

Exhibit 10.20






























OFFICE LEASE
BETWEEN






GREENHOUSE OFFICE INVESTORS I, LLC
("LANDLORD")


AND


URS CORPORATION
("TENANT")














































--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
PAGE


1.
Basic Lease Information
1


2.
Lease Grant
5


3.
Term; Adjustment of Commencement Date; Landlord Work; Tenant Work; Early Access
5


4.
Rent
7


5.
Tenant's Use of Premises
15


6.
Landlord-Provided Security
17


7.
Services Furnished by Landlord
17


8.
Use of Electrical Services by Tenant
20


9.
Repairs and Alterations, LEED Certification
21


10.
Entry by Landlord
24


11.
Assignment, Transfer and Subletting
25


12.
Liens
28


13.
Indemnity
28


14.
Insurance
29


15.
Mutual Waiver of Subrogation
31


16.
Casualty Damage
31


17.
Condemnation
32


18.
Events of Default
33


19.
Remedies
34


20.
Limitation of Liability
36


21.
No Waiver
37


22.
Tenant's Right to Possession
37


23.
Tenant's Exclusive Use Rights
37


24.
Holding Over
38


25.
Subordination to Mortgages; Estoppel Certificate
38


26.
Attorneys' Fees
39


27.
Notice
39


28.
Reserved Rights
40


29.
Surrender of Premises
40


30.
Hazardous Substances
41


31.
Right of First Refusal; Renewal Options; Fair Market Rate; Building Signage;
Monument Signage; Building Directory
43


32.
Miscellaneous
46







i

--------------------------------------------------------------------------------





EXHIBITS AND RIDERS:
EXHIBIT A-1
 
OUTLINE AND LOCATION OF PREMISES
EXHIBIT A-2
 
LEGAL DESCRIPTION OF PROPERTY
EXHIBIT B
 
RULES AND REGULATIONS
EXHIBIT C
 
COMMENCEMENT LETTER
EXHIBIT D
 
WORK LETTER
EXHIBIT D-1
 
[INTENTIONALLY OMITTED]
EXHIBIT D-2
 
BASE BUILDING SPECIFICATIONS
EXHIBIT D-3
 
BUILDLING RENDERING
EXHIBIT D-4
 
ESTIMATED SCHEDULE
EXHIBIT D-5
 
SITE PLAN
EXHIBIT D-6
 
DESIGN DEVELOPMENT DOCUMENTS
EXHIBIT E
 
PARKING AGREEMENT
EXHIBIT E-1
 
LOCATION OF RESERVED PARKING SPACES
EXHIBIT F
 
GUARANTY
EXHIBIT G
 
MEMORANDUM OF LEASE
EXHIBIT H
 
INITIAL SNDA
 
 
 





ii

--------------------------------------------------------------------------------







OFFICE LEASE


This Office Lease (this "Lease") is entered into by and between Greenhouse
Office Investors I, LLC, a Delaware limited liability company ("Landlord''), and
URS Corporation, a Nevada corporation ("Tenant'), and shall be effective as of
the date set forth below Landlord's signature (the "Effective Date").


1.Basic Lease Information. The key business terms used in this Lease are defined
as follows:


A.    "Building": The building (to be) located at 18918 Katy Freeway, Harris
County, Texas, and which is currently known as "Greenhouse Office Park" or such
variation thereof as may be designated by Landlord.


B.
"Rentable Square Footage of the Building": The total Rentable Square Feet

("RSF') in the Building which is expected to be approximately 203,149 RSF,
subject to Section
1.C.


C.    "Premises": All of the rentable area on floors 3, 4, and 5 of the Building
and a portion of the rentable area on the 1st floor of the Building, all as
shown on Exhibit A-1 to this Lease. The "Rentable Square Footage of the
Premises" is approximately 130,151 RSF, comprised of approximately 126,795 RSF
on Floors 3, 4 and 5 and approximately 3,356 RSF on the first Floor of the
Building. If the Premises include, now or hereafter, one or more floors in their
entirety, all corridors and restroom facilities located on such full floor(s)
(but not partial floors) shall be considered part of the Premises. Common Area
corridors and restroom facilities located on partial floors leased by Tenant
shall not be included in the Premises, though they shall be available for use by
Tenant in accordance with this Lease.


The RSF of the Building and the RSF of the Premises shall be measured on or
about the Delivery Date by Landlord's architect in accordance with the Building
Owners and Managers Association (BOMA) International (ANSl.265-1-2010)
standards. Tenant may at its expense have its architect verify such measurements
by Landlord's architect and if Tenant's architect believes Landlord's architect
is in error, notify Landlord of such belief. In the event Tenant's architect
challenges such calculations by Landlord's architect, Tenant shall give written
notice thereof to Landlord on or before sixty (60) days after receipt by Tenant
of said measurements by Landlord's architect. In the event of such timely
challenge and in the event Landlord's architect and Tenant's architect are not
able to agree on the RSF of the Building and the Premises, Landlord's architect
and Tenant's architect shall select an independent architect to measure the RSF
of the Building and the Premises and the independent architect's measurements
shall be conclusive and binding on the parties. The fees and expenses of the
independent architect shall be shared equally by the parties.




1

--------------------------------------------------------------------------------




D.
"Base Rent":



 
 
Initial Term Period
(beginning on the Commencement Date)
 
Annual Rate Per Rentable Square Foot
 
Monthly Base Rent
(subject to adjustment if the RSF of the Premises changes)
 
Premises:
 
 
 
 
 
 
 
Months 1-6:
 
$0.00
 
$0.00
 
 
Months 7-18:
 
$19.00
 
$206,072.41
 
 
Months 19-30:
 
$19.38
 
$210,193.85
 
 
Months 31-42:
 
$19.77
 
$214,423.76
 
 
Months 43-54:
 
$20.16
 
$218,653.67
 
 
Months 55-66:
 
$20.57
 
$223,100.50
 
 
Months 67-78:
 
$20.98
 
$227,547.32
 
 
Months 79-90:
 
$21.40
 
$232,102.61
 
 
Months 91-102:
 
$21.83
 
$236,766.35
 
 
Months 103-114:
 
$22.26
 
$241,430.10
 
 
Months 115-126:
 
$22.71
 
$246,310.76

Base Rent is subject to adjustment pursuant to Section 1.C Base Rent for any
partial month between the Commencement Date and the first day of the first full
calendar month after the Commencement Date shall be at the same rate applicable
for Month 7 of the Term; however, pro­ rated based on the number of days in the
partial month.


D.    "Tenant's Pro Rata Share": The percentage equal to the total RSF of the
Premises divided by the total RSF of the Building, which as of the Effective
Date is estimated to be 64%. Tenant's Pro Rata Share is subject to adjustment
pursuant to Section l(C) above.


E.    "Initial Term": The period commencing on the Commencement Date and
expiring on the day (the "Expiration Date") which is the last day of the 126th
full calendar month after the Commencement Date, subject to the provisions of
Article 3.


F.    "Term": The Initial Term and any Renewal Term exercised by Tenant in
accordance with Section 31.B.


G.    "Estimated Commencement Date": 455 days from the Effective Date, subject
to adjustment, if any, as provided in Section 3.A and the Work Letter.


H.
"Security Deposit': None



I.
"Guarantor(s)": URS Corporation, a Delaware corporation.



2

--------------------------------------------------------------------------------




J.
"Notice Addresses":

Tenant:    On or after the Commencement Date, notices shall be sent to Tenant at
the Premises, with copies sent to the below addresses. Prior to the Commencement
Date, notices shall be sent to Tenant at the following address:


URS Corporation
Attn.: Legal Department 9400 Amberglen Boulevard
Austin, TX 78729
Telephone: (512) 454-4797
Facsimile: (512) 454-8807


With a copy to:


URS Corporation
600 Montgomery Street 25th Floor
San Francisco, CA 94111 Attn: Legal Department Telephone: (415) 774-2700
Facsimile: (415) 834-1506


Landlord:
Greenhouse Office Investors I, LLC 515 Post Oak Boulevard, Suite 1100

Houston, Texas 77027
Attn: Preston Young Telephone: (713) 300-0302
Facsimile: (713) 300-0301


With a copy to each of


                
                
                
Attn:                 
Telephone:             
Facsimile:     


and


Schlanger, Silver, Barg & Paine, L.L.P.
109 North Post Oak Lane, Suite 300 Houston, TX 77024
Attn: Louis E. Silver Telephone: (713) 735-8515
Facsimile: (713) 351-4515


3

--------------------------------------------------------------------------------




K.
Rent (defined in Section 4.A) is payable to the order of Landlord:



if by check:
Greenhouse Office Investors I, LLC
c/o Stream Realty Partners-Houston, L.P.
515 Post Oak Boulevard, Suite 1100
Houston, TX 77027
if by wire transfer:
                
                
Account#             
Account Name:         
Reference: URS Corporation


L.
"Business Day(s)": Monday through Friday of each week, exclusive of Holidays.



M.    "Holidays": New Year's Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day.


N.    "Law(s)": All applicable statutes, codes, ordinances, orders, rules and
regulations of any municipal or governmental entity, now or hereafter adopted,
including the Americans with Disabilities Act, the Texas Architectural Barriers
Act and any other law pertaining to disabilities and architectural barriers
(collectively, "ADA"); and all laws pertaining to the environment, including the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 U.S.C. §9601 et seq. ("CERCLA").


O.    "Normal Business Hours": 7:00 A.M. to 6:00 P.M. on Business Days and 8:00
A.M. to 1:00 P.M. on Saturdays, exclusive of Holidays.


P. "Other Defined Terms": In addition to the terms defined above, an index of
the other defined terms used in the text of this Lease is set forth below, with
a cross-reference to the paragraph in this Lease in which the definition of such
term can be found:
Additional Rent
4.A


 
Completion Estimate
16.B


Affiliate
11.E


 
Contamination
30.A


Affiliate/Successor
11.E


 
Controllable Operating Expenses
4.G(3)


Alterations
9.C(1)


 
Core and Shell LEED Standard
9.D


Audit Election Period
4.H


 
Costs of Reletting
19.B(2)


Business Affiliate
11.F


 
Default rate
19.B(1)


Cable
9.A


 
Delivery Date
3.A


Claims
13.A


 
Essential Services
7.B


Code
32.P


 
Estimates
31.C


Commencement Date
3.A


 
Events of Default
18.A


Common Areas
2


 
Expiration Date
3.A


Comparable Buildings
7.A


 
Fair Market Rate
31.C





4

--------------------------------------------------------------------------------




Final Audit Report
4.H


 
Prime Rate
19.B


Force Majeure
32.C


 
Property
2


GAAP
4.0


 
Provider
7.C


Guarantor
32.N


 
Reconciliation Statement
4.C


Hazardous Substance
30.A


 
Regulations
32.P


Hourly HVAC Charge
7.A(2)


 
Renewal Notice
31.B


HVAC
7.A(2)


 
Renewal Options
31.B


Insurance Expenses
4.D(4)


 
Renewal Term
31.B


Landlord Default
18.B


 
Rent
4.A


Landlord Parties
13.A


 
Rental Notice
31.B


Landlord Work
3.B


 
ROFR
31.A


Landlord's Broker
32.E


 
ROFR Notice
31.A


Landlord's Interest
20.A


 
ROFR Space
31.A


Landlord's Rental Damages
19.B(2)


 
Rules
5.B(1)


Leasehold Improvements
29


 
SNDA
25.A


LEED
9.D


 
Special Installations
29


MAI
32.C


 
Taking
17


Minor Alterations
9.C(1)


 
Tax Expenses
4.D(5)


Monetary Default
18.A(1)


 
Tenant Parties
13.B


Mortgage
25.A


 
Tenant's Broker
32.E


Mortgagee
25.A


 
Tenant's Insurance
14.A


Negotiation Period
31.B


 
Tenant's Property
14.A


OE Payment
4.B


 
Tenant's Removable Property
29


O&M LEED Standard
9.D


 
Time Sensitive Default
18.A(2)


Operating Expenses
4.D


 
Transfer
11.A


Permitted Transfer
11.E


 
Variable Operating Expenses
4.F


Permitted Use
5.A


 
Work Letter
3.B



2.Lease Grant. Landlord leases the Premises to Tenant and Tenant leases the
Premises from Landlord, together with the right in common with others to use any
portions of the Property (defined below) that are designated by Landlord for the
common use of tenants and others, such as sidewalks, common corridors, vending
areas, lobby areas and, with respect to multi-tenant floors, restrooms and
elevator foyers (the "Common Areas"). "Property" means the Building and the
parcel of land on which it and the parking garage serving the Building (the
"Building Garage") are located, as more fully described on Exhibit A-2, together
with any other buildings and improvements located thereon.


3.
Term; Adjustment of Commencement Date; Landlord Work; Tenant Work; Early Access.



A.    Term. This Lease shall govern the relationship between Landlord and Tenant
with respect to the Premises from the Effective Date through the last day of the
Term specified in Section 1.F (the "Expiration Date"), unless terminated early
in accordance with this Lease or extended in accordance with Section 31.B. The
Initial Term of this Lease (as specified in Section 1.F) shall commence on the
Commencement Date and shall expire on the last day of the 126th full calendar
month after the Commencement Date. The "Commencement Date" shall mean the
earlier of (1) the Delivery Date or


5

--------------------------------------------------------------------------------




(2) the date on which the Delivery Date would have occurred but for Tenant
Delay, as such term is defined in the Work Letter, provided that in no event
shall the Commencement Date be prior to July 1, 2014. The "Delivery Date" shall
mean the date on which the Landlord Work (defined below) is Substantially
Complete, as determined pursuant to the Work Letter (defined below) and
possession of the Premises has been delivered to Tenant. Notwithstanding
anything herein to the contrary, if the Delivery Date is delayed for any reason
including Landlord's failure to Substantially Complete the Landlord Work by the
Estimated Commencement Date, such delay shall not be a default by Landlord,
render this Lease void or voidable or otherwise render Landlord liable for
damages except as expressly set forth in the remainder of this paragraph. If the
Delivery Date does not occur on or before 455 days after the Effective Date (the
"First Deadline") for any reason other than Force Majeure or Tenant Delay,
Tenant shall be entitled, as its sole (and liquidated) damages, to one day's
abatement of Base Rent and Additional Rent for each of the first thirty (30)
days beyond the First Deadline until the Delivery Date, and (if the Delivery
Date has not occurred on or before 30 days after the First Deadline) to two
days' abatement of Base Rent and Additional Rent for each day more than thirty
(30) days beyond the First Deadline until the Delivery Date; and if the Delivery
Date does not occur on or before December 31, 2014 (the "Second Deadline") for
any reason other than Force Majeure or Tenant Delay, Tenant shall, as it sole
and exclusive additional remedy, be entitled to terminate this Lease upon
written notice thereof to Landlord given on or before 15 days after the Second
Deadline and prior to the Delivery Date. Promptly after the determination of the
Commencement Date, the Expiration Date and any other variable matters, Landlord
shall prepare and deliver to Tenant for its execution a commencement letter
agreement substantially in the form attached as Exhibit C; provided, however, if
such commencement letter agreement contains any inaccuracies, Tenant shall
within 10 Business Days after its receipt thereof inform Landlord of such
inaccuracies and Landlord shall deliver to Tenant for its execution a corrected
commencement letter agreement. Tenant shall execute and deliver to Landlord (the
accurate) commencement letter agreement within 10 Business Days after its
receipt thereof.


B.    Landlord Work; Tenant Work. "Landlord Work'' means the work that Landlord
is obligated to perform pursuant to the work letter agreement attached hereto as
Exhibit D (the "Work Letter"). "Tenant Work'' means the work (if any) that
Tenant is obligated to perform pursuant to the Work Letter. Landlord shall
perform the Landlord Work and Tenant shall perform the Tenant Work (if any) in
accordance with the Work Letter.


C.    Acceptance of Premises. Subject to the performance by Landlord of the
Landlord Work in a good and workmanlike manner, Tenant will accept the Premises
in its "AS IS" condition and configuration, provided that Landlord shall be
obligated to correct any (i) patent defects in the Landlord Work on any floor of
the Building on which the Premises is located of which Tenant notifies Landlord
during an inspection conducted with Landlord's Project Representative (as
defined in the Work Letter) on or before the Delivery Date; however, as to such
patent defects in the Landlord Work not discovered during said inspection on or
before the Delivery Date, patent defects in the Landlord Work on any floor of
the Building on which the Premises is located of which Tenant notifies Landlord
promptly after discovery and within 10 Business Days after the Delivery Date;
and (ii) latent defects in the Landlord Work of which Tenant notifies Landlord
promptly after discovery and at least 10 days prior to the first anniversary of
the Delivery Date. However, with respect to defects in the T.I. Work, Landlord's
obligation with respect to defects shall be limited to construction, not design,
defects of which Tenant notifies Landlord in accordance with the above. TENANT
HEREBY AGREES THAT, EXCEPT AS


6

--------------------------------------------------------------------------------




OTHERWISE EXPRESSLY SET FORTH IN THIS LEASE, THERE ARE NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, BY LANDLORD REGARDING THE PREMISES,
THE BUILDING OR THE PROPERTY.


D.    Early Access. 30 days prior to the date the Landlord Work is Substantially
Complete, Tenant shall be granted access to the Building and Premises for the
purpose of performing the Tenant Work and moving certain of Tenant's furniture
and equipment into the Premises, provided that such access and work shall be
conducted in a manner which is approved in advance by Landlord' s Project
Representative, such approval not to be unreasonably withheld, conditioned or
delayed and in a manner which does not interfere with any Landlord Work or
damage any Landlord Work. Tenant shall be responsible for the cost of repairing
any such damage to the Landlord Work. Early access to the Premises shall be
subject to the terms and conditions of this Lease, provided that Base Rent and
Additional Rent shall not accrue prior to the Commencement Date. Landlord shall
use good faith efforts to notify Tenant approximately 60 days prior to the date
the Landlord Work is expected to be Substantially Complete to enable Tenant to
schedule the Tenant Work.
4.
Rent.



A.    Payments. As consideration for this Lease, commencing on the Commencement
Date, Tenant shall pay Landlord, without any demand, setoff, abatement or
deduction (except as otherwise expressly provided in this Lease), (1) Base Rent
and (2) the OE Payment (as defined in Section 4.B); provided, however, no such
amounts shall be owing with respect to the initial six
(6)full calendar months of the Term. “Additional Rent” means the OE Payment and
any parking charges. “Rent” means the Base Rent, Additional Rent and all other
sums that Tenant is required to pay Landlord under this Lease. Tenant shall pay
and be liable for all rental, gross receipts, franchise, margins, sales and use,
or similar taxes, if any, imposed upon or measured by rents or income
attributable to Tenant's rental payments under this Lease (collectively, "Rental
Taxes"). The Base Rent and OE Payment for any partial month between the
Commencement Date and the first day of the full calendar month after the
Commencement Date shall be at the same rate applicable for Month 7 of the Term,
pro-rated however based on the number of days in such partial month, and shall
be due and payable on the Commencement Date. Thereafter, the Base Rent and the
OE Payment shall be due and payable in monthly installments in advance on the
first day of each calendar month of the Term beginning on the first day of the
7th month of the Term. All other items of Rent shall be due and payable by
Tenant on or before 30 days after billing by Landlord. All payments of Rent
shall be by good and sufficient check or by other means (such as automatic debit
or electronic transfer) acceptable to Landlord and Tenant. Landlord's acceptance
of less than the correct amount of Rent shall be considered a payment on account
of the earliest Rent due, and such acceptance shall not constitute a waiver of
the remaining unpaid balance. No endorsement or statement on a check or letter
accompanying a check or payment shall be considered an accord and satisfaction,
and either party may accept such check or payment without such acceptance being
considered a waiver of any rights such party may have under this Lease or
applicable Law. Tenant's covenant to pay Rent is independent of every other
covenant in this Lease, except as otherwise expressly provided in this Lease.




7

--------------------------------------------------------------------------------




B.    Payment of Operating Expenses. Tenant shall pay Tenant's Pro Rata Share of
the Operating Expenses (the "OE Payment") for each calendar year during the
Term; however, Tenant shall not be obligated for the OE Payment with respect to
the initial six (6) full calendar months of the Term. On or about January 1 of
each such calendar year, Landlord shall provide Tenant with a good faith
estimate of the OE Payment for such calendar year during the Term. On or before
the first day of each month of such year, Tenant shall pay to Landlord a monthly
installment equal to one-twelfth of Landlord's estimate of the OE Payment. If
Landlord determines that its good faith estimate of the OE Payment was
incorrect, Landlord may provide Tenant with a revised estimate. After its
receipt of the revised estimate, Tenant's monthly payments shall be based upon
the revised estimate. If Landlord does not provide Tenant with an estimate of
the OE Payment by January 1 of a calendar year, Tenant shall continue to pay
monthly installments based on the most recent estimate(s) until Landlord
provides Tenant with the new estimate. Upon delivery of the new estimate, an
adjustment shall be made for any month for which Tenant paid monthly
installments based on the same year's prior incorrect estimate(s). Except to the
extent Landlord has waived its right to collect an underpayment under Section
4(C) below, Tenant shall pay Landlord the amount of any underpayment within 30
days after receipt of the new estimate. Any overpayment shall be credited
against the next sums due and owing by Tenant, or at Landlord's option (and in
any case if no further Rent is due or will become due) refunded directly to
Tenant within 30 days of determination. The obligation of Tenant to pay the OE
Payment as provided herein shall survive the expiration or earlier termination
of this Lease.


C.    Reconciliation of Operating Expenses. Within 150 days after the end of
each calendar year during the Term (beginning with the year in which the
Commencement Date occurs), Landlord shall furnish Tenant with a statement of the
actual Operating Expenses and the OE Payment for such calendar year (the
“Reconciliation Statement”). The Reconciliation Statement shall show the total
Operating Expenses for such year by account for the Building/Property and all
adjustments corresponding to the requirements as set forth herein. Landlord
shall also provide in reasonable detail its calculation of the OE Payment
hereunder for such year by setting forth the ratio of the Premises RSF to the
total Building RSF. If Tenant has made aggregate OE payments for such calendar
year in excess of the actual OE Payments due hereunder for such calendar year,
Landlord shall apply any overpayment by Tenant against Rent due or next becoming
due or, at Landlord's option (and in any case if no further Rent is due or will
become due) refund same to Tenant, via check, within 30 days of determination.
If Tenant has made aggregate OE Payments for such calendar year in amounts which
total less than the actual OE Payment due hereunder for such year, Tenant shall
pay Landlord, within 30 days after its receipt of the Reconciliation Statement,
any underpayment for such calendar year, unless Landlord has failed to deliver
timely the Reconciliation Statement, in which event Tenant shall be released of
liability for such underpayment due for such calendar year (provided that such
release shall not extend to the failure of Tenant to have paid the
regularly-scheduled monthly installments of OE Payment for such calendar year).
The obligations to adjust the amounts of OE Payments paid by Tenant pursuant to
this Section 4.C shall survive the expiration or earlier termination of this
Lease.


D.    Operating Expenses Defined. Landlord shall utilize accounting records and
procedures (which shall conform to generally accepted accounting principles
(“GAAP”) or commonly accepted real estate accounting principles in cases where
GAAP is not typically used), consistently applied,


8

--------------------------------------------------------------------------------




with respect to all aspects of determining Operating Expenses. "Operating
Expenses" means the costs and expenses incurred or accrued in each calendar year
in connection with the ownership, operation, maintenance, management, repair and
protection of the Property which are directly attributable or reasonably
allocable to the Building and/or the Building Garage including Landlord's
personal property used in connection with the Property and including all costs
and expenditures relating to the following:


(1)    Operation, maintenance, repair and (subject to the limitations on
including capital expenditures in Operating Expenses set forth below)
replacement of any part of the Property, including the mechanical, electrical,
plumbing, HVAC, vertical transportation, fire prevention and warning and access
control systems; materials and supplies (such as light bulbs and ballasts);
equipment and tools; floor, wall and window coverings; personal property;
required or beneficial easements; and related service agreements and rental
expenses.


(2)    Administrative and management costs and fees (excluding the Management
Fee, as defined below, and management costs and fees typically covered by
property management fees), including accounting, information and professional
services (except for negotiations and disputes with specific tenants not
affecting all tenants generally); and wages, salaries, benefits, reimbursable
expenses and taxes (or, if an employee is assigned to projects in addition to
the Project, allocations thereof depending on the amount of time such employee
spends on the Property) for full and part time personnel involved in operation,
maintenance and management (limited, however, to personnel equal to or below the
level of the Property manager).


(3)    Janitorial service; window cleaning; waste disposal; gas, water and sewer
and other utility charges; and landscaping, including all applicable tools and
supplies.


(4)    Property, liability and other insurance coverages carried by Landlord
pertaining to the Property, including reasonable deductibles and risk retention
programs and a proportionate allocation of the cost of blanket insurance
policies maintained by Landlord and/or its Affiliates (defined below)
("Insurance Expenses").


(5)    Real estate taxes, assessments, excises, fees, levies, charges and other
taxes of every kind and nature whatsoever, general and special, extraordinary
and ordinary, foreseen and unforeseen, which may be levied or assessed against
or arise in connection with ownership, use, occupancy, rental, leasing,
operation or possession of the Property, or paid as rent under any ground lease
("Tax Expenses"). Tax Expenses shall include, without limitation: (i) any tax on
the rent or other revenue from the Property, or any portion thereof, or as
against the business of owning or leasing the Property, or any portion thereof,
including any business, taxable margins, or similar tax payable by Landlord
which is attributable to rent or other revenue derived from the Property, (ii)
any assessment, tax, fee, levy, or charge allocable to or measured by the area
of the Premises or the Rent payable hereunder, (iii) personal property taxes for
property that is owned by Landlord and used in connection with the operation,
maintenance and repair of the Property, (iv) any assessment, tax, fee, levy or
charge, upon this transaction or any document to which Tenant is a party,
creating or transferring an interest or an estate in the Premises, and (v) any
assessment, tax, fee, levy or charge substituted, in whole or in part, for a tax
previously in existence, or assessed in lieu of a tax increase. Tax Expenses
shall not include Landlord's estate, excise, income or franchise taxes (except
to the extent provided above with respect to business, taxable margins or
similar taxes attributable to rent or other revenue derived from the Property),
interest


9

--------------------------------------------------------------------------------




on taxes or penalties resulting from Landlord's failure to pay taxes when due,
permitting fees paid to any governmental agency for the right to make
improvements to the Building or Rental Taxes paid by Tenant pursuant to Section
4.A or directly payable by other tenants or occupants of the Property.


(6)    Compliance with Laws that came into effect after the Commencement Date,
including license, permit and inspection fees (but not in duplication of capital
expenditures amortized as provided in Section 4.D(9)); and all expenses and
fees, including reasonable attorneys' fees and court or other venue of dispute
resolution costs, incurred in negotiating or contesting real estate taxes or the
validity and/or applicability of any governmental enactments which may affect
Operating Expenses; provided Landlord shall credit against Operating Expenses
any refunds received from such negotiations or contests to the extent originally
included in Operating Expenses (less Landlord's costs).


(7)    Building safety services, to the extent provided or contracted for by
Landlord.


(8)    Goods and services purchased from Landlord's subsidiaries and Affiliates
to the extent the cost of same is generally consistent with rates charged by
unaffiliated third parties for similar goods and services.


(9)    Amortization of capital expenditures incurred to: (i) make any capital
improvement to the Building with the reasonable expectation of improving safety
and/or reducing Operating Expenses or (ii) to comply with any Law(s) first
coming into effect after the Commencement Date. Such expenditures shall be
amortized uniformly over the reasonable expected life of the item (together with
interest on the unamortized balance at the Prime Rate (defined in Section 19.B)
as of the date incurred plus 2%); provided, however, that Tenant shall not be
required to reimburse Landlord for such capital expenditure except with respect
to such amortization amounts which pertain to periods within the Term. Operating
Expenses may also include any cost which is not considered annual recurring
routine maintenance but maintains the general appearance of the
Building/Property (e.g., painting of the Common Areas, replacement of carpet in
Common Areas, maintenance of stone/tile in the Common Areas) the aggregate cost
of which does not exceed $25,000 in any calendar year with the amount of all
such costs to be amortized as set forth above.


(10)    Electrical services used in the operation, maintenance and use of the
Property; sales, use, excise and other taxes assessed by governmental
authorities on electrical services supplied to the Property, and other costs of
providing electrical services to the Property. Tenant agrees that Landlord may
purchase electrical services based on "green" or "renewable" energy so long as
the overall costs of electrical services do not exceed (on a per Rentable Square
Foot basis) the overall costs of electrical services at Comparable Buildings
which maintain the O&M LEED Standard (as defined in Section 9J)).




10

--------------------------------------------------------------------------------




(11)    A management fee equal to 3% of Landlord's gross revenues from the
Building (the "Management Fee").


(12)    All costs of maintaining, managing and reporting incurred by Landlord to
maintain the LEED Standard.


(13)    Property association and/or restrictive covenants dues or assessments
with respect to the Property which pertain to periods during the Term of this
Lease; excluding however any such dues or assessments attributable to the costs
of the initial development or construction of any improvements.


E.    Exclusions from Operating Expenses. Notwithstanding Section 4.D above,
"Operating Expenses" exclude the following expenditures:


(1)    Leasing commissions, marketing costs, space planning costs, attorneys'
fees and other expenses related to leasing tenant space and constructing
improvements for the sole benefit of an individual tenant.


(2)    Goods and services furnished to an individual tenant of the Building
which are above Building standard and which are separately reimbursable directly
to Landlord in addition to the OE Payment.


(3)    Repairs, replacements and general maintenance to the extent covered and
paid by any insurance policy carried by Landlord in connection with the Building
and/or the Property or condemnation proceeds.


(4)    Except as provided in Section 4.D(9), depreciation, amortization,
interest payments on any encumbrances on the Property and the cost of capital
improvements or additions.


(5)    Costs of installing any specialty service, such as an observatory,
broadcasting facility, cafeteria, luncheon club, or athletic or recreational
club.


(6)    Expenses for repairs or maintenance related to the Property which have
been reimbursed to Landlord pursuant to warranties or service contracts.


(7)    Costs (other than maintenance costs) of any art work (such as sculptures
or paintings) used to decorate the Building.


(8)    Principal payments on indebtedness secured by liens against the Property,
or costs of refinancing such indebtedness.


(9)
Any ground or underlying lease rental.



11

--------------------------------------------------------------------------------




(10)    Bad debt expenses and interest, principal, points and fees on debts, bad
debt expenses or amortization on any mortgage or other debt instrument
encumbering the Building or the Property.


(11)    Costs, including permit, license and inspection costs, incurred with
respect to the installation of tenants' or other occupants' improvements made
for tenants or other occupants in the Building or incurred in renovating or
otherwise improving, decorating, painting or redecorating vacant leasable space
for tenants or other occupants of the Building.


(12)    Notwithstanding any contrary provision of the Lease, including, without
limitation, any provision relating to capital expenditures, costs arising from
the remediation, transportation, storage or presence of Hazardous Substances.


(13)    Costs (including in connection therewith all attorneys' fees and costs
of settlement judgments and payments in lieu thereof) arising from claims,
disputes or potential disputes in connection with potential or actual claims,
litigation or arbitrations pertaining to Landlord and/or the Building and/or the
Property.


(14)    Electric power costs or other utility costs for which any tenant
directly contracts with the local public service company.


(15)    Costs incurred in connection with the original construction of the
Building or parking areas or in connection with any major change in the
Building, such a adding or deleting floors.


(16)    Costs of correcting defects (latent or otherwise) in the initial design
or construction of the Building.


(17)    Expenses resulting from the negligence or willful misconduct of the
Landlord, its agents, servants or employees.


(18)    The expense of extraordinary services, installations or benefits
provided to other tenants in the Building or quantities of such services
furnished to some tenants which are also furnished to Tenant but are furnished
to other tenants in an amount materially in excess of that which would represent
a fair proportion of such services.


(19)    Costs associated with the operation of the business of the partnership
or entity which constitutes Landlord as the same are distinguished from the
costs of operation of t e Building, including partnership accounting and legal
matters, costs of selling, syndicating, financing, mortgaging or hypothecating
any of Landlord' s interest in the Building, costs of any disputes between
Landlord and its employees (if any) not engaged in Building operation, disputes
of Landlord with Building Management, or outside fees paid in connection with
disputes with other tenants.


(20)
Fines, penalties, and interest.



12

--------------------------------------------------------------------------------




(21)    Damage and repairs attributable to condemnation, fire or other casualty
(except to the extent of applicable commercially-reasonable deductible amounts).


(22)    Executive salaries and benefits for persons above the grade of building
manager.
(23)    Landlord's general overhead expenses not related to the Buildings or
Common Areas.


(24)    Costs incurred due to violation by Landlord or any other tenant in the
Building of the terms and conditions of any lease (provided that this exclusion
shall not exclude costs of the maintenance, repair and/or operation of the
Common Areas which are otherwise permitted to be included in Operating
Expenses).


(25)    The cost of any service provided to Tenant or other occupants of the
Building for which Landlord is entitled to be directly reimbursed (i.e., other
than through recovery of Operating Expenses).


(26)    Any reserves for future expenditures or liabilities which would be
incurred subsequent to the then current accounting year.


(27)    Cost attributable to enforcing the provisions of leases with other
tenants, if any, in the Building, such as attorneys' fees, audit fees, court
costs, adverse judgments and similar expenses.


(28)    Any fines or penalties incurred by Landlord due to violations by
Landlord of any Law.


F.    Proration of Operating Expenses; Adjustments. If Landlord incurs Operating
Expenses for the Building together with one or more other buildings or
properties, whether pursuant to a reciprocal easement agreement, common area
agreement or otherwise, the shared costs and expenses shall be equitably
prorated and apportioned by Landlord between the Building and the other
buildings or properties. If the Building is not at least 100% occupied during
any calendar year or partial calendar year during the Term or if Landlord is not
supplying services to 100% of the total Rentable Square Footage of the Building
at any time during a calendar year or partial calendar year during the Term,
Variable Operating Expenses for such period shall be determined as if the
Building had been 100% occupied and Landlord had been supplying services to 100%
of the Rentable Square Footage of the Building during that calendar year. The
extrapolation of Operating Expenses under this Section shall be performed by
Landlord by adjusting the cost of those components of Operating Expenses that
are impacted by changes in accordance with industry standards and/or GAAP,
consistently applied. "Variable Operating Expenses" shall mean any Operating
Expenses which, according to industry practice but depending on the specific
situation of the Building, vary directly with the level of office occupancy of
the Building (e.g., janitorial contract and electricity costs).


13

--------------------------------------------------------------------------------




G.
Other Adjustments.



(I) Net Expenses - Operating Expenses shall be ''net" only, and shall therefore
take into consideration all cash discounts, trade discounts, quantity discounts,
rebates, refunds, credits, or other amounts actually received by Landlord or
Landlord's managing agent, including any such related amounts from tenants of
the Building/Property, for its purchase of or provision of any goods, utilities,
or services;


(2)    Partial Year - Operating Expenses that cover a period of time not
entirely within the Term of the Lease shall be prorated based on the actual
number of days in the year included within the Term;


(3)    Cap    on    Increases    is    Controllable    Operating    Expenses
Notwithstanding anything herein to the contrary, following the end of the first
full calendar year during the Term, Controllable Operating Expenses (as
hereinafter defined) shall not increase by more than four percent (4%) per annum
on a compounded basis. "Controllable Operating Expenses" are Operating Expenses
which are within the reasonable control of Landlord and exclude costs such as
(but not limited to) utilities, appropriate repairs, Taxes, increases due to
changes in minimum wages and other expenses and cost increases not within the
reasonable control of Landlord.    As an illustration only, if Controllable
Operating Expenses in 2014 are $20,000, the cap on Controllable Operating
Expenses would be $20,800 in 2015, $21,632 in 2016, $22,497 in 2017, etc.


(4)    Landlord shall make payments for goods, utilities and services in a
timely manner to obtain the maximum possible discount. Landlord shall not
collect in excess of one hundred percent (100%) of all Landlord's Operating
Expenses. Landlord shall not recover, through Operating Expenses, any item of
cost more than once.


H.    Audit Rights. Within 120 days after Landlord famishes its Reconciliation
Statement for the immediately-preceding calendar year (the "Audit Election
Period''), Tenant may, by written notice to Landlord, elect at Tenant's expense
(except as hereinafter expressly provided), to inspect and/or audit Landlord's
Operating Expenses for such immediately­ preceding calendar year (and, if Tenant
concurrently so elects, the calendar year immediately­ preceding such (first)
immediately-preceding calendar year) as well as all other Rent payable by Tenant
pursuant to the Lease to ensure the Landlord is complying with the requirements
of this Lease. Pursuant to the foregoing, Landlord shall be obligated to retain
its records with respect to Operating Expenses for any year during the Term of
this Lease, until two (2) years following the expiration of such year. Within
fifteen (15) Business Days of Tenant's written notice to Landlord of its
election to review Landlord's books and records, Landlord shall make available
to Tenant or Tenant's authorized representative upon prior appointment a full
and complete copy of the Building/Property's general ledger, and all escalation
worksheets and their supporting documentation for the year being reviewed.
General ledgers shall be the type printed from Landlord's particular
computerized accounting system which reflect: (1) the full year's listing of
expenses with such expenses listed under its applicable account (which account
has its name and number clearly specified) and with each account's expenses
summarized via account balances, (2) for each expense, the date of the expense,
the payee/vendor, the amount (including debits and credits), and the transaction
description (reflecting an explanation of what the expense was for), and (3) the
various income accounts indicating the income items which were received and
applied during the year. If, after the review of such documentation,


14

--------------------------------------------------------------------------------




Tenant reasonably desires additional information of Landlord's books and records
including but not limited to, invoices paid by Landlord or service contracts,
Landlord shall cooperate with Tenant making all pertinent records available to
Tenant, Tenant's employees and agents for inspection. Tenant, its employees and
agents shall be entitled to make and retain photostatic copies of such records
provided that Tenant, its employees and agents keep such copies confidential and
do not show or distribute such copies to any other tenants in the
Building/Property. Tenant's right to perform such an audit shall be subject to
the following additional conditions: (i) there is no uncured Event of Default
under this Lease; (ii) the audit shall be prepared by an independent certified
public accounting firm of recognized national standing; (iii) in no event shall
the audit be performed by a firm retained on a "contingency fee" basis; (iv) the
audit shall commence within 30 days after Landlord makes Landlord's books and
records available to Tenant's auditor and shall conclude within 90 days after
commencement; (v) the audit shall be conducted during Landlord's normal business
hours at the location in Houston, Texas where Landlord maintains its books and
records and shall not unreasonably interfere with the conduct of Landlord's
business;
(vi) Tenant's accounting firm shall treat any audit in a confidential manner and
shall execute a confidentiality agreement for Landlord's benefit in reasonable
form prior to commencing the audit; and (vii) the accounting firm's audit report
shall, at no charge to Landlord, be submitted in draft form for Landlord's
review and comment before the Final Audit Report (defined below) is delivered to
Landlord, and any reasonable comments by Landlord shall be incorporated into the
final audit report. The election by Tenant to perform an audit shall not be
construed to limit, suspend, or abate Tenant's obligation to pay Rent when due,
including the OE Payment. Landlord shall credit any overpayment determined by
the final audit report which has been approved by Tenant and Landlord, such
approval not to be unreasonably withheld, conditioned or delayed (the "Final
Audit Report") against the next Rent due and owing by Tenant or, at Landlord's
option (and in any case if no further Rent is due or will become due), refund
same directly to Tenant within 30 days of such determination. Likewise, Tenant
shall pay Landlord any underpayment determined by the Final Audit Report within
30 days of such determination. The results of the Final Audit Report shall be
binding upon Landlord and Tenant. If the Final Audit Report discloses that the
OE Payment paid by Tenant for the period in question or of other Rent paid by
Tenant for the period in question has been overstated by more than 5% then, in
addition to repaying such overpayment to Tenant as provided above, Landlord
shall also pay the reasonable out-of-pocket costs incurred by Tenant in
connection with such audit. The foregoing obligations shall survive the
expiration or termination of this Lease. Notwithstanding anything herein to the
contrary, in no event may Tenant audit Landlord's Operating Expenses for the
same calendar year more than one time. If Tenant does not give written notice of
its election to audit Landlord's Operating Expenses during the Audit Election
Period, Landlord's Operating Expenses for the applicable calendar year shall be
deemed approved for all purposes, and Tenant shall have no further right to
contest the same. The right to audit granted hereunder shall not be available to
any subtenant under a sublease of the Premises.


5.
Tenant's Use of Premises.



A.    Permitted Use. The Premises shall be used only for general office use (the
"Permitted Use") and for no other use whatsoever. Tenant shall not use or permit
the use of any portion of the Premises for any purpose which is illegal, creates
obnoxious odors (including tobacco smoke), noises or vibrations, is dangerous to
persons or property, could increase Landlord's insurance costs, or which, in
Landlord's


15

--------------------------------------------------------------------------------




reasonable opinion, interferes with the rights of other tenants of the Building
or the operation or maintenance of the Property. Except as provided below, the
following uses are expressly prohibited in the Premises: schools, government
offices or agencies; personnel agencies; collection agencies; credit unions;
data processing, telemarketing or reservation centers; medical treatment and
health care; radio, television or other telecommunications broadcasting;
restaurants and other retail; customer service offices of a public utility
company; or any other purpose which would, in Landlord's reasonable opinion,
impair the reputation or quality of the Building, overburden any of the Building
systems, Common Areas or parking facilities (including any use which would
create a population density in the Premises which is in excess of the density
which is standard for the Building); impair Landlord's efforts to lease space,
or otherwise interfere with the operation of the Property. Notwithstanding the
foregoing, the following ancillary uses are permitted in the Premises only so
long as they do not, in the aggregate, occupy more than 50% of the Rentable
Square Footage of the Premises or any single floor (whichever is less): (A) the
following services provided by Tenant exclusively to its employees: coffee bars,
lunch rooms, kitchen facilities and vending machines and similar employee
services; and (B) the following services directly and exclusively supporting
Tenant's business: training and other educational services; telemarketing;
reservations; storage; data processing; and similar support services.


B.
Compliance with Laws.



(1)    By Tenant. Tenant shall comply with all Laws regarding the operation of
Tenant's business in the Premises and the use, condition, configuration and
occupancy of the Premises and the use by any Tenant Party of the Common Areas.
Tenant, within 10 days after receipt, shall provide Landlord with copies of any
notices Tenant receives regarding a violation or alleged or potential violation
of any Laws with respect to the Premises. Tenant shall comply and shall use
commercially reasonable efforts to cause all Tenant Parties (defined in Article
13) and their respective agents, contractors, subcontractors, employees, and
subtenants who enter the Building to comply with the rules and regulations of
the Building attached as Exhibit B and such other reasonable rules and
regulations (or modifications thereto) of which Landlord gives written notice to
Tenant from time to time (collectively, the "Rules"), to the extent such Rules
are generally and in good faith applied and enforced against other
similarly-situated tenants and occupants of the Building; provided that in the
event of a direct conflict between the Rules and any express provision of this
Lease, the latter shall control. Landlord will use commercially reasonable
efforts to apply and enforce the Rules in a non-discriminatory manner against
all similarly-situated tenants and occupants of the Building and Property.
Notwithstanding the foregoing, Tenant shall not be required to make any
structural changes in order to comply with any law, ordinance, rule or
regulation or with any recommendation of Landlord's fire insurance rating
organization unless the same is required by Tenant's particular use of the
Premises.


(2)    By Landlord. Landlord covenants that, as of the Commencement Date of this
Lease, there will be no violations of any laws, ordinances, rules or regulations
of insurance rating organizations which would materially affect Tenant's use or
occupancy of the Premises (provided that this covenant by Landlord does not
extend to any such violation arising out of Tenant Work).


16

--------------------------------------------------------------------------------




Landlord shall comply with all Laws (including, without limitation, the ADA as
it affects (i) the Common Areas, (ii) the elevator call buttons and elevator
signal devices within the Building elevator lobbies (including those elevator
lobbies located within the Premises) in its management and operation of the
Property and (iii) the Base Building Work (as defined in the Work Letter).


C.    Tenant's Security Responsibilities. Tenant shall at its expense (1) lock
the doors to the Premises and take other reasonable steps to secure the Premises
and the personal property of all Tenant Parties and any of Tenant's transferees,
contractors or licensees in the Common Areas and parking facilities of the
Building and Property, from unlawful intrusion, theft, fire and other hazards;
(2) keep and maintain in good working order all security and safety devices
installed in the Premises by or for the benefit of Tenant (such as locks, smoke
detectors and burglar alarms); and (3) cooperate with Landlord on Building
safety matters. Tenant shall have the right to install security systems
(including electronic swipe cards or other similar systems) for the Premises,
provided Tenant shall provide Landlord with security passes for access to the
Premises. Provided Tenant complies with Laws, Tenant may design its access
system to utilize the Building stairwells for access between full floors leased
by Tenant. The costs for any such security systems shall be paid by Tenant (such
costs may be paid from the Allowances (as defined in the Work Letter)).


6.Landlord-Provided Security. During the Term of this Lease, Landlord shall
provide access control services for the Building and the Building Garage
(consisting of an electronic card access system controlling main Building access
points) and, during Normal Business Hours, manned security guard service on the
Property. Landlord also shall be responsible for providing lighting on the
exterior of the Building and the Building Garage after dark and before sunrise,
7 days a week. However, Tenant acknowledges that Landlord is not a guarantor of
the security or
safety of the Tenant Parties or their property. TENANT SPECIFICALLY ACKNOWLEDGES
THAT, EXCEPT AS EXPRESSLY SET FORTH ABOVE, LANDLORD HAS NO DUTY TO PROVIDE
SECURITY FOR ANY PORTION OF THE PROPERTY, INCLUDING WITHOUT LIMITATION THE
PREMISES AND THE COMMON AREAS. NOTWITHSTANDING ANYTIDNG HEREIN TO THE CONTRARY,
TENANT EXPRESSLY ACKNOWLEDGES AND AGREES THAT TO THE EXTENT LANDLORD PROVIDES
ANY SECURITY IN THE COMMON AREAS OR OTHER PORTIONS OF THE PROPERTY LANDLORD IS
NOT WARRANTING OR REPRESENTING THE EFFICACY OF ANY SUCH SECURITY PERSONNEL,
SERVICES, PROCEDURES OR EQUIPMENT AND THAT TENANT IS NOT RELYING AND SHALL NOT
HEREAFTER RELY ON ANY SUCH PERSONNEL, SERVICES, PROCEDURES OR EQUIPMENT.


7.
Services Furnished by Landlord.



A.    Standard Services. Landlord agrees to furnish (or cause a third party
provider to furnish) the following services to Tenant during the Term at no
additional cost to Tenant (i.e., other than through the OE Payment), except as
otherwise specified below:


(1)    Running cold and hot water service for use in the Building Standard
lavatories on each floor on which the Premises are located, and sanitary sewer
service for such lavatories.


17

--------------------------------------------------------------------------------




(2)    Heat, ventilation and air conditioning ("HVAC') during Normal Business
Hours, sufficient to provide for Tenant's "comfortable occupancy of the
Premises". For purposes of this Section, "comfortable occupancy of the Premises"
shall mean temperatures (averaged for the entire Premises) of 70 to 74 degrees
Fahrenheit in the winter when outdoor conditions are no less than minus 10
degrees Fahrenheit dry bulb, and 74 to 78 degrees Fahrenheit in the summer,
indoor relative humidity 50%, when outdoor conditions are no greater than 95
degrees Fahrenheit dry bulb or 75 degrees Fahrenheit wet bulb, provided that the
density of Tenant's occupancy on any floor of the Premises shall not exceed one
person per 150 square feet of usable area. Tenant, upon such notice as is
reasonably required by Landlord may request HVAC service during hours other than
Normal Business Hours. Tenant shall pay Landlord for such additional service at
the Hourly HVAC Charge per requested hour of operation per floor. The "Hourly
HVAC Charge" shall mean the per-hour actual cost to Landlord to provide such
after-hours HVAC system as reasonably calculated by Landlord. As of the
Effective Date, Landlord estimates (but does not warrant, represent or covenant)
that the actual cost per HVAC air-handler for after-hours HVAC service during
the first twelve (12) months of the Term will be $40.00 per hour.


(3)
Maintenance and repair of the Property as described in Section 9.B.



(4)    Janitorial service 5 days per week (excluding Holidays) outside of Normal
Business Hours in substantial accordance with cleaning specifications
established by Landlord from time to time which are generally consistent with
cleaning specifications for Comparable Buildings. If Tenant's use of the
Premises, floor covering or other improvements requires special services in
excess of the standard services for the Building, Tenant shall pay the
additional cost attributable to the special services.


(5)    Elevator service, subject to proper authorization and Landlord's policies
and procedures for use of the elevator(s) in the Building.
(6)    Exterior window washing at such intervals as reasonably determined by
Landlord.
(7)    Electricity to the Premises for general office use, in accordance with
and subject to the terms and conditions in Article 8.


(8)    Electric lighting service for all Common Areas and service areas of the
Property during Normal Business Hours and before or thereafter as required by
Law or prudent safety standards.


(9)    Replacement of light bulbs, tubes and ballasts (provided that Tenant
shall pay Landlord's actual material cost for the replacement of non-Building
standard bulbs, tubes and ballasts in the Premises).


(10)    Functional and operational Building-standard men's and women's restrooms
(one of each to be located on each floor of the Building on which the Premises
are located) including the furnishing of soap, paper towels, and toilet tissue
and, if necessary, the repair and/or replacement of plumbing fixtures and
faucets.


18

--------------------------------------------------------------------------------




(11)    Riser space as provided in Section 8.D to the Premises to enable Tenant
to install Telecommunication Services in the Premises.


(12)
Visitor parking in accordance with the requirements of this Lease.



(13)    Lighted common stairs, common entries and restrooms in the Building
necessary for the use of the Premises at all times that the Premises are being
used for the Permitted Use.


The services described in clauses (1), (2), (5), (7), (8), (10), (11), (12), and
(13) shall be provided 24 hours per day, seven (7) days per week (except as
otherwise provided in the applicable subsection), and all of the services
described above shall be consistent with the standards of Comparable Buildings.
Landlord shall manage, maintain and operate the Property in a first-class and
professional manner consistent with the standards of Comparable Buildings. For
purposes of this Lease, the term "Comparable Buildings" shall mean other Class
"A" buildings of comparable size in the Energy Corridor submarket of Houston,
Texas.


B.    Service Interruptions. In the event of an interruption of any of the
following services to the Premises caused by Landlord, its agents or employees:
(1) electrical service, (2) HVAC service, (3) elevator service to the floor(s)
on which the Premises are located, (4) water and plumbing, (5) janitorial, (6)
Building Standard restrooms on the floors on which the Premises is located and
on which Tenant is operating, and (7) more than 25% of the parking spaces to be
provided by Landlord to Tenant in accordance with this Lease (collectively, the
"Essential Services"), a closure of the Building, or any similar condition,
Landlord shall diligently use commercially reasonable efforts to promptly
restore such services and/or reopen the Building, and if such interruption or
closure continues for 5 consecutive days or longer, then the Base Rent and
Additional Rent hereunder will abate effective as of the date of the
commencement of such interruption in direct proportion to the portion of the
Premises which is directly and adversely affected by such interruption. In the
event the Essential Services are interrupted for 180 or more consecutive days
through no fault of Tenant, any of the other Tenant Parties or Tenant's
contractors, then, (subject to Sections 16 and 17) Tenant will have the right to
terminate the Lease upon written notice to Landlord given on or before 30 days
after the expiration of such 180 day period and prior to the restoration of the
Essential Services to the Premises. SUBJECT TO SECTIONS 16 AND 17 AND PROVIDED
THAT LANDLORD IS USING COMMERCIALLY REASONABLE EFFORTS TO RESTORE SUCH SERVICES
TO THE PREMISES, EXCEPT AS EXPRESSLY SET FORTH IN THE TWO PRECEDING SENTENCES,
NO SERVICE INTERRUPTION SHALL RENDER LANDLORD LIABLE TO TENANT, CONSTITUTE A
CONSTRUCTIVE EVICTION OF TENANT, GIVE RISE TO AN ABATEMENT OF RENT, OR RELIEVE
TENANT FROM THE OBLIGATION TO FULFILL ANY COVENANT OR AGREEMENT, EVEN
IF CAUSED BY THE NEGLIGENCE OF LANDLORD, ITS AGENTS, EMPLOYEES OR CONTRACTORS.


C.    Third Party Services. If Tenant desires any service which Landlord has not
specifically agreed to provide in this Lease, such as private security systems
or telecommunications services serving the Premises, Tenant shall procure such
service directly from a reputable third party service provider which has been
approved by Landlord, such approval not to be unreasonably withheld, conditioned
or delayed (a "Provider") for Tenant's own account.




19

--------------------------------------------------------------------------------




Tenant shall require each Provider serving Tenant to comply with the Rules and
all Laws. Tenant acknowledges Landlord's current policy that requires all
Providers utilizing any area of the Property outside the Premises to be approved
by Landlord and to enter into a written agreement reasonably acceptable to
Landlord prior to gaining access to, or making any installations in or through,
such area. Accordingly, Tenant shall give Landlord written notice sufficient for
such purposes


8.
Use of Electrical Services by Tenant.



A.    Landlord's Electrical Service. At no additional charge to Tenant and as
part of Landlord's Base Building Work, as defined in Exhibit D, Landlord shall
provide electrical facilities (including transformers and panels) to the
Premises as provided in Exhibit D-2 - Base Building Specifications and Building
Standard electrical power as provided in Exhibit D-2. The cost of any electrical
capacity (including without limitation additional transformers and/or panels)
and/or consumption in the Premises in excess of that set forth in Exhibit D-2
shall be paid in accordance with Section 8.C. The furnishing of electrical
services to the Premises shall be subject to the rules, regulations and
practices of the supplier of such electricity and of any municipal or other
governmental authority regulating the business of providing electrical utility
service. EXCEPT FOR TENANT'S RIGHTS AND REMEDIES UNDER SECTION 7.B
ABOVE, LANDLORD SHALL NOT BE LIABLE OR RESPONSIBLE TO TENANT FOR ANY LOSS,
DAMAGE OR EXPENSE WIDCH TENANT MAY SUSTAIN OR INCUR IF EITHER THE QUANTITY OR
CHARACTER OF THE ELECTRICAL SERVICE IS CHANGED OR IS NO LONGER AVAILABLE OR NO
LONGER SUITABLE FOR TENANT'S REQUIREMENTS, UNLESS AND TO THE EXTENT DUE TO THE
GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT OF LANDLORD, ITS AGENTS OR EMPLOYEES.


B.    Selection of Electrical Service Provider. Landlord shall have and retain
the sole right to select the provider of electrical services to the Building
and/or the Property so long as Landlord is acting in good faith in selecting
such provider. Subject to the foregoing, to the fullest extent permitted by Law,
Landlord shall have the continuing right to change such utility provider. All
charges and expenses incurred by Landlord due to any such changes in electrical
services, including maintenance, repairs, installation and related costs, shall
be included in the electrical services costs referenced in Section 4.D(10),
unless paid directly by Tenant.


C.    Submetering; Excess Electrical Service. Landlord may, at any time and from
time to time, calculate Tenant's actual electrical consumption in the Premises
by a survey conducted by a reputable consultant selected and paid by Landlord,
said costs not to be included in Operating Expenses. Alternatively, Landlord
shall have the continuing right, upon 30 days written notice, to install
submeter(s) for the Premises at Landlord's expense, and said expense shall not
be included in Operating Expenses. Without Landlord's prior written consent,
which shall not be unreasonably withheld, conditioned or delayed, Tenant's use
of electrical service
shall not exceed, in voltage, rated capacity, or overall load, that set forth in
Exhibit D-2. If Tenant requests permission to consume electrical service in
excess of that set forth in Exhibit D-2, Landlord may condition consent upon
reasonable conditions (including without limitation the installation of


20

--------------------------------------------------------------------------------




utility service upgrades and additional transformers, panels, meters, submeters,
air handlers and/or cooling units). The costs of the installation, maintenance,
repair and replacement of any approved additional capacity and/or consumption
shall be paid by Tenant. If submetering is installed for the Premises, Landlord
may charge for Tenant's actual electrical consumption in excess of that set
forth in the first sentence of Section 8.A monthly in arrears for the kilowatt
hours used, at a rate per kilowatt hour equal to that charged to Landlord by the
provider of electrical service to the Building during the same period of time,
except as to electricity directly purchased by Tenant from third party providers
after obtaining Landlord's consent to the same. In the event Landlord is unable
to determine the exact kilowatt hourly charge during the period of time,
Landlord shall use the average kilowatt hourly charge to the Building for the
first billing cycle ending after the period of time in question. Even if the
Premises are submetered, Tenant shall remain obligated to pay Tenant's Pro Rata
Share of the cost of electrical services as provided in Section '1l. ID(1 0),
except that Tenant shall receive a credit against electrical services costs
equal to that portion of the amounts actually paid by Tenant separately and
directly to Landlord which is attributable to Building- standard electrical
services submetered to the Premises.


D.    Riser Space. During the Term, Landlord will provide Tenant with a
reasonable portion of the riser and conduit space to enable connectivity from
the telecom points of entry in the Building to the Premises, and from the
Premises to the roof of the Building, at no additional charge by Landlord to
Tenant or Tenant's Provider, but subject to Landlord's prior written approval of
Tenant's plans and specifications with respect thereto, which approval shall not
unreasonably be withheld, conditioned or delayed. In no event shall the area
allocated to Tenant be less than Tenant's Pro-Rata Share.


E.    Telecommunications Equipment: Landlord shall not charge Tenant for any
conduit space required in order to connect Tenant's voice/data cabling serving
the Premises between floors in the Building, the roof of the Building, or to any
Provider. Landlord will not charge any Provider for access to the Building.


F.    Rooftop Rights. During the Term, Landlord will provide Tenant with access
to and use of Tenant's Pro Rata Share of the roof of the Building for
installation of microwave dishes, earth satellite disks and/or whip antennae, at
no additional charge by Landlord to Tenant, subject to compliance by Tenant with
all applicable Laws, restrictive covenants and Rules (including without
limitation that no such equipment shall interfere with Landlord's and/or any
other tenant's roof top equipment) and Landlord's prior written approval of
Tenant's plans and specifications with respect thereto and Landlord's prior
written approval of the location of any such equipment. Tenant shall at no cost
or expense to Landlord install, maintain, repair and within 30 days after the
expiration or earlier termination of this Lease remove (unless otherwise
requested by Landlord) all such equipment. Subject to Section 15, Tenant shall
be responsible for (and within thirty (30) days of written demand shall pay to
Landlord all costs with respect to) any damage to the roof or risers (and for
any damage to any other equipment or installations on or in the roof or risers)
to the extent arising out of such use of the roof and riser space by Tenant.


9.
Repairs and Alterations, LEED Certification.



21

--------------------------------------------------------------------------------




A.    Tenant's Maintenance and Repair Obligations. Tenant shall keep the
Premises and all equipment, cabling, lines and facilities owned, leased or
licensed by Tenant located in the Premises and/or in the risers or on the roof
described in Section 8.C, D, E and/or F above in good condition and repair,
ordinary wear and tear excepted. Tenant's repair obligations include, without
limitation, repairs to: (1) floor covering and/or raised flooring; (2) interior
partitions; (3) doors; (4) the interior side of demising walls; (5) electronic,
phone and data cabling and related equipment (collectively, "Cable") that is
installed by or for the benefit of Tenant whether located in the Premises or in
other portions of the Building or Property; (6) supplemental air conditioning
units, private showers and kitchens, including hot water heaters, plumbing,
dishwashers, ice machines and similar facilities serving Tenant exclusively; (7)
phone rooms used exclusively by Tenant; (8) Alterations (defined below)
performed by contractors retained by Tenant including related HVAC balancing;
and (9) all of Tenant's furnishings, trade fixtures, equipment and inventory.
Prior to performing any such repair obligation that will cost greater than
$20,000, impact any structural or exterior element of the Premises or the
Building or any HVAC, plumbing or electrical facility of the Premises or the
Building, or which would be visible from outside the Premises, Tenant shall give
written notice to Landlord describing the necessary maintenance or repair. Upon
receipt of such notice, Landlord may elect either to perform any of the
maintenance or repair obligations specified in such notice, or require that
Tenant perform such obligations by using contractors approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed, all at
Tenant's expense. All work to be performed by Tenant shall be performed at
Tenant's expense in accordance with the rules and procedures described in
Section 9.C below. If Tenant fails to make any repairs to the Premises for more
than 20 days after notice from Landlord (although notice shall not be required
if there is an emergency) or for such longer period of time as may be reasonably
necessary so long as Tenant commences such repairs within such 20-day period and
diligently pursues such repairs to completion, Landlord may, in addition to any
other remedy available to Landlord, make the repairs, and Tenant shall pay to
Landlord the reasonable cost of the repairs within 30 days after receipt of an
invoice together with an administrative charge in an amount equal to 10% of the
cost of the repairs.


B.    Landlord's Maintenance and Repair Obligations. Landlord shall keep and
maintain in good repair and working order and make repairs to and perform
maintenance upon, in accordance with the standards of Comparable
Buildings:    (1) structural elements of the Building; (2) Building standard
mechanical (including HVAC), electrical, plumbing and fire/life safety systems
serving the Common Areas and/or within the Premises (or in the case of HVAC, to
the VAV boxes installed by Landlord in the Premises as part of the Landlord
Work); (3) Common Areas; (4) the roof and foundation of the Building; (5)
curtain wall and exterior windows of the Building; (6) elevators serving the
Building, and (7) the Building Garage. Landlord shall promptly make repairs
(taking into account the nature and urgency of the repair) for which Landlord is
responsible. Subject to Section 15, if any of the foregoing maintenance or
repair is necessitated due to the negligence or intentional misconduct of any
Tenant Party or any contractor of any Tenant Party, Tenant shall pay the costs
of such repairs or maintenance to Landlord within 30 days after receipt of an
invoice, together with an administrative charge in an amount equal to 10% of the
cost of the repairs. Landlord shall cause the Building-standard restrooms in the
Premises, the VAV boxes installed by Landlord in the Premises as part of the
Landlord Work and sprinklers (whether or not on a floor leased solely by
Tenant), to be maintained on a routine basis and repaired as needed.    If
Landlord fails to perform any


22

--------------------------------------------------------------------------------




maintenance or repair obligation to be performed by it under this Lease within
the Premises following a period of 20 days after Landlord's receipt of written
notice from Tenant of such failure (except that if such failure cannot
reasonably be cured within such 20 day period, the period will be extended,
provided that Landlord commences to cure such failure within such 20 day period,
and proceeds diligently thereafter to seek to effect such cure), then Tenant
may, but shall not be obligated, if such Landlord failure continues after the
expiration of a second 10 day written notice to Landlord, to cause the
performance of such maintenance and repair obligations within the Premises, and
all actual but reasonable costs and expenses incurred by Tenant in connection
therewith (together with an administrative charge thereon equal to 15% of such
costs and expenses), shall thereupon be due and payable from Landlord to Tenant
within 30 days after Landlord's receipt of (a) a written invoice for same, (b)
supporting documentation evidencing the work performed and Tenant's payment in
full for same, and (c) final releases of lien and/or lien waivers for said work.


C.
Alterations.



(1)    When Consent Is Required. Except for the Tenant Work, which shall be
governed by the Work Letter, Tenant shall not make alterations, additions or
improvements to the Premises or other portions of the Building (collectively,
''Alterations") without first obtaining the written consent of Landlord in each
instance, which shall not unreasonably be withheld, conditioned or delayed.
However, Landlord's consent shall not be required for any Alteration that
satisfies all of the following criteria (a "Minor Alteration"): (a) interior
work of a cosmetic nature, such as painting, wallpapering, hanging pictures and
installing carpeting; (b) is not visible from outside the Premises or Building;
(c) will not adversely affect the systems or structure of the Building; and (d)
does not require work to be performed inside the walls or above the ceiling of
the Premises. Work to install any Cable in the Premises shall be considered a
Minor Alteration provided neither such work nor the Cable causes any damage to
the Premises or Building.


(2)    Requirements For All Alterations, Including Minor Alterations. Prior to
starting work on any Alteration, Tenant shall furnish to Landlord for review and
(except with respect to Minor Alterations, for which Landlord's approval shall
not be required) approval, which approval shall not unreasonably be withheld,
conditioned or delayed: plans and specifications; names of proposed contractors
(provided that Landlord may require Tenant to use a contractor designated by
Landlord, or choose from two (2) or more contractors designated by Landlord,
with respect to Building systems); copies of contracts; necessary permits and
approvals; and evidence of contractors' and subcontractors' insurance complying
with the Rules. Changes to the plans and specifications for any Alteration
(except a Minor Alteration) must also be submitted to Landlord for its approval,
which shall not be unreasonably withheld, conditioned or delayed. Some of the
foregoing requirements may be waived by Landlord for the performance of specific
Alterations; provided that such waiver is obtained in writing prior to the
commencement of such Alteration; and Landlord's waiver on one occasion shall not
waive Landlord's right to enforce such requirements on any other occasion.
Alterations shall be constructed in a good and workmanlike manner using
materials of a quality that is at least equal to the quality designated by
Landlord as the minimum standard for the Building. Landlord may designate
reasonable rules, regulations and procedures for the performance of Alterations
in the Building and, to the extent reasonably necessary to avoid disruption to
the occupants of the Building, shall have the right to designate


23

--------------------------------------------------------------------------------




the time when Alterations may be performed. Without limitation of the foregoing,
Landlord may require that certain work that causes noise or disruption to other
tenants such as floor drilling be done after Normal Business Hours. Tenant shall
reimburse Landlord within 30 days after receipt of an invoice for the
reasonable, actual out-of-pocket sums paid by Landlord for third party
examination of Tenant's plans and specifications for Alterations (except Minor
Alterations). There shall be no charge (other than as included in Operating
Expenses) for Building Standard services provided to Tenant's contractors;
provided that Landlord may charge its customary rates for HVAC and security
provided to or for Tenant's contractors outside of Normal Business Hours. Tenant
shall on a timely basis, but no later than 30 days after completion of any
Alteration, provide Landlord with "as-built" plans and specifications in a paper
or then­ current electronic CAD format to the extent prepared by or for Tenant,
its architects, engineers or contractors, and no later than 30 days after
completion of any non-Minor Alteration, Tenant shall furnish to Landlord
completion affidavits, full and final waivers of liens, receipts and bills
covering all labor and materials with respect to same. Tenant shall assure that
all Alterations comply with all insurance requirements and Laws.


(3)    Landlord's Liability For Alterations. Landlord's approval of an
Alteration shall not be a representation or warranty by Landlord that the
Alteration complies with applicable Laws or will be adequate for Tenant's use.
Tenant acknowledges that Landlord is not an architect or engineer, and that the
Alterations will be designed and/or constructed using Tenant's independent
architects, engineers and contractors. Accordingly, Landlord does not guarantee
or warrant that the applicable construction documents will comply with Laws or
be free from errors or omissions, or that the Alterations will be free from
defects, and Landlord will have no liability therefor.


D.    LEED Certification. Landlord shall use commercially reasonable efforts to
cause the Building to obtain at least a "Silver" certification for new
construction core and shell issued by the U.S. Green Building Council's
Leadership in Energy and Environmental Design ("LEED") rating system, or if such
certification or rating system shall be discontinued, then an equivalent
certification reasonably designated by Landlord (the "Core and Shell LEED
Standard''). Landlord shall use commercially reasonable efforts to cause the
Building thereafter to maintain throughout the Term at least a "Silver"
certification for operations and management of the Building by LEED, or if such
certification or rating system shall be discontinued, then an equivalent
certification designated by Landlord (the "O&M LEED Standard"). If for Landlord
to maintain the O&M LEED Standard tenants in the Building will need to operate
their respective premises in certain respects to achieve such standard then,
notwithstanding anything herein to the contrary, and for so long as Landlord is
using commercially reasonable efforts to cause the Building to maintain the O&M
LEED Standard, Tenant will comply with Landlord's reasonable Rules to help
maintain the O&M LEED Standard.


10.    Entry by Landlord. Landlord, its agents, contractors and representatives
may enter the Premises to inspect or show the Premises to prospective lenders,
buyers and (during the last 12 months of the Term) tenants, to clean and make
repairs, alterations or additions to the Premises in accordance with this Lease,
and/or to conduct or facilitate repairs, alterations or additions to any portion
of the Building, including other tenants' premises. Except in emergencies or to
provide janitorial and other Building services after Normal Business Hours,
Landlord shall provide Tenant with no less than 24 hours prior


24

--------------------------------------------------------------------------------




notice of entry into the Premises (which may be given orally). Tenant, at its
option, may have a representative of Tenant accompany Landlord's access to the
Premises. During each entry, Landlord shall use reasonable good faith efforts to
minimize interference with Tenant's use of the Premises and inconvenience,
annoyance or disturbance to Tenant and Tenant's business. Entry by Landlord for
any such purposes shall not constitute a constructive eviction or entitle Tenant
to an abatement or reduction of Rent, except as otherwise expressly provided in
this Lease.


Notwithstanding the foregoing, if any entry by Landlord into the Premises (other
than pursuant to Articles 16 or 117 or to cure a default by Tenant under this
Lease) materially interferes with
Tenant's use and enjoyment of the Premises for more than 5 consecutive Business
Days from receipt by Landlord of written notice thereof from Tenant, Tenant
shall have the right to abate
the Base Rent and Additional Rent otherwise payable under this Lease inf
roportion to such
interference with Tenant's use and enjoyment of the Premises from the 6t such
consecutive
Business Day until such interference ceases; and if such interference shall
continue for more than 60 consecutive Business Days, Tenant shall have the right
to terminate this Lease upon written notice thereof from Tenant to Landlord
given on or before 10 days after the expiration of such 60th Business Day or the
date such interference ceases.


11.
Assignment, Transfer and Subletting.



A.    Landlord's Consent Required. Subject to the remaining provisions of this
Article H, but notwithstanding anything to the contrary contained elsewhere in
this Lease, Tenant shall not assign, transfer or encumber any interest in this
Lease (either absolutely or collaterally) or sublease, license or otherwise
convey any portion of the Premises (collectively or individually, a "Transfer")
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. Tenant agrees that, without
limitation, Landlord's withholding of consent shall not be considered
unreasonable if: (1) the proposed transferee's financial condition does not meet
the financial criteria Landlord then uses to select Building tenants having
similar leasehold obligations; (2) the proposed transferee is a governmental
organization; (3) the proposed transferee is a then-current occupant of the
Property and the Landlord has the ability to meet such occupant's space needs;
(4) Landlord is otherwise engaged in lease negotiations with the proposed
transferee for other premises in the Property; (5) any uncured Event of Default
then exists under this Lease; (6) any portion of the Building or Premises would
likely become subject to additional or different Laws as a consequence of the
proposed Transfer; (7) the proposed transferee's use of the Premises conflicts
with the Permitted Use or any exclusive use or use restriction rights granted to
any other tenant in the Building; (8) the use, business activities or reputation
in the business community of the proposed transferee (or its principals,
employees or invitees) does not meet Landlord's reasonable standards for
Building tenants; (9) either the Transfer or any consideration payable to
Landlord in connection therewith adversely affects the real estate investment
trust qualification tests applicable to Landlord or its Affiliates; (10) the
proposed transferee is or has been involved in litigation with Landlord or any
of its Affiliates; or (11) the proposed transferee is to be an assignee of this
Lease and such transferee has not agreed in writing to assume all obligations


25

--------------------------------------------------------------------------------




of Tenant under this Lease arising after the effective date of such transfer.
Notwithstanding anything herein to the contrary, Tenant shall not be entitled to
receive monetary damages based upon a claim that Landlord unreasonably withheld
its consent to a proposed Transfer and Tenant's sole and exclusive remedy with
respect to this Section 11 shall be an action to enforce specific performance or
for a declaratory judgment. Any attempted Transfer in violation of this Article
is voidable at Landlord's option.


B.Consent Parameters/Requirements. As part of Tenant's request for, and as a
condition to Landlord's evaluation of Tenant's request to a Transfer, Tenant
shall provide Landlord with the following information regarding the proposed
Transfer: (1) applicable commencement and expiration dates, (2) a description of
the affected space, (3) the proposed rental rates and relevant business terms,
(4) the name/identity and then current audited or certified financial statements
and cash flow statements of the proposed transferee, and (6) a copy of the
proposed Sublease/Assignment Agreement to be used to consummate the transaction.
Upon receipt of said information, Landlord will have no greater than 10 Business
Days to respond in writing that it either (1) accepts the terms of the proposed
agreement or (2) rejects Tenant's request, in which case Landlord's notice must
also include a written explanation for refusing consent. Consent by Landlord to
one or more Transfer(s) shall not operate as a waiver of Landlord's rights to
approve any subsequent Transfers. Unless otherwise expressly agreed in writing
by Landlord, no Transfer or Permitted Transfer shall release or relieve the
transferor-Tenant from any obligation under this Lease, nor shall the acceptance
of Rent from any assignee, subtenant or occupant constitute a waiver or release
of the transferor-Tenant from any of its obligations or liabilities under this
Lease. Tenant shall reimburse Landlord for Landlord's actual reasonable third
party costs and expenses (including reasonable attorney's fees) in connection
with Landlord's review and consideration of any request to a Transfer; however,
in no event shall Tenant's liability for such third party costs exceed $1000 per
proposed Transfer.


C.Payment to Landlord. If the aggregate gross consideration paid to a Tenant
Party for a Transfer exceeds that payable by Tenant under this Lease (prorated
according to the transferred interest), Tenant shall pay Landlord 40% of such
excess (without reduction for expenses incurred in connection with such
transfer). Tenant shall pay Landlord Landlord's share of any such excess within
30 days after Tenant's receipt of such excess consideration. If any uncured
Event of Default exists under this Lease, Landlord may require that all sublease
payments be made directly to Landlord, in which case Tenant shall receive a
credit against Rent in the amount of any payments received, but not to exceed
the amount payable by Tenant under this Lease.


D.Change in Control of Tenant. Except for a Permitted Transfer, if Tenant is a
corporation, limited liability company, partnership or similar entity, and if
the entity which owns or controls a majority of the voting shares/rights in
Tenant at any time sells or disposes of such majority of voting shares/rights,
or changes its identity for any reason (including a merger, consolidation or
reorganization), such change of ownership or control shall constitute a
Transfer. The foregoing shall not apply so long as, both before and after the
Transfer, Tenant is an entity whose outstanding stock is listed on a recognized
U.S. securities exchange, or if at least 80% of its voting stock is owned by
another entity, the voting stock of which is so listed.


26

--------------------------------------------------------------------------------




E.No Consent Required. Tenant may assign its entire interest under this Lease to
its Affiliate/Successor or sublease all or any portion of the Premises to its
Affiliate/Successor without the consent of Landlord, provided that all of the
following conditions are satisfied in Landlord's reasonable discretion (a
"Permitted Transfer"): (1) no uncured Event of Default exists under this Lease;
(2) Tenant's successor shall own all or substantially all of the assets of
Tenant; (3) such Affiliate or Tenant's successor shall have a tangible net worth
which is at least equal to the greater of Tenant's tangible net worth at the
date of this Lease or Tenant's tangible net worth as of the day prior to the
proposed purchase, merger, consolidation or reorganization;
(4)no portion of the Building or Premises would likely become subject to
additional or different Laws as a consequence of the proposed Transfer; (5) such
Affiliate's or Tenant's successor's use of the Premises shall not conflict with
the Permitted Use or any exclusive usage rights granted to any other tenant in
the Building; (6) neither the Transfer nor any consideration payable to Landlord
in connection therewith adversely affects the real estate investment trust (or
pension fund or other ownership vehicle) qualification tests applicable to
Landlord or its Affiliates; (7) such Affiliate or Tenant's successor is not and
has not been involved in litigation with Landlord or any of Landlord's
Affiliates; and (8) Tenant shall give Landlord written notice within 10 days
after the effective date of the Transfer along with all applicable documentation
and other information necessary for Landlord to determine that the requirements
of this Section 11.E have been satisfied, including if applicable, the
qualification of such proposed transferee as an Affiliate of Tenant. The term
''Affiliate/Successor" means any parent, subsidiary, Affiliate or successor
entity of the transferor-Tenant. The term "Affiliate" means any person or entity
controlling, controlled by or under common control with Tenant, Landlord or
relevant third party, as applicable. If requested by Landlord, the Affiliate of
Tenant or Tenant's successor shall sign a commercially reasonable form of
assumption agreement.


F.Business Affiliate. Notwithstanding any contrary provision of this Section 11
except subsection H.G, Tenant shall have the right, without Landlord's consent,
but on prior written notice to Landlord, to sublease, license or let, on a
temporary basis, up to an aggregate of 25% of the Premises to individuals,
clients, agents or independent contractors (each, a "Business Affiliate"),
provided each such sublease, license or other occupancy agreement, as the case
may be, to a Business Affiliate shall be on and subject to all of the following
conditions: (i) Tenant shall have a business relationship (relating to the
business of Tenant conducted in the Premises) with each such Business Affiliate;
(ii) all such Business Affiliates shall be of a character and reputation
consistent with the quality of the Building; (iii) no demising walls or separate
entrances shall be constructed in the Premises in connection with any such
sublease, license or occupancy agreement, as the case may be; (iv) such Business
Affiliates shall use the Premises in conformity with all of the applicable
provisions of this Lease; and (v) no signage naming such Business Affiliate
shall be installed or placed outside of the Premises, except to the extent such
signage is located on a directory board in the Building and is reasonably
approved by Landlord and except for Building standard signage on the entry doors
to such Business Affiliates' space, which signage (if any) shall be at Tenant's
sole cost and expense. No such sublease, license or occupancy agreement, as the
case may be, shall relieve Tenant from any liability under this Lease.




27

--------------------------------------------------------------------------------




G.    No Net Income or Net Profits Transfer. Notwithstanding any contrary
provision of this Section 11, without limiting Landlord's right to withhold its
consent to any Transfer by Tenant, and regardless of whether Landlord shall have
consented to any such Transfer, neither Tenant nor any other person having an
interest in the possession, use or occupancy of the Premises or any part thereof
shall enter into any lease, sublease, license, concession, assignment or other
transfer or agreement for possession, use or occupancy of all or any portion of
the Premises which provides for rental or other payment for such use, occupancy
or utilization based, in whole or in part, on the net income or profits derived
by any person or entity from the space so leased, used or occupied, and any such
purported lease, sublease, license, concession, assignment or other transfer or
agreement shall be absolutely void and ineffective as a conveyance of any right
or interest in the possession, use or occupancy of all or any part of the
Premises. There shall be no deduction from the rental payable under any sublease
or other transfer nor from the amount thereof passed on to any person or entity,
for any expenses or costs related in any way to the subleasing or transfer of
such space.


12.Liens. Tenant shall not permit mechanic's or other liens to be placed upon
the Property, Building, Premises or Tenant's leasehold interest in connection
with any work or service done or purportedly done by or for the benefit of
Tenant, including without limitation the Tenant Work and any Alteration. If a
lien is so placed, Tenant shall, within 20 days of demand from Landlord, fully
discharge the lien by settling the claim which resulted in the lien or by
bonding or insuring over the lien in the manner prescribed by the applicable
lien Law. If Tenant fails to discharge the lien within such 20 days, then, in
addition to any other right or remedy of Landlord, Landlord may bond or insure
over the lien or otherwise discharge the lien. Tenant shall, within 30 days
after receipt of an invoice from Landlord, reimburse Landlord for any amount
paid by Landlord, including reasonable attorneys' fees, to bond or insure over
the lien or discharge the lien.


13.
Indemnity.



A.    Subject to Article 15, Tenant shall hold Landlord, its trustees,
Affiliates, subsidiaries, members, principals, beneficiaries, partners,
officers, directors, shareholders, employees, Mortgagee(s) (defined in Article
25) and agents (including the manager of the Property) (collectively, "Landlord
Parties") harmless from, and indemnify and defend (with counsel reasonably
satisfactory to the indemnified party) such parties against, all liabilities,
obligations, damages, penalties, claims, actions, costs, charges and expenses,
including reasonable attorneys' fees and other professional fees that may be
imposed upon, incurred by or asserted against any of such indemnified parties
(each a "Claim" and collectively "Claims") that arise out of or in connection
with (1) any damage or injury occurring in the Premises on or after the Delivery
Date, (2) the performance of any Tenant Work prior to the Delivery Date, EXCEPT
TO THE EXTENT SUCH LIABILITIES IN (1) OR (2) ARE CAUSED BY THE NEGLIGENCE OR
WILLFUL MISCONDUCT OF A LANDLORD PARTY or (3) a breach of this Lease by Tenant.


B.    Subject to Articles 15 and 20, Landlord shall hold Tenant, its trustees,
Affiliates, subsidiaries, members, principals, beneficiaries, partners,
officers, directors, shareholders, employees and agents (collectively, "Tenant
Parties") harmless from, and indemnify and defend (with counsel reasonably
satisfactory to the indemnified party) such parties against, all Claims that
arise out of or in connection with (1) any damage or injury occurring in or on
the Common Areas or Building Garage on or after the Delivery Date, (2) the
performance of any Landlord Work prior to the Delivery Date (subject however to
the limitations on Landlord's warranties with respect to the Landlord Work in
Section 3.C. above), EXCEPT TO


28

--------------------------------------------------------------------------------




THE EXTENT SUCH LIABILITIES ARE CAUSED BY THE NEGLIGENCE OR WILLFUL MISCONDUCT
OF A TENANT PARTY, TENANT'S ARCHITECT OR ANY CONTRACTOR OF TENANT, or (3) a
breach of this Lease by Landlord.


14.
Insurance.



A.    Tenant's Insurance. Tenant shall throughout the Term maintain the
following insurance ("Tenant's Insurance"), at its sole cost and expense:


(1)    Commercial General Liability Insurance. Commercial general liability
insurance applicable to the Premises and its appurtenances providing but not
limited to property damage, bodily injury and personal injury, written on an
occurrence basis, with a per occurrence limit of no less than $1,000,000 and
$2,000,000 in the annual aggregate on a per location basis;


(2)    Commercial Property Insurance. Causes of loss-special form (formerly "all
risk") property insurance, including but not limited to sprinkler leakage,
ordinance and law, sewer back-up, flood, earthquake, windstorm and collapse,
covering all above Building-standard leasehold improvements (i.e., above $45.00
per RSF in the Premises and excluding the Landlord Work) and Tenant's trade
fixtures, equipment, furniture and other personal property within the Premises
("Tenant's Property") in the amount of the full replacement cost thereof, and
including business interruption insurance equal to 12 months rent or business
income;


(3)    Commercial Automobile Liability Insurance. Business automobile liability
insurance to cover all owned, hired and non-owned automobiles owned or operated
by Tenant providing a minimum combined single limit of $1,000,000;


(4)    Worker's Compensation and Employer's Liability Insurance. Workers'
compensation insurance as required by the state in which the Premises is located
and in amounts as may be required by applicable statute; and employers'
liability insurance in an amount of at least $1,000,000 per occurrence;


(5)    Umbrella and Excess Liability Insurance. Umbrella liability insurance
that follows form in excess of the limits specified in and are scheduled to the
umbrella/access (1), (3) and (4-Employers' Liability only) above, of no less
than
$10,000,000 per claim and in the aggregate;


Tenant may satisfy the limits required in this section by any combination of
primary and excess polices.
(6)    Tenant's Vendors/Contractors. Tenant shall require any Vendors or
Contractors that it shall hire to perform work and/or services on or in the
Premises to procure similar insurance as required by Landlord of Tenant in this
Lease including Landlord (or any successor), Landlord's property manager and
Landlord's mortgagee (if any) and their respective members, principals,
beneficiaries, partners, officers, directors, employees and agents and other
designees of Landlord as the interest of such designees shall appear as
"additional insureds", on Vendors and / or Contractors commercial general
liability, automobile liability and umbrella liability (if any) policies.


29

--------------------------------------------------------------------------------




Any company underwriting any of Tenant's Insurance or Landlord's Insurance shall
have, according to A.M Best Insurance Guide, a Best's rating of not less than A­
and a Financial Size Category of not less than VIII. All commercial general
liability, business automobile liability and umbrella liability insurance
policies shall name Landlord (or any successor), Landlord's property manager,
and Landlord's Mortgagee (if any), and their respective members, principals,
beneficiaries, partners, officers, directors, employees, and agents and other
designees of Landlord as the interest of such designees shall appear as
"additional insureds", but only with respect to liability arising out of an
occurrence in or use of the Premises and/or Property by Tenant, and shall be
primary with Landlord's policy being secondary and noncontributory. All
commercial property policies shall name Landlord (or any successor), Landlord's
property manager and Landlord's mortgagee (if any), and their respective
members, principals, beneficiaries, partners, officers, directors, employees and
agents and other designees of Landlord as the interest of such designee shall
appear as "Additional Loss Payees" as their interest may appear, and shall be
primary with Landlord's policy being secondary and non­contributory as respects
leasehold improvements and Tenant's trade fixtures, equipment, furniture and
personal property within the Premises. All policies of Tenant's Insurance shall
contain endorsements that the insurer(s) shall give Landlord and its designees
at least 30 days' advance written notice of cancellation by the insurer, except
for cancellation due to non-payment of premium, provided such endorsements are
obtainable from Tenant's insurance providers on commercially reasonable terms.
Tenant shall provide Landlord with a certificate of insurance and all required
endorsements evidencing Tenant's Insurance prior to the earlier to occur of the
Delivery Date or the date Tenant is provided access to the Premises for any
reason, and upon renewals prior to the expiration of the insurance coverage. All
of Tenant's insurance policies, endorsements and certificates will be on forms
and (subject to the next paragraph) with deductibles and self-insured retention,
if any, reasonably acceptable to Landlord. The limits of Tenant's insurance
shall not limit Tenant's liability under this Lease.


B.
Landlord's Insurance. Throughout the Term, Landlord shall maintain:



(1) Commercial General Liability Insurance. Commercial general liability
insurance applicable to the Property which provides, on an occurrence basis, in
amounts of $1,000,000 per occurrence and $2,000,000 in the annual aggregate on a
per location basis and primary coverage, with an additional $5,000,000 per
occurrence and
$5,000,000 annual aggregate on a per location basis that can be satisfied by any
combination of umbrella and excess liability coverage; and


(2)    Commercial Property Insurance. Causes of loss-special form (formerly "all
risk") property insurance on the Building and Building Garage including all
leasehold improvements in the amount of the replacement cost thereof, as
reasonably estimated by Landlord (provided that Landlord may elect to exclude
from such coverage all or any part of the replacement cost of foundations,
footers and other underground improvements) (subject to a commercially
reasonable deductible) and, to the extent available, insurance endorsements in
order to repair, replace and re-commission the Building for re-certification in
accordance with the Core and Shell LEED Standard. The foregoing insurance and
any other insurance carried by Landlord may be effected by a policy or policies
of blanket insurance and shall be for the sole benefit of Landlord and under
Landlord's sole control. The limits of Landlord's insurance shall not limit
Landlord's liability under this Lease.




30

--------------------------------------------------------------------------------




(3)    Flood Insurance. Flood insurance covering the Building (and all leasehold
improvements on the first floor of the Building) (subject to a commercially
reasonable deductible) and, to the extent available, insurance endorsements in
order to repair, replace and re-commission the Building for re-certification in
accordance with the Core and Shell LEED Standard. The foregoing insurance and
any other insurance carried by Landlord may be effected by a policy or policies
of blanket insurance and shall be for the sole benefit of Landlord and under
Landlord's sole control.


15.Mutual Waiver of Subrogation. Notwithstanding anything in this Lease to the
contrary, Tenant waives, and shall cause its insurance carrier(s) and any other
party claiming through or under such carrier(s), by way of subrogation or
otherwise, to waive any and all rights of recovery, Claim, action or causes of
action against all Landlord Parties for any loss or damage to Tenant's business,
any loss of use of the Premises, and any loss, theft or damage to Tenant's
Property (including Tenant's automobiles or the contents thereof), INCLUDING ALL
RIGHTS (BY WAY OF SUBROGATION OR OTHERWISE) OF RECOVERY, CLAIMS, ACTIONS OR
CAUSES OF ACTION ARISING OUT OF THE NEGLIGENCE OF ANY
LANDLORD PARTY, which loss or damage is (or would have been, had the insurance
required to be carried by Tenant by this Lease, been maintained) covered by
insurance. In addition, and notwithstanding anything in this Lease to the
contrary, Landlord waives, and shall cause its insurance carrier(s) and any
other party claiming through or under such carrier(s), by way of subrogation or
otherwise, to waive any and all rights of recovery, Claim, action or causes of
action against all Tenant Parties for any loss of or damage to or loss of use of
the Property, any additions or improvements to the Property, or any contents
thereof, INCLUDING ALL
RIGHTS (BY WAY OF SUBROGATION OR OTHERWISE) OF RECOVERY, CLAIMS, ACTIONS OR
CAUSES OF ACTION ARISING OUT OF THE NEGLIGENCE OF ANY TENANT PARTY, which loss
or damage is (or would have been, had the insurance required to be carried by
Landlord by this Lease been maintained) covered by insurance.


16.
Casualty Damage.



A.    Repair or Termination by Landlord. If all or any part of the Premises are
damaged by fire or other casualty, Tenant shall immediately notify Landlord in
writing. Landlord shall have the right to terminate this Lease if: (1) Landlord
is not permitted by Law to rebuild the Building in substantially the same form
as existed before the fire or casualty; (2) more than 35% of the RSF of the
Premises have been materially damaged and there are less than 2 years of the
Term remaining as of the date of the casualty (and Tenant does not, within 15
Business Days after written notice of election by Landlord to terminate under
this Subsection 16.A, exercise its next then-remaining Renewal Option, if any);
or (3) an uninsured loss of the Building of more than $500,000 occurs
notwithstanding Landlord's compliance with Section 14.B above. Landlord may
exercise its right to terminate this Lease by notifying Tenant in writing within
60 days after the date of the casualty. If Landlord does not terminate this
Lease under this Section 16.A, Landlord shall commence promptly following the
date of the loss and proceed with reasonable diligence to repair and restore the
Building and/or the Premises (including, without limitation, the leasehold
improvements) to substantially the same


31

--------------------------------------------------------------------------------




condition as existed immediately prior to the date of damage to the extent shown
and described in plans and specifications which have been approved in writing by
Landlord and Tenant, provided that Landlord shall not be obligated to spend more
than $45.00 per RSF of the Premises for leasehold improvements in the Premises
above Base Building Condition (as defined in Exhibit D).
B.    Timing for Repair; Termination by Either Party. If all or any portion of
the Premises is damaged as a result of fire or other casualty, Landlord shall,
within 30 days of the date of the loss, cause an architect or general contractor
selected by Landlord to provide Landlord and Tenant with a written estimate of
the amount of time required to substantially complete the repair and restoration
of the Premises, using standard working methods ("Completion Estimate"). If the
Completion Estimate indicates that the Premises cannot be made tenantable within
270 days from the date of damage, then regardless of anything in Section
16.A above to the contrary, either party shall have the right to terminate this
Lease by giving written notice to the other of such election within 10 Business
Days after receipt of the Completion Estimate. Tenant, however, shall not have
the right to terminate this Lease if the fire or casualty was caused by the
negligence or intentional misconduct of any of the Tenant Parties. If neither
party terminates this Lease under Section 16.A or this Section 16.B, then
Landlord shall repair and restore the Premises in accordance with, and subject
to the limitations of, Section 16.A.


C.    Abatement. In the event a material portion of the Premises is damaged as a
result of a fire or other casualty, the Base Rent, Additional Rent and parking
charges hereunder shall abate for the portion of the Premises that is damaged
and not usable by Tenant until substantial completion of the repairs and
restoration required to be made by Landlord pursuant to Section 16.A. Tenant,
however, shall not be entitled to such abatement if the fire or other casualty
was caused by the negligence or intentional misconduct of any of the Tenant
Parties. LANDLORD SHALL NOT BE LIABLE FOR ANY LOSS OR DAMAGE TO TENANT'S
PROPERTY OR TO THE BUSINESS OF TENANT RESULTING IN ANY WAY FROM THE FIRE OR
OTHER CASUALTY OR FROM THE REPAIR AND RESTORATION OF THE DAMAGE EXCEPT TO THE
EXTENT DUE TO THE NEGLIGENCE OF ANY LANDLORD PARTY. Landlord and Tenant hereby
waive the provisions of any Law relating to the matters addressed in this
Article, and agree that their respective rights for damage to or destruction of
the Premises shall be those specifically provided in this Lease.


17.    Condemnation. Either party may terminate this Lease if the whole or any
material part of the Premises are taken or condemned for any public or
quasi-public use under Law, by eminent domain or by purchase in lieu thereof (a
"Taking''). Landlord shall also have the right to terminate this Lease if there
is a Taking of any portion of the Building or Property which would leave the
remainder of the Building unsuitable for use as an office building in a manner
comparable to the Building's use prior to the Taking. In order to exercise its
right to terminate this Lease under this Article 17, Landlord or Tenant, as the
case may be, must provide written notice of termination to the other within 45
days after the terminating party first receives written notice of the Taking.
Any such termination shall be effective as of the date the physical taking of
the Premises or the portion of the Building or Property occurs. If this Lease is
not terminated, the Rentable Square Footage of the Building, the Rentable Square
Footage of the Premises and Tenant's Pro Rata Share shall, if applicable, be
appropriately adjusted by Landlord. In addition, Base Rent, Additional Rent and
parking charges for any portion of the Premises taken or condemned shall be
abated during the unexpired Term effective when the physical taking of the
portion


32

--------------------------------------------------------------------------------




of the Premises occurs. All compensation awarded for a Taking, or sale proceeds,
shall be the property of Landlord, any right to receive compensation or proceeds
being expressly waived by Tenant. However, Tenant may file a separate claim at
its sole cost and expense for Tenant's Property (excluding above Building
standard leasehold improvements) and Tenant's reasonable relocation expenses,
provided the filing of such claim does not diminish the award which would
otherwise be receivable by Landlord.


18.
Events of Default.



A.    An "Event of Default” shall mean any of the following:


(1)    Tenant's failure to pay when due all or any portion of the Rent (and such
failure continues for 10 days after written notice of such failure to Tenant
("Monetary Default').


(2)    Tenant's failure to perform any of the obligations of Tenant in the
manner set forth in Sections 14, 24 or 25 and such failure continues for 5
Business Days after written notice of such failure to Tenant (a "Time Sensitive
Default”).


(3)    Tenant's failure (other than a Monetary Default or a Time Sensitive
Default) to comply with any covenant, warranty or representation of Tenant in
this Lease, if the failure is not cured within 30 days after written notice to
Tenant from Landlord; provided that if Tenant's failure to comply cannot
reasonably be cured within such 30 days (or, if applicable, the shorter cure
period provided in Section 9.A), Tenant shall be a11owed such additional time as
is reasonably necessary to cure the failure so long as: (1) Tenant commences to
cure the failure within the 30 day period (or, if applicable, the shorter cure
period provided in Section 9.A) following Landlord's initial written notice, and
(2) Tenant diligently pursues to completion a course of action that will cure
the failure and bring Tenant back into compliance with this Lease. However, if
Tenant's failure to comply creates a hazardous condition, the failure must be
cured immediately upon notice to Tenant. In addition, if Landlord provides
Tenant with notice of Tenant's failure to comply with the same specific term,
provision or covenant of this Lease on 2 occasions during any 12 consecutive
month period, Tenant's subsequent violation of the same term, provision or
covenant during the same 12 consecutive month shall, at Landlord's option, be
deemed an incurable Event of Default by Tenant


(4)    Tenant or any Guarantor becomes insolvent, files a petition for
protection under the U.S. Bankruptcy Code (or similar Law) or a petition is
filed against Tenant or any Guarantor under such Laws and is not dismissed
within 60 days after the date of such filing, Tenant or any Guarantor becomes
the subject of a receivership, or Tenant or any Guarantor makes a transfer in
fraud of creditors, makes a general assignment for the benefit of creditors, or
admits in writing its general inability to pay its debts when due.


33

--------------------------------------------------------------------------------




(5)    The leasehold estate created by this Lease is taken by process or
operation of Law.
B.    A "Landlord Default” shall mean (1) Landlord's failure to pay when due all
or any portion of any sum that Landlord is required to pay Tenant under this
Lease (and if no due date is specified herein, then within 30 days after
Tenant's invoice or written demand to Landlord therefor), and such failure is
not cured within 5 days after written notice to Landlord from Tenant; or (2)
Landlord's failure (other than a monetary default) to comply with any covenant,
warranty or representation of Landlord in this Lease, if the failure is not
cured within
30 days after written notice to Landlord from Tenant; provided that if
Landlord's failure to comply cannot reasonably be cured within such 30 days,
Landlord shall be allowed additional time as is reasonably necessary to cure the
failure so long as: (x) Landlord commences to cure the failure within the 30 day
period following Tenant's initial written notice and (y) Landlord diligently
pursues to completion a course of action that will cure the failure and bring
Landlord back into compliance with this Lease.


19.
Remedies.



A.    Landlord's Remedies for an Event of Default. During the existence of any
Event of Default, Landlord shall have the right without notice or demand (except
as may be required by Law) to pursue any of its rights and remedies at Law or in
equity, including any one or more of the following remedies:


(1)    Terminate this Lease;


(2)    Cure such Event of Default for Tenant at Tenant's expense (plus a 10%
administrative fee);


(3)    Withhold, suspend or offset payment of sums Landlord would otherwise be
obligated to pay to Tenant under this Lease or any other agreement;


(4)    Require all future payments to be made by cashier's check, money order or
wire transfer after the first time any check is returned for insufficient funds;
and/or


(5)    Recover such other amounts in addition to or in lieu of the foregoing as
may be permitted from time to time by applicable Law, including any other amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant's failure to perform its obligations under this Lease or which in the
ordinary course of events would be likely to result therefrom.
Notwithstanding anything to the contrary in (1) through (5) above, or elsewhere
in this Lease, in order to physically dispossess Tenant from the Premises
without Tenant's consent, Landlord must first obtain, from a court of competent
jurisdiction, a judgment ordering that possession of the Premises be restored to
Landlord.


34

--------------------------------------------------------------------------------




B.
Measure of Damages.

(1)    Calculation. If Landlord either terminates this Lease or terminates
Tenant's right to possession of the Premises, Tenant shall immediately surrender
and vacate the Premises and pay Landlord on demand: (a) all Rent accrued through
the date of termination; (b) interest on all unpaid Rent from the date due at a
rate (the "Default Rate") equal to the lesser of (x) 5% per annum plus the prime
rate of interest published from time to time in the Wall Street Journal or its
successor publication (the "Prime Rate"), or (y) the highest interest rate
permitted by applicable Law; (c) all expenses reasonably incurred by Landlord in
enforcing its rights and remedies under this Lease, including all reasonable
legal expenses; (d) Costs of Reletting (defined below); and (e) all Landlord's
Rental Damages (defined below). In the event that Landlord relets the Premises
for an amount greater than the Rent due during the Term, Tenant shall not
receive a credit for any such excess.


(2)    Definitions. "Costs of Reletting" shall include commercially reasonable
costs, losses and expenses incurred by Landlord in reletting all or any portion
of the Premises including, without limitation, the cost of removing and storing
Tenant's furniture, trade fixtures, equipment, inventory or other property,
repairing and/or demolishing the Premises, removing and/or replacing Tenant's
signage and other fixtures, making the Premises ready for a new tenant,
including the cost of advertising, commissions, architectural fees, legal fees
and leasehold improvements, and any allowances and/or concessions provided by
Landlord; provided, however, Tenant shall only be responsible for the portion of
such costs reasonably attributable to the Premises (if the new lease space is
larger than the Premises) and only for that portion of the new lease term which
coincides with the remaining portion of the Term (i.e., absent the Event of
Default). "Landlord's Rental Damages" shall mean the total Rent which Landlord
would have received under this Lease (had Tenant made all such Lease payments as
required) for the remainder of the Term (i.e., absent the Event of Default)
minus the fair rental value of the Premises for the same period, or, if the
Premises are relet, the actual rental value (not to exceed the Rent due during
the Term (i.e., absent the Event of Default)), both discounted to present value
at the Prime Rate (defined below) in effect upon the date of determination. For
purposes hereof, the "Prime Rate" shall be the prime rate published in the Money
Rates column or section of the most recent issue of The Wall Street Journal,
automatically adjusting with each change in the prime rate, or if such column,
section or publication shall be discontinued, then the prime rate published in
another publication reasonably selected by Landlord.


C.    Tenant Not Relieved from Liabilities. Unless expressly provided in this
Lease, the repossession or re-entering of all or any part of the Premises shall
not relieve Tenant of its liabilities and obligations under this Lease. In
addition, Tenant shall not be relieved of its liabilities under this Lease based
upon minor or immaterial errors in the exercise of Landlord's remedies. No right
or remedy of Landlord shall be exclusive of any other right or remedy. Each
right and remedy shall be cumulative and in addition to any other right and
remedy now or subsequently available to Landlord at Law or in equity. If Tenant
fails to pay any amount on or before the date due, Landlord shall be entitled to
receive interest at the Default Rate on the unpaid item of Rent from the date
due until paid; provided, however,


35

--------------------------------------------------------------------------------




such interest shall not be assessed upon the first such failure within any
consecutive 12 month period if Tenant pays the amount due prior to such failure
becoming a Monetary Event of Default. In addition, if Tenant fails to pay any
item or installment of Rent on or before 5 days after the date due, Tenant shall
pay Landlord an administrative fee equal to 5% of such past due Rent; provided,
however, such fee shall not be assessed upon the first such failure within any
consecutive 12 month period if Tenant pays the amount due prior to such failure
becoming a Monetary Event of Default. However, in no event shall the charges
permitted under this Section 16.C or elsewhere in this Lease, to the extent they
are considered interest under applicable Law, exceed the maximum lawful rate of
interest. If any payment by Tenant of an amount deemed to be interest results in
Tenant having paid any interest in excess of that permitted by Law, then it is
the express intent of Landlord and Tenant that all such excess amounts
theretofore collected by Landlord be credited against the other amounts owing by
Tenant under this Lease. Receipt by Landlord of Tenant's keys to the Premises
shall not constitute an acceptance or surrender of the Premises.


D.    Tenant's Remedies for Landlord Default. Upon any Landlord Default, Tenant
shall have the right without notice or demand (except as may be required by Law)
to pursue any of its rights or remedies at Law or in equity. In addition, if the
Landlord Default pertains to an obligation of Landlord within the Premises
Tenant may upon not less than 3 Business Days prior written notice to Landlord
cure such Landlord Default, in which event Landlord shall pay to Tenant within
30 days of demand (accompanied by third-party invoices and/or other reasonable
backup information) Tenant's actual out of pocket costs in curing such Landlord
Default (plus a 10% administrative fee).


E.    Mitigation of Damages. Upon an Event of Default or a Landlord Default, the
non-defaulting party shall use commercially reasonable efforts to mitigate its
damages. Without limitation of the foregoing, upon termination of this Lease or
Tenant's right to possess the Premises due to an Event of Default, Landlord
shall, use commercially reasonable efforts to mitigate damages by reletting the
Premises, provided that Landlord shall not be deemed to have failed to do so if
Landlord refuses to lease the Premises to a prospective new tenant with respect
to whom Landlord would be entitled to withhold its consent pursuant to Section
10.A, or who (a) is a parent, subsidiary or other Affiliate of Tenant; (b) is
not acceptable to any Mortgagee of Landlord to the extent such Mortgagee has a
contractual right to consent to such prospective new tenant; (c) requires an
unusual level of improvements to the Premises to be made at Landlord's expense;
or (d) is unwilling to accept commercially reasonable market lease terms.
Notwithstanding Landlord's duty to mitigate its damages as provided herein,
Landlord shall not be obligated (x) to give any priority to reletting Tenant's
space in connection with its leasing of space in the Building or any complex of
which the Building is a part, or (y) to accept below market rental rates for the
Premises.


F.    Waiver of Landlord's Lien. Landlord hereby waives all liens and security
interests in Tenant's personal property in the Premises otherwise arising in
favor of Landlord under Law for the payment and performance of Tenant's
obligations under this Lease.




20.
Limitation of Liability.



A.    Notwithstanding anything to the contrary contained in this Lease, the
liability of Landlord (and of any successor or assign of Landlord) to Tenant (or
any person or entity claiming by, through or under Tenant) shall be limited to
the interest of Landlord in the Property, including without


36

--------------------------------------------------------------------------------




limitation, rents or other income from the Property (net of actual and
reasonable operating costs including without limitation debt service and taxes,
insurance and other reasonable operating expenses), the net proceeds from any
taking of the Property, the net proceeds of casualty insurance not being used to
repair or restore the Property, and the proceeds of any sale or other
disposition of all or any portion of the Property (net of actual and reasonable
transferor's costs with respect to such sale or other disposition) in each case
only to the extent received by Landlord after the occurrence of the Landlord
Default (collectively, "Landlord's Interest”). Tenant shall look solely to
Landlord's Interest for the recovery of any judgment or award against Landlord;
provided, however, in such event Tenant may also recover the amount of such
final, non-appealable judgment or award through offset from Tenant's monthly
payments of Rent.. The provisions contained above are not intended to, and shall
not, limit any right that Tenant might otherwise have to obtain injunctive
relief against Landlord· or any successor Landlord. Except to the extent
provided in this Section 20.A as to Landlord, no Landlord Party shall be
personally liable for any judgment or deficiency.


B.    NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, TENANT
HEREBY WAIVES ALL CLAIMS AGAINST ANY AND ALL LANDLORD PARTIES FOR CONSEQUENTIAL,
SPECIAL OR PUNITIVE DAMAGES ACTUALLY OR ALLEGEDLY SUFFERED BY TENANT, INCLUDING
LOST PROFITS AND BUSINESS INTERRUPTION.


C.    NOTWITHSTANDING ANYTIIIING TO THE CONTRARY CONTAINED IN TIDS LEASE,
LANDLORD HEREBY WAIVES ALL CLAIMS AGAINST ANY AND ALL TENANT PARTIES FOR
CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES ACTUALLY OR ALLEGEDLY SUFFERED BY
LANDLORD, INCLUDING LOST PROFITS AND BUSINESS INTERRUPTION.


21.No Waiver. Neither party's failure to declare a default immediately upon its
occurrence or delay in taking action for a default shall constitute a waiver of
the default, nor shall it constitute an estoppel. Neither party's failure to
enforce its rights for a default shall constitute a waiver of that party's
rights regarding any subsequent default.
22.Tenant's Right to Possession. Provided Tenant pays the Rent and fully
performs all of its other covenants and agreements under this Lease within the
notice and cure periods provided herein, Tenant shall have the right to occupy
the Premises without hindrance from Landlord or any person lawfully claiming
through Landlord, subject to the terms of this Lease, all Mortgages, insurance
requirements and applicable Laws. This covenant and all other covenants of
Landlord shall be binding upon Landlord and its successors only during its or
their respective periods of ownership of the Building, and shall not be a
personal covenant of any Landlord Parties.
23.Tenant's Exclusive Rights. As long as (1) the original Tenant (including for
these purposes any Affiliate/Successor of the original Tenant) leases and
occupies at least 51% of the RSF in the Building, (2) such Tenant's business in
the Premises includes engineering services, and (3) no Event of Default has
occurred under this Lease, Landlord shall not lease space in the Building or (to
the extent Landlord has a right of approval with respect thereto) approve a
sublease or assignment for space in the Building, to AECOM, Jacobs, Fluor, CH2M
Hill, Bechtel, AMEC, KBR or Mustang/Wood Group.


37

--------------------------------------------------------------------------------




24.Holding Over. Except for any permitted occupancy by Tenant under Article 29,
if Tenant or any party claiming by, through or under Tenant fails to surrender
the Premises at the expiration or earlier termination of this Lease, without a
written agreement of Landlord which supersedes this Article 24, the continued
occupancy of the Premises shall be that of a tenancy from month to month; and
(A) with respect to the first month of such holdover period, Tenant shall pay an
amount equal to the total stated Base Rent and Additional Rent for the last full
one­ month period immediately preceding the holdover, and (B) for each
subsequent month of such holdover period Tenant shall pay an amount equal to the
sum of 150% of the stated Base Rent for the last full one-month period
immediately preceding the holdover plus the Additional Rent for the last full
one-month period immediately preceding the holdover; and Tenant shall otherwise
continue to be subject to all of Tenant's obligations under this Lease. No
holdover by Tenant or payment by Tenant after the expiration or early
termination of this Lease shall be construed to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise. In addition to the payment of the amounts provided
above, if Landlord is unable to deliver possession of the Premises (or any
portion of the Premises) to a new tenant, or to perform improvements for a new
tenant, as a result of Tenant's holdover and Tenant fails to vacate the Premises
within 15 days after Landlord notifies Tenant of Landlord's inability to deliver
possession, or perform improvements, such failure shall (at Landlord's election)
constitute a Time Sensitive Default hereunder. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS LEASE TO THE CONTRARY, TENANT SHALL BE LIABLE TO LANDLORD FOR,
AND SHALL PROTECT LANDLORD FROM AND INDEMNIFY AND DEFEND LANDLORD AGAINST, ALL
ACTUAL LOSSES AND DAMAGES, INCLUDING ANY CLAIMS MADE BY ANY SUCCEEDING TENANT,
RESULTING FROM SUCH FAILURE TO VACATE ON OR BEFORE 15 DAYS AFTER THE EXPIRATION
OR EARLIER TERMINATION OF THIS LEASE.


25.
Subordination to Mortgages; Estoppel Certificate.



A.    SNDA. Tenant accepts this Lease subject and subordinate to any
mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or
subsequently affecting the Premises, the Building and/or the Property, and to
renewals, modifications, refinancings and extensions thereof (collectively, a
"Mortgage" and the party having the benefit of a Mortgage shall be referred to
as a "Mortgagee"), and shall attorn to any Mortgagee, its assignee or
successor-in-interest provided such Mortgagee, assignee or successor-in-interest
agrees that as long as no Event of Default hereunder exists it shall not disturb
Tenant's rights under this Lease; provided further that the foregoing
subordination and attornment are conditioned upon and subject to Tenant and the
Mortgagee under any such Mortgage entering into a subordination, non-disturbance
and attornment agreement in form reasonably acceptable to an institutional
Mortgagee and Tenant ("SNDA"). Unless and until an SNDA is entered into between
Tenant and the applicable party, this Lease shall be superior to any such
Mortgage created or granted after the Effective Date. In lieu of having the
Mortgage be superior to this Lease, a Mortgagee shall have the right at any time
to subordinate its Mortgage to this Lease. On or before the Effective Date of
this Lease, Tenant and the Mortgagee under any then-existing Mortgage shall
execute and deliver an SNDA in the


38

--------------------------------------------------------------------------------




form attached hereto as Exhibit H. Tenant shall execute and deliver any other
SNDA within 30 days after Tenant's receipt of written request by Landlord and if
Tenant fails to do so and such failure continues for 5 Business Days after
Tenant's receipt of a second written request by Landlord for Tenant to execute
and deliver such SNDA, such failure shall at Landlord's election (and without
requirement of further notice or opportunity to cure) be deemed a Time Sensitive
Default.


B.    Estoppel Certificate. Within 20 days after receipt of a written request
therefor from the other party from time to time, each of Tenant and Landlord
shall execute and deliver an estoppel certificate to those parties as are
reasonably requested by the requesting party (including without limitation
prospective or actual Mortgagee or purchaser of the Building). The estoppel
certificate shall include a statement certifying that this Lease is unmodified
(except as identified in the estoppel certificate) and in full force and effect,
describing the dates to which Base Rent and Additional Rent and other charges
have been paid, and representing that, to the certifying party's then current
actual knowledge, there is no default (or stating with specificity the nature of
the alleged default), and certifying other factual matters with respect to this
Lease that may reasonably be requested. If Tenant fails to execute and deliver
such an estoppel certificate within such 20 days and such failure continues for
5 Business Days after Tenant's receipt of a second written request by Landlord
for Tenant to execute and deliver such estoppel certificate, such failure shall
at Landlord's election (and without requirement of further notice or opportunity
to cure) be deemed a Time Sensitive Default.


26.Attorneys' Fees. If either party institutes a suit against the other for
violation of or to enforce any covenant or condition of this Lease, or if either
party intervenes in any suit in which the other is a party to enforce or protect
its interest or rights, the prevailing party shall be entitled to recover all of
its costs and expenses, including reasonable attorneys' fees, from the non­
prevailing party. The term "prevailing party" is defined to mean the party who
obtains a determination of wrongful conduct by the other party regardless of
whether actual damages are awarded.


27.Notice. If a demand, request, approval, consent or notice (collectively, a
''notice") shall or may be given to either party by the other, the notice shall
be in writing and delivered by hand or sent by registered or certified mail with
return receipt requested, or sent by overnight or same day courier service, or
sent by facsimile, at the party's respective Notice Address(es) set forth in
Article 1, except that if a party has vacated such address without providing the
other party a new Notice Address, such other party may serve notice in any
manner described in this Article or in any other manner permitted by Law. Each
notice shall be deemed to have been received or given on the earlier to occur of
actual delivery (which, in the case of delivery by facsimile, shall be deemed to
occur at the time of delivery indicated on the electronic confirmation of the
facsimile) or the date on which delivery is first refused, or, if a party has
vacated the Notice Address of such party without providing a new Notice Address,
three (3) days after notice is deposited in the U.S. mail or with a courier
service in the manner described above. Either party may, at any time, change its
Notice Address by giving the other party written notice of the new address in
the manner described in this Article.


39

--------------------------------------------------------------------------------




28.Reserved Rights. Except as otherwise expressly provided in this Lease: (A)
this Lease does not grant any rights to light or air over or about the Building;
(B) Landlord excepts and reserves to itself (and, as Landlord may elect, to
others) the use of: (1) roofs, (2) telephone, electrical and janitorial closets,
(3) equipment rooms, Building risers or similar areas that are used by Landlord
for the provision of Building services, (4) rights to the land and improvements
below the floor of the Premises, (5) the improvements and air rights above the
Premises, (6) the improvements and air rights outside the demising walls of the
Premises, (7) the areas within risers and similar facilities within the Premises
used for the installation of utility lines and other installations serving
occupants of the Building, and (8) any other areas reasonably designated from
time to time by Landlord as service areas of the Building; (C) Tenant shall not
have the right to install or operate any equipment producing radio frequencies,
electrical or electromagnetic output or other signals, noise or emissions in or
from the Building without the prior written consent of Landlord and, to the
extent permitted by applicable Law, Landlord reserves the right to restrict and
control the use of such equipment; (D) Landlord has the right to make such other
reasonable changes to the Property, Building and Building Garage as Landlord
deems appropriate, provided the changes do not materially and adversely affect
Tenant's ability to use the Premises for the Permitted Use; (E) subject to
Tenant's express signage and naming rights contained herein, Landlord has the
right to grant name identification privileges on buildings other than the
Building and Building Garage and/or on monument signage on the Property; and (F)
Landlord has the right (but not the obligation) to temporarily close the
Building if Landlord reasonably determines that there is an imminent danger of
significant damage to the Building or of personal injury to Landlord's employees
or the occupants of the Building (the circumstances under which Landlord may
temporarily close the Building shall include without limitation electrical
interruptions, hurricanes and civil disturbances) and a closure of the Building
under such circumstances shall not constitute a constructive eviction nor
entitle Tenant to an abatement or reduction of Rent, subject to Tenant's express
abatement and termination rights under Sections 7.B, 16 and 17.


29.    Surrender of Premises. Unless otherwise agreed in writing by Landlord and
Tenant, all improvements to the Premises (collectively, "Leasehold
Improvements") shall be owned by Landlord and shall remain upon the Premises
without compensation to Tenant and at the expiration or earlier termination of
this Lease or Tenant's right of possession, Tenant shall remove Tenant's
Removable Property (defined below) from the Premises, and quit and surrender the
Premises to Landlord, broom clean, and in good order, condition and repair,
ordinary wear and tear and damage from casualty or condemnation excepted. As
used herein, the term "Tenant's Removable Property" shall mean: Tenant's
personal property, including without limitation any Tenant logo, and all cabling
installed by or under Tenant. If Tenant fails to remove any of Tenant's
Removable Property within 5 days after the expiration or earlier termination of
this Lease or of Tenant's right to possession, Landlord, at Tenant's sole cost
and expense, shall be entitled (but not obligated) to remove and store Tenant's
Removable Property. Landlord shall not be responsible for the value,
preservation or safekeeping of Tenant's Removable Property. Tenant shall pay
Landlord, upon demand, the expenses and storage charges incurred for Tenant's
Removable Property. In addition, if Tenant fails to remove Tenant's Removable
Property from the Premises or storage, as the case may be, within 30 days after
written notice, Landlord may deem all or any part of Tenant's Removable Property
to be abandoned, and title to Tenant's Removable Property (except


40

--------------------------------------------------------------------------------




with respect to any Hazardous Substance [defined in Article 30]) shall be deemed
to be immediately vested in Landlord. Tenant's Removable Property shall be
removed by Tenant before the Expiration Date; provided that upon Landlord's
prior written consent (which must be requested by Tenant at least 30 days in
advance of the Expiration Date and which shall not be unreasonably withheld),
Tenant may remain in the Premises for up to 5 days after the Expiration Date for
the sole purpose of removing Tenant's Removable Property. Tenant's possession of
the Premises for such purpose shall be subject to all of the terms and
conditions of this Lease, including the obligation to pay Base Rent and the OE
Payment on a per diem basis at the rate in effect for the last month of the
Term. In the event this Lease is terminated prior to the Expiration Date,
Tenant's Removable Property shall be removed by Tenant on or before such earlier
date of termination. Tenant shall repair damage caused by the installation or
removal of Tenant's Removable Property.


30.    Hazardous Substances.


A.    Definitions. For purposes of this Lease, a "Hazardous Substance" is any
substance (1) the presence of which requires, or may hereafter require,
notification, investigation or remediation under any Laws; (2) which is now or
hereafter defined, listed or regulated by any governmental authority as a
"hazardous waste", "extremely hazardous waste", "solid waste", "toxic
substance", "hazardous substance", "hazardous material" or "regulated
substance", or otherwise regulated under any Laws, and includes, but is not
restricted to, asbestos and asbestos containing products or building materials,
petroleum, crude oil or other hydrocarbons, and the group of organic compounds
known as polychlorinated biphenyls; or (3) which is now or hereafter considered
a biological contaminant or which could adversely impact air quality, including
mold, fungi and other bacterial agents. "Contamination" means the existence or
any release or disposal of a Hazardous Material in, on, under, at or from the
Premises, the Building or the Property which may result in any liability, fine,
use restriction, cost recovery lien, remediation requirement, or other
government or private party action or imposition. For purposes of this Lease,
claims arising from Contamination shall include diminution in value,
restrictions on use, adverse impact on leasing space, and all costs of site
investigation, remediation, removal and restoration work, including response
costs under CERCLA and similar statutes.


B.Restrictions on Tenant. No Hazardous Substance (except for de minimis
quantities of cleaning products, office supplies and chemicals used in the
ordinary course of Tenant's business at the Premises and that are used, kept,
contained, transported and disposed of in compliance with Laws) shall be brought
upon, used, kept or disposed of in or about the Premises or the Property by any
Tenant Party or any of Tenant's transferees, contractors or licensees without
Landlord's prior written consent, which consent may be withheld in Landlord's
sole and absolute discretion. Tenant's request for such consent shall include a
representation and warranty by Tenant that the Hazardous Substance in question
(1) is necessary in the ordinary course of Tenant's business for the Permitted
Use and (2) shall be used, kept and disposed of in compliance with all Laws.
Tenant shall, at its expense, monitor the Premises for the presence of Hazardous
Substances or conditions which may reasonably give rise to Contamination
(defined below) and promptly notify Landlord if it suspects Contamination in the
Premises.
C.    Landlord's Warranties and Representations. Landlord warrants and
represents to Tenant that, to Landlord's current actual knowledge as of the
Effective Date, and except as disclosed


41

--------------------------------------------------------------------------------




in any environmental site assessment of the Property delivered by Landlord to
Tenant on or before the Effective Date, the Property is free of any Hazardous
Substance in any amount or concentration which under applicable Laws would
require monitoring and/or remediation; and Landlord covenants that as of the
Commencement Date the Building and the Premises will be free from any Hazardous
Substance in any amount or concentration which under applicable Laws would
require monitoring and/or remediation (except to the extent any Hazardous
Substance is introduced by any Tenant Party or any contractor of any Tenant
Party).


D.
Remediation.



(1)    If Contamination occurs as a result of an act or omission of any Tenant
Party or any transferee, licensee or contractor of any Tenant Party, Tenant
shall, at its expense, promptly take all actions necessary to comply with Laws
and to return the Premises, the Building and the Property to its condition prior
to such Contamination, subject to Landlord's prior written approval of Tenant's
proposed methods, times and procedures for remediation. Tenant shall provide
Landlord reasonably satisfactory evidence that such actions shall not adversely
affect any Landlord Party or property. Landlord may require that a
representative of Landlord be present during any such actions and/or that such
actions be taken after Normal Business Hours. If Tenant fails to take and
diligently prosecute any necessary remediation actions for which Tenant is
responsible under this Article within 30 days after written notice from Landlord
or an authorized governmental agency (or any shorter period required by any
governmental agency) that such remediation is required, Landlord may take such
actions and Tenant shall reimburse Landlord therefor, plus a 15% administrative
fee within 30 days of Landlord's invoice.
(2)    If Contamination occurs as a result of an act or omission of any party
other than a Tenant Party or any transferee, licensee or contractor of any
Tenant Party, Landlord shall, at no cost or expense to Tenant, promptly take all
actions (or cause to be taken all actions) necessary to comply with Laws and to
return the Premises, the Building and the Property to its condition prior to
such Contamination.
E.Testing. In the event Tenant performs or causes to be performed any test on or
within the Premises for the purpose of determining the presence of a Hazardous
Material, Tenant shall obtain Landlord's prior written consent and use a vendor
approved by Landlord for such testing. In addition, Tenant shall provide to
Landlord a copy of such test within 10 Business Days of Tenant's receipt.


F.
Indemnification.



(1)    Landlord shall indemnify, defend (with counsel reasonably satisfactory to
the indemnified party) and hold the Tenant Parties harmless from and against any
and all Claims arising out of any Contamination caused by any Landlord Party or
any contractor of any Landlord Party.
(2)    Tenant shall indemnify, defend (with counsel reasonably satisfactory to
the indemnified party) and hold the Landlord Parties harmless from and against
any and all Claims arising out of any Contamination caused by any Tenant Party
or any contractor of any Tenant Party.




42

--------------------------------------------------------------------------------




(3)    Notwithstanding anything to the contrary in this Lease, Tenant shall
neither be liable for nor otherwise obligated to Landlord under any provision of
this Lease with respect to any Contamination resulting from any Hazardous
Substance present in, on or about the Premises, the Building or the Property to
the extent neither caused nor otherwise permitted, directly or indirectly, by
any Tenant Party or any contractor of any Tenant Party.


31.
Right of First Refusal; Renewal Options; Fair Market Rate; Building Signage;
Monument Signage; Building Directory.



A.    Right of First Refusal. Provided no Event of Default then exists, Tenant
shall have a continuing Right of First Refusal ("ROFR") to lease all or any
portion of any vacant space in the Building (collectively the "ROFR Space"),
whether or not Tenant had previously failed to exercise the ROFR on all or any
portion of the ROFR Space. At any such time as Landlord has agreed to the basic
terms (for example, location and RSF of the proposed leased space, lease term,
rental rates, renewal, expansion and/or other options) with a third-party tenant
for the lease of any of the ROFR Space, then Landlord shall notify Tenant of
such terms ("ROFR Notice"). Within 5 Business Days following receipt of the ROFR
Notice, Tenant shall notify Landlord of its election to (1) lease the subject
ROFR Space by amendment of this Lease with economic terms as stated in the ROFR
Notice and otherwise on the terms and conditions of this Lease (subject however
to the provisions below) or (2) reject said offer. Tenant's failure to notify
Landlord of such election within such 5 Business Days shall be deemed to be a
rejection. If Tenant rejects such offer or fails timely to accept such offer,
then Landlord shall have the right to lease the ROFR Space to the prospective
tenant or its Affiliate. If Landlord does not enter into such a lease of such
ROFR Space with such prospective tenant or its Affiliate within 180 days
following the expiration of 5 Business Days after the date of the ROFR Notice,
or Landlord desires to enter into a lease of the ROFR Space with such
prospective tenant or its Affiliate in which the space actually leased varies by
more than 15% from the square footage specified in the ROFR Notice, Tenant shall
again have a ROFR on such space as set forth in this Section 31.A.


Notwithstanding anything herein to the contrary, Tenant's ROFR shall be subject
and subordinate only to any extension rights included in any tenant lease in the
Building executed hereafter as to which Tenant failed or elected not to exercise
its ROFR under this Section 31.A.).
B.    Renewal Options. Provided no Event of Default then exists, Tenant, by
giving prior written notice to Landlord no sooner than 18 months and no later
than 12 months prior to the then-applicable Expiration Date ("Renewal Notice"),
shall have the right (each a "Renewal Option") to extend the Term for a total of
2 successive renewal terms of 5 years each (each, a "Renewal Term"). The
Premises shall be delivered to Tenant as of the commencement of each Renewal
Term in its then "AS IS" condition and the annual Base Rent during each such
Renewal Term shall be equal to the Fair Market Rate (as defined below) for the
Premises as of the commencement date of the applicable Renewal Term. Within 15
days after the Renewal Notice, Landlord shall notify Tenant of Landlord's
opinion of the Fair Market Rate for such Renewal Term (the "Rental Notice"). For
a period not to exceed 30 days after the date


43

--------------------------------------------------------------------------------




of the Rental Notice (the "Negotiation Period''), both parties shall negotiate
on a diligent, good-faith basis to arrive at an agreement concerning the Fair
Market Rate for such Renewal Term. If at the end of the Negotiation Period
Landlord and Tenant are unable to agree on the Fair Market Rate for such Renewal
Term, then the Fair Market Rate will be determined by arbitration as provided in
Section 31.C below.
C.    Fair Market Rate. With respect to the Renewal Options, the applicable
"Fair Market Rate" shall mean that rate charged for space of comparable size and
condition in the Building and in comparable office buildings in the Energy
Corridor Submarket of Houston, taking into consideration the location, quality
and age of the Building, floor level, extent of leasehold improvements provided
or to be provided, rental abatements, lease takeovers/assumptions, moving
expenses and other concessions, term of lease, extent of services to be
provided, distinction between "gross" and "net" lease, base year or other
amounts allowed for escalation purposes, the time the particular rental rate
under consideration became or is to become effective, brokerage commissions,
parking charges, creditworthiness of tenant, and any other relevant term or
condition. Landlord and Tenant agree that the best evidence of the Fair Market
Rate will be the rates charged in comparable transactions in the Building. If
Landlord and Tenant have not agreed in writing on the Fair Market Rate during
the Negotiation Period, Tenant and Landlord shall submit the determination of
the Fair Market Rate to arbitration in accordance with the procedure set forth
below.


Within 5 Business Days after the expiration of the Negotiation Period, each of
Landlord and Tenant shall simultaneously submit to the other, in a sealed
envelope, its good faith estimate of the Fair Market Rate for the space in
question (collectively, the "Estimates"). Within 5 Business Days after the
exchange of Estimates, Landlord and Tenant shall jointly select an arbitrator to
determine which of the two Estimates most closely reflects the Fair Market Rate
for the space in question. If Landlord and Tenant fail to jointly select an
arbitrator within such 5 Business Day period, then within 3 Business Days
thereafter each of Landlord and Tenant shall select an arbitrator and those two
arbitrators shall within 5 Business Days thereafter jointly select an arbitrator
to make the determination. Each arbitrator so selected shall be certified as an
MAI appraiser and shall have had at least 5 years experience within the previous
10 years as a commercial real estate appraiser working in Houston, Texas, with
working knowledge of current rental rates and practices. For purposes of this
Lease, an "MAI'' appraiser means an individual who holds an MAI designation
conferred by, and is an independent member of, the American Institute of Real
Estate Appraisers (or its successor organization, or in the event there is no
successor organization, the organization and designation most similar). Within
10 Business Days after his or her selection, the arbitrator who is to make the
determination of the Fair Market Rate for the space in question shall hold a
hearing during which Landlord and Tenant may present evidence in support of
their respective Estimates. Within 3 Business Days after the date of the
hearing, such arbitrator shall in good faith determine which of the two
Estimates most closely reflects the Fair Market Rate for the space in question.
The Estimate chosen by such arbitrator shall be binding on both Landlord and
Tenant. Landlord and Tenant shall share equally in the costs of the arbitrator
who is to make the determination. Any fees of any appraiser, counsel or expert
engaged directly by Landlord or Tenant, however, shall be home by the party
retaining such appraiser, counsel or expert. In the event that the Fair Market
Rate has not been determined by the commencement date of the term applicable to
the space in question, Tenant shall pay


44

--------------------------------------------------------------------------------




Base Rent and Additional Rent with respect thereto upon the terms and conditions
then in effect (on a per RSF basis) for the Premises until such time as the Fair
Market Rate has been determined. Upon such determination, the Base Rent and
Additional Rent for the space in question shall be retroactively adjusted to the
commencement of the term for such space. If such adjustment results in an
underpayment of Base Rent and/or Additional Rent by Tenant, Tenant shall pay
Landlord the amount of such underpayment within 30 days after the determination
thereof. If such adjustment results in an overpayment of Base Rent and/or
Additional Rent by Tenant, Landlord shall credit such overpayment against the
next installment of Rent due under the Lease, and, to the extent necessary, any
subsequent installments until the entire amount of such overpayment has been
credited against the Rent.


D.    Building Signage. Provided Tenant is leasing and occupying at least 51% of
the RSF of the Building, Tenant shall have the exclusive right during the Term
and any extension thereof, at Tenant's sole cost and expense to a building-top
sign on up to two (2) sides of the Building or Building Garage, or one (1)
building-top sign on each, per Tenant's election, subject to Landlord's approval
of the plans and specifications for same. Tenant shall design, fabricate and
install, maintain, repair (and upon the expiration or earlier termination of
this Lease, to the extent requested by Landlord, remove) all such Tenant signage
at Tenant's sole cost and expense, all in compliance with plans and
specifications with respect thereto approved in writing by Landlord as provided
above (without limitation Landlord may object to illumination of any
building-(op sign of greater than 40 lumens per square foot of such illuminated
sign). Notwithstanding anything herein to the contrary, (1) Tenant's signage
rights described above shall be conditioned on Tenant (including any
Affiliate/Successor) leasing and occupying at least 51% of the RSF of the
Building, and will be assignable only to any assignee of this Lease pursuant to
a Permitted Transfer; and (2) Tenant shall be responsible and shall pay for the
following costs with respect to Tenant's exterior signage, after prior approval
of said costs by Tenant such approval not to be unreasonably withheld,
conditioned or delayed: electrical costs; any incremental structural and/or
reinforcement costs incurred by Landlord to accommodate Tenant's exterior
signage. Subject to the foregoing, Tenant reserves the right to modify its
signage (subject to Landlord's reasonable approval provided such signage is not
larger in area or materially larger in any dimension than the signage being
replaced) to reflect any change in the design of its corporate logo or name. In
addition so long as Tenant (including any Affiliate/Successor) leases and
occupies at least 51% of the Building, Landlord will not grant any other tenant
signage rights on any exterior surface of the Building or Building Garage.


E.    Premises Signage. Landlord shall install Tenant's company name and suite
numbers in Building Standard form and other Building Standard signage outside
the entrance doors to the Premises (not to exceed one sign per floor on which
the Premises is located) at Landlord's sole cost and expense, not to be
reimbursed from the Improvement Allowance or included in Operating Expenses.
Tenant, at its expense, may install its logo at (i) the entrance to any floor on
which Tenant is leasing the full floor, and (ii) subject to obtaining Landlord's
prior written approval of the design and manner of installation of same, which
approval shall not unreasonably be withheld, ·conditioned or delayed, outside
the entrance to the Premises on any floor on which Tenant is leasing less than
the full floor. If Tenant installs its logo on any floor, it shall thereafter at
its expense maintain same in good condition.


F.    Monument Signage. Tenant shall have the right during the Term and any
extension thereof agreed to by Landlord at Tenant's sole cost and expense, to
install Tenant's corporate name


45

--------------------------------------------------------------------------------




and logo on both sides of the Building's (multi-tenant)monument sign. Tenant's
monument signage, and any subsequent changes thereto, shall require Landlord's
prior written approval of the plans and specifications with respect to same,
which approval shall not be unreasonably withheld, conditioned and/or delayed.


G.    Building Directory. During the Term and any extension thereof agreed to by
Landlord, Landlord shall maintain as an Operating Expense an electronic tenant
directory in the lobby of the Building, which shall include Tenant's name and
the name of any Affiliate of Tenant occupying any portion of the Premises.


32.
Miscellaneous.



A.    Governing Law; Jurisdiction and Venue; Severability; Paragraph Headings.
This Lease and the rights and obligations of the parties shall be interpreted,
construed and enforced in accordance with the Laws of the state in which the
Property is located. All obligations under this Lease are performable in the
county where the Property is located, and the State and Federal courts located
in such county which shall be the sole venues for all legal actions in
connection with this Lease. If any term or provision of this Lease shall be
invalid or unenforceable, then such term or provision shall be automatically
reformed to the extent necessary to render such term or provision enforceable,
without the necessity of execution of any amendment or new document. The
remainder of this Lease shall not be affected, and each remaining and reformed
provision of this Lease shall be valid and enforced to the fullest extent
permitted by Law. The headings and titles to the Articles and Sections of this
Lease are for convenience only and shall have no effect on the interpretation of
any part of this Lease. The words "include", "including" and similar words will
not be construed restrictively to limit or exclude other items not listed. Where
Landlord's or Tenant's consent or approval is required in this Lease, such
consent or approval shall not be unreasonably withheld, conditioned or delayed,
except as otherwise specified in the applicable provision.


B.    Recording. Neither Landlord nor Tenant shall record this Lease; provided,
however, Landlord and Tenant agree to execute and mutually deliver and record,
within 20 days after the Effective Date, a Memorandum of Lease in the form
attached hereto as Exhibit G. The provisions of this Lease shall control,
however, with regard to any omissions from, or provisions hereof which may
conflict with, the Memorandum of Lease.


C.    Force Majeure. Whenever a period of time is prescribed for the taking of
an action by Landlord or Tenant, the period of time for the performance of such
action shall be extended by the number of days that the performance is actually
delayed due to strikes, acts of God (including floods, hurricanes and other
severe adverse weather), shortages of labor or materials, war, terrorist attacks
(including bio-chemical attacks), civil disturbances and other causes beyond the
reasonable control of the performing party ("Force Majeure"). However, events of
Force Majeure shall not extend any period of time for the payment of Rent or
other sums payable by either party or for the written exercise of an option or
right by either party.


D.    Transferability; Release of Landlord. Landlord shall have the right to
transfer and assign, in whole or in part, all of its rights and obligations
under this Lease and in the Building and/or


46

--------------------------------------------------------------------------------




Property, and after the effective date of such transfer the transferor-Landlord
shall be released from any obligations hereunder arising after the effective
date of such transfer; provided such transferee or assignee assumes all
obligations of Landlord under this Lease arising after the effective date of
such transfer, and Tenant agrees to look solely to the successor in interest of
Landlord for the performance of such obligations. Landlord shall promptly notify
Tenant of any such transfer. Notwithstanding the foregoing, prior to the
Commencement Date, Landlord shall not have the right to transfer and assign, in
whole or in part, its rights and obligations under this Lease and in the
Building and/or Property without Tenant's consent, which may be withheld in
Tenant's sole discretion, provided that Tenant's consent is not required for a
transfer to or by any Mortgagee.


E.    Brokers. Tenant warrants and represents that it has dealt with no brokers
in connection with this Lease other than Newmark Grubb Knight Frank ("Tenant's
Broker") and Stream Realty Partners-Houston, L.P. ("Landlord's Broker").
Landlord warrants and represents that it has dealt with no brokers in connection
with this Lease other than Tenant's Broker and Landlord's Broker. Landlord shall
pay commissions to Tenant's Broker and Landlord's Broker in connection with this
Lease pursuant to separate written agreements between Landlord and Tenant's
Broker and Landlord and Landlord's Broker. Tenant is hereby advised that
Affiliates of Landlord's Broker have ownership interests in Landlord.


TENANT SHALL INDEMNIFY AND HOLD HARMLESS LANDLORD AND THE OTHER LANDLORD
PAR,TIES FROM AND AGAINST ALL COSTS, EXPENSES, ATTORNEYS' FEES, LIENS AND OTHER
LIABILITY FOR COMMISSIONS OR OTHER COMPENSATION CLAIMED BY ANY BROKER OR AGENT
CLAIMING THE SAME BY, THROUGH OR UNDER TENANT OTHER THAN TENANT'S BROKER
SPECIFICALLY IDENTIFIED ABOVE. LANDLORD SHALL INDEMNIFY AND HOLD HARMLESS TENANT
AND ANY OTHER TENANT PARTY AGAINST ALL COSTS, EXPENSES, ATTORNEYS FEES, LIENS
AND ANY OTHER LIABILITY FOR COMMISSIONS OR OTHER COMPENSATION CLAIMED BY ANY
BROKER OR AGENT CLAIMING THE SAME BY, THROUGH OR UNDER LANDLORD OR ARISING FROM
A FAILURE BY LANDLORD TO COMPLY WITH THE WRITTEN COMMISSION AGREEMENTS ENTERED
INTO BY LANDLORD WITH TENANT'S BROKER AND WITH LANDLORD'S BROKERS.
F.    Authority; Joint and Several Liability. Landlord covenants, warrants and
represents that each individual executing, attesting and/or delivering this
Lease on behalf of Landlord is authorized to do so on behalf of Landlord, this
Lease is binding upon and enforceable against Landlord, and Landlord is duly
organized and legally existing in the state of its organization and is qualified
to do business in the state in which the Premises are located. Similarly, Tenant
covenants, warrants and represents that each individual executing, attesting
and/or delivering this Lease on behalf of Tenant is authorized to do so on
behalf of Tenant, this Lease is binding upon and enforceable against Tenant; and
Tenant is duly organized and legally existing in the state of its organization
and is qualified to do business in the state in which the Premises are located.
If there is more than one Tenant, or if Tenant is comprised of more than one
party or entity, the obligations imposed upon Tenant shall be joint and several
obligations of all the parties and entities. Notices, payments and agreements
given or made by, with or to any one person or entity shall be deemed to have
been given or made by, with and to all of them.


47

--------------------------------------------------------------------------------




G.    Time is of the Essence; Relationship; Successors and Assigns. Time is of
the essence with respect to all matters in this Lease. This Lease shall create
only the relationship of landlord and tenant between the parties, and not a
partnership, joint venture or any other relationship. This Lease and the
covenants and conditions in this Lease shall inure only to the benefit of and be
binding only upon Landlord and Tenant and their permitted successors and
assigns.


H.    Survival of Obligations. The expiration of the Term or earlier termination
of this Lease, whether by lapse of time or otherwise, shall not relieve either
party of any obligations which accrued prior to the expiration or early
termination of this Lease.


I.    Binding Effect. Landlord has delivered a copy of this Lease to Tenant for
Tenant's review only, and the delivery of it does not constitute an offer to
Tenant or an option. This Lease shall not be effective against any party hereto
until an original copy of this Lease has been signed by such party and delivered
to the other party.


J.    Full Agreement; Amendments. This Lease contains the parties' entire
agreement regarding the subject matter hereof. All understandings, discussions,
and agreements previously made between the parties, written or oral, are
superseded by this Lease, and neither party is relying upon any warranty,
statement or representation not contained in this Lease. This Lease may be
modified only by a written agreement signed by Landlord and Tenant. The exhibits
and riders attached hereto are incorporated herein and made a part of this Lease
for all purposes.


K.    Tax Contest. If Tenant and other tenants in the Building collectively
leasing and occupying at least 51% of the RSF of the Building timely request
Landlord to seek reduction in the assessed valuation of the Building or to
contest any real property taxes with respect to any calendar year, Landlord
shall seek such reduction or contest such taxes, provided that no such action on
the part of Tenant and/or other tenants shall jeopardize Landlord's interest in
the Building. In the event Landlord does not seek such reduction or institute
such contest within a reasonable period of time, then Tenant may bring or carry
on such action in its own name or (with Landlord's prior written consent, which
consent shall not unreasonably be withheld, conditioned or delayed) in
Landlord's name.    Notwithstanding anything herein to the contrary, if Landlord
is seeking a reduction in the assessed valuation or instituting a tax contest,
none of Tenant, its agents, employees or contractors shall contact any taxing
authority or interfere with Landlord's efforts.


L.    Method of Calculation. Tenant is knowledgeable and experienced in
commercial transactions and does hereby acknowledge and agree that the
provisions of this Lease for determining charges and amounts payable by Tenant
are commercially reasonable and valid and constitute satisfactory methods for
determining such charges and amounts as required by Section 93.012 of the Texas
Property Code.


M.    Waiver of Consumer Rights. TENANT HEREBY WAIVES ALL ITS RIGHTS UNDER THE
TEXAS DECEPTIVE TRADE PRACTICES CONSUMER PROTECTION ACT, SECTION 17.41 ET SEQ.
OF THE TEXAS BUSINESS AND COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL
RIGHTS AND PROFECTIONS.    AFTER CONSULTATION WITH AN ATTORNEY OF TENANT'S OWN
SELECTION, TENANT VOLUNTARILY ADOPTS THIS WAIVER.




48

--------------------------------------------------------------------------------




N.    Guaranty. Notwithstanding anything herein to the contrary, Tenant shall
cause to be delivered on or before the Effective Date, and Landlord's
obligations hereunder are conditioned upon its receiving, (1) a Guaranty
Agreement in the form attached hereto as Exhibit F, executed and acknowledged by
URS Corporation, a Delaware corporation ("Guarantor"), and (2) corporate
resolutions in form reasonably satisfactory to Landlord evidencing the authority
of the officer(s) executing this Lease on behalf of Tenant and the officer(s)
executing such Guaranty on behalf of Guarantor.


O. Non-Disclosure. Except as may be required by Law and except for customary
disclosures to actual or prospective members, partners, shareholders, lenders
and/or purchasers, neither Landlord nor Tenant shall disclose any financial
information with respect to this Lease and neither Landlord nor Tenant shall
issue a press release with respect to this Lease which identifies Tenant by name
without the consent of the other, which consent may be withheld or conditioned
in such party's sole discretion.


P.Rent from Real Property. Landlord and Tenant agree that all Rent payable by
Tenant to Landlord, which includes all sums, charges or amounts of whatever
nature to be paid by Tenant to Landlord in accordance with the provisions of
this Lease, shall qualify as "rents from real property" within the meanings of
both Sections 512(b)(3) and 856(d) of the Internal Revenue Code of 1986, as
amended (the "Code") and the U.S. Department of Treasury Regulations promulgated
thereunder (the "Regulations"). In the event that Landlord, in its sole
discretion, determines that there is any risk that all or part of any Rent shall
not qualify as "rents from real property" for the purposes of Sections 512(b)(3)
or 856(d) of the Code and the Regulations promulgated thereunder, Tenant agrees
(i) to cooperate with Landlord by entering into such commercially reasonable
amendment or amendments as Landlord deems necessary to qualify all Rent as
"rents from real property," and (ii) to permit an assignment of this Lease;
provided, however, that any adjustments required pursuant to this paragraph
shall be made so as to produce the equivalent rental (in economic terms) payable
prior to such adjustment.


Q.Unrelated Business Transaction Income. Landlord shall have the right at any
time and from time to time to unilaterally amend the provisions of this Lease,
if Landlord is advised by its counsel that all or any portion of the monies paid
by Tenant to Landlord hereunder are, or may be deemed to be, unrelated business
income within the meaning of the Code or Regulations issued thereunder, and
Tenant agrees that it will execute all commercially reasonable documents or
instruments necessary to effect such amendment or amendments, provided that no
such amendment shall result in Tenant having to pay in the aggregate more money
on account of its occupancy of the Premises under the terms of this Lease, as so
amended, and provided further that no such amendment shall result in Tenant
having materially greater obligations or receiving less services than it
previously obligated for or entitled to receive under this Lease, or services of
a lesser quality.


R.    Services. Any Services which Landlord is required to furnish pursuant to
the provisions of this Lease may, at Landlord's option, be furnished from time
to time, in whole or in part, by employees of Landlord or Landlord's managing
agent or its employees or by one or more third persons hired by Landlord or
Landlord's managing agent. Tenant agrees that upon Landlord's written request,
it will enter into direct agreements with the Landlord's managing agent or other
parties designated by Landlord for the furnishing of any such services required
to be furnished by Landlord hereunder, in the form and content approved by
Landlord, which in all events shall be commercially reasonable, provided however
that no such contract shall result in Tenant having to pay in the aggregate more
money on account of its occupancy of the Premises under the terms of this Lease,
and provided further that no such contract


49

--------------------------------------------------------------------------------




shall result in Tenant having materially greater obligations or receiving less
services than it is presently obligated for or entitled to receive under this
Lease, or services of a lesser quality.


S.Lease Execution. The execution and delivery of this Lease by Tenant to
Landlord constitutes an offer by Tenant to lease the Premises on the terms and
conditions set forth herein. Tenant shall have the right to revoke such offer
only by written notice of revocation given by Tenant to Landlord more than 10
Business Days following the date of Tenant's execution and delivery of this
Lease to Landlord and prior to the execution and delivery of this Lease by
Landlord to Tenant.




[The remainder of this page intentionally left blank. Signature page(s) to
follow.]




50

--------------------------------------------------------------------------------







LANDLORD:


GREENHOUSE OFFICE INVESTORS I, LLC
a Delaware limited liability company






By: /s/ Preston Young            
Name: Preston Young            
Title: Authorized Signatory        


Effective Date: May 23, 2013        
TENANT:


URS CORPORATION,
a Nevada corporation




By: /s/ Leisa Nelson            
Name:      Leisa Nelson            
Title: Vice President            


Date: May 3, 2013            






51

--------------------------------------------------------------------------------







EXHIBIT A-1


OUTLINE AND LOCATION OF PREMISES
kbsgi201610kex1020a1.jpg [kbsgi201610kex1020a1.jpg]




A-1-i

--------------------------------------------------------------------------------




kbsgi201610kex1020a2.jpg [kbsgi201610kex1020a2.jpg]


A-1-ii

--------------------------------------------------------------------------------




kbsgi201610kex1020a3.jpg [kbsgi201610kex1020a3.jpg]


A-1-iii

--------------------------------------------------------------------------------




kbsgi201610kex1020a4.jpg [kbsgi201610kex1020a4.jpg]


A-1-iv

--------------------------------------------------------------------------------





EXHIBIT A-2


LEGAL DESCRIPTION OF PROPERTY




LEGAL DESCRIPTION


BEING a 4.6196 acre (201,229 square foot) tract of land situated in the
Washington County Railroad Company (Section 3) Survey, Abstract Number 901 in
Harris County, Texas, and being out of and a part of Unrestricted Reserve “B”,
Block 2 of KATY GREEN subdivision according to the plat thereof recorded under
Film Code Number 641130 of the Harris County Map Records and being out of the
tract of land described in deed to KT Greenhouse, ltd as recorded under Harris
County Clerk's File Number 20080516370, said 4.6196 acre tract of land being
more particularly described as follows with bearings based
on the Texas Coordinate System of 1983, South Central Zone:


COMMENCING at a 5/8 inch iron rod with cap stamped "HALFF ASSOC. INC.” found at
the northeast end of the cutback corner at the intersection of the south
right-of-way line of Interstate Highway 10 east bound feeder road (400 feet
wide) with the east right-of-way line of South Greenhouse Road (a variable width
right-of-way);
THENCE with the south right-of-way line of said Interstate Highway 10 east bound
feeder road, North 88 degrees 43 minutes 10 seconds East, a distance of 296.27
feet to a 5/8 inch iron rod with cap stamped "HALFF ASSOC. INC.” found for the
POINT OF BEGINNING and the northwest corner of the herein described tract of
land;


THENCE continuing with the south right-of-way line of said Interstate Highway 10
east bound feeder road, North 88 degrees 43 minutes 10 seconds East, a distance
of 235.28 feet to a 5/8 inch iron rod with cap stamped “HALFF” set for the
northeast comer of the herein described tract of land;


THENCE departing the south right-of-way line of said Interstate Highway 10 east
bound feeder road over and across said KT Greenhouse, Ltd tract, South 01 degree
16 minutes 50 seconds East, a distance of 450.00 feet to a cut "X" in concrete
set in the north line of Block 2 of GREEN TRAILS PARK SECTION FOURTEEN
subdivision according to the plat thereof recorded under Film Code Number 377047
of the Harris County Map Records for the southeast corner of the herein
described tract of land;


THENCE with the north line of said Block 2, South 88 degrees 43 minutes 10
seconds West, a distance of 624.80 feet to a 5/8 inch Iron rod with cap stamped
“HALFF ASSOC. INC." found in the east right-of-way line of South Greenhouse Road
(a variable width right­ of-way) for the southwest comer of the herein described
tract of land and being the beginning of a non-tangent curve to the right;


THENCE northwesterly, with the east right-of-way line of said Sot.1th Greenhouse
Road and said curve to the right, having a radius of 1,950.00 feet, a central
angle of 01 degree 07 minutes 04 seconds, a chord which bears North 03 degrees
58 minutes 43 seconds West, 38.04 feet and an arc distance of 36.04 feet to a
5/8 inch iron rod with cap stamped "HALFF ASSOC. INC." found for an angle point
in the herein described tract of land;


A-2-i

--------------------------------------------------------------------------------




Legal Description
4.6196 acres
Page 2 of 2


THENCE departing the east right-of-way line of said South Greenhouse Road over
and across said KT Greenhouse, Ltd tract the following courses and distances:


North 88 degrees 43 minutes 10 seconds East, a distance of 36.71 feet to a 5/8
inch iron rod with cap stamped “HALFF" set for an angle point in the herein
described tract of land;
North 01 degree 16 minutes 50 seconds West, a distance of 224.38 feet to a 5/8
inch iron rod with cap stamped "HALFF” set for an angle point in the herein
described tract of land;


North 88 degrees 43 minutes 10 seconds East, a distance of 347.60 feet to a 5/8
inch iron rod with cap stamped "HALFF" set for an angle point in the herein
described tract of land;


North 01 degree 16 minutes 50 seconds West, a distance of 135.92 feet to a 5/8
inch iron rod with cap stamped "HALFF" set for an angle point in the herein
described tract of land;


North 88 degrees 43 minutes 10 seconds East, a distance of 7.00 feet to a 5/8
inch iron rod with cap stamped "HALFF” set for an angle point in the herein
described tract of land;


North 01 degree 16 minutes 50 seconds West, a distance of 51.70 feet to the
POINT OF BEGINNING and containing 4.6196 acres (201,229 square feet) of land.




A-2-ii

--------------------------------------------------------------------------------







EXHIBIT B


RULES AND REGULATIONS


On Saturdays, Sundays and Holidays, and on other days between the hours of 6:00
P.M. and 8:00
A.M. the following day, access to the Building and/or to the passageways,
entrances, exits, shipping areas, halls, corridors, elevators or stairways and
other areas in the Building may be restricted and access gained by use of a key
to the outside doors of the Building, or pursuant to such security procedures
Landlord may from time to time impose. All such areas, and all roofs, are not
for use of the general public and Landlord shall in all cases retain the right
to control and prevent access thereto by all persons whose presence in the
judgment of Landlord shall be prejudicial to the safety, character, reputation
and interests of the Building and its tenants provided, however, that nothing
herein contained shall be construed to prevent such access to persons with whom
Tenant deals in the normal course of Tenant's business unless such persons are
engaged in activities which are illegal or violate these Rules. No Tenant and no
employee or invitee of Tenant shall enter into areas reserved for the exclusive
use of Landlord, its employees or invitees. Tenant shall keep doors to corridors
and lobbies closed except when persons are entering or leaving; however, Tenant
shall be allowed to leave sliding glass doors installed at the entrance to any
Tenant lobby on any floor of the Premises open during Tenant's normal business
hours on such floor. Notwithstanding the foregoing but subject to Sections 16
and 17 of the Lease, Tenant shall be allowed access to the Premises 24 hours per
day, seven (7) days per week.
Except as otherwise provided in Section 31.D and E of the Lease, Tenant shall
not paint, display, inscribe, maintain or affix any sign, placard, picture,
advertisement, name, notice, lettering or direction on any part of the outside
or inside of the Building, or on any part of the inside of the Premises which
can be seen from the outside of the Premises, without the prior consent of
Landlord, which shall not be unreasonably withheld as to any signage within the
Premises and not visible from the exterior of the Premises, and then only such
name or names or matter and in such color, size, style, character and material
as may be first approved by Landlord in writing. Except as otherwise provided in
Section 31.D and E of the Lease, Landlord shall prescribe the suite number and
identification sign for the Premises.


Tenant shall not in any manner use the name of the Building for any purpose
other than that of the business address of the Tenant, or use any picture or
likeness of the Building, in any letterheads, envelopes, circulars, notices,
advertisements, containers or wrapping material without Landlord's express
consent in writing, said consent not to be unreasonably withheld.


Tenant shall not place anything or allow anything to be placed in the Premises
near the glass of any door, partition, wall or window which may be unsightly
from outside the Premises, and Tenant shall not place or permit to be placed any
article of any kind on any window ledge or on the exterior walls. Blinds, shades
awnings or other forms of inside or outside window ventilators or similar
devices, shall not be placed in or about the outside windows in the Premises
except to the extent, if any, that the character, shape, color, material and
make thereof is first approved by the Landlord.


Furniture, freight and other large or heavy articles, and all other deliveries
may be brought into the Building only at times and in the manner designated by
Landlord, and always at the Tenant's sole


B-i

--------------------------------------------------------------------------------




responsibility and risk. All damage done to the Building by moving or
maintaining such furniture, freight or articles shall be repaired by Landlord at
Tenant's expense. Landlord may inspect items brought into the Building or
Premises with respect to weight or dangerous nature. Landlord may require that
all furniture, equipment, cartons and similar articles removed from the Premises
or the Building be listed and a removal permit therefor first be obtained from
Landlord. Tenant shall not take or permit to be taken in or out of other
entrances or elevators of the Building, any item normally taken, or which
Landlord otherwise reasonably requires to be taken, in or out through service
doors or on freight elevators. Tenant shall not allow anything to remain in or
obstruct in any way, any lobby, corridor, sidewalk, passageway, entrance, exit,
hall, stairway, shipping area, or other such area. Tenant shall move all
supplies, furniture and equipment as soon as received directly to the Premises,
and shall move all such items and waste (other than waste customarily removed by
Building employees) that are at any time being taken from the Premises directly
to the areas designated for disposal. Any hand-carts used at the Building shall
have rubber wheels.


Tenant shall not overload any floor or part thereof in the Premises, or
Building, including any public corridors or elevators therein bringing in or
removing any large or heavy articles, and Landlord may direct and control the
location of safes and all other heavy articles and require supplementary
supports at Tenant's expense of such material and dimensions as Landlord may
deem reasonably necessary to properly distribute the weight. Specifically, the
load shall not exceed 81 pounds per RSF live load, except in the central core
building area of each such floor, in which the load is not to exceed 100 pounds
per RSF live load.


Tenant shall not attach or permit to be attached additional locks or similar
devices to any door or window, change existing locks or the mechanism thereof,
or make or permit to be made any keys for any door other than those provided by
Landlord. If more than 2 keys for one lock are desired, Landlord will provide
them upon payment therefor by Tenant. Notwithstanding the foregoing, Landlord
shall issue to each of Tenant's employees (at no charge for initial issuance,
but Landlord may charge its customary charge for replacements) cards/keys
permitting access to the Building, Building Garage and Premises. Tenant, upon
termination of its tenancy, shall deliver to the Landlord all keys of offices,
rooms and toilet rooms which have been furnished Tenant or which the Tenant
shall have had made, and in the event of loss of any keys so furnished shall pay
Landlord therefor. Notwithstanding the foregoing, Tenant shall be permitted to
install a security system at the entrances to the Premises as set forth in
Exhibit D.


If Tenant desires signal, communication, alarm or other utility or similar
service connections installed or changed, Tenant shall not install or change the
same without the prior reasonable approval of Landlord, and then only under
Landlord's direction at Tenant's expense. Tenant shall not install in the
Premises any equipment which requires more electric current than Landlord is
required to provide under this Lease, without Landlord's prior approval (not to
be unreasonably withheld) and Tenant shall ascertain from Landlord the maximum
amount of load or demand for or use of electrical current which can safely be
permitted in the Premises, taking into account the capacity of electric wiring
in the Building and the Premises and the needs of other tenants of the Building,
and shall not in any event connect a greater load than such safe capacity.


B-ii

--------------------------------------------------------------------------------




Tenant may contract for use in the Premises ice, drinking water, towel, janitor
and other similar services. Any person engaged by Tenant to provide any of the
aforementioned services shall be subject to the direction by the manager or
security personnel of the Building.


The toilet rooms, urinals, wash bowls and other such apparatus shall not be used
for any purpose other than that for which they were constructed and no foreign
substance of any kind whatsoever shall be thrown therein and the expense of any
breakage, stoppage or damage resulting from the violation of this Rule shall be
borne by the tenant who, or whose employees or invitees shall have caused it.
The janitorial closets, utility closets, telephone closets, broom closets,
electrical closets, storage closets, and other such closets, rooms and areas
shall be used only for the purposes and in the manner designated by Landlord,
and may not be used by tenants, or their contractors, agents, employees, or
other parties without Landlord's prior written consent.


Landlord reserves the right to exclude or expel from the Building any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall do any act in violation of any of these Rules.
Tenant shall not at any time manufacture, sell, use or give away, any
spirituous, fermented, intoxicating or alcoholic liquors on the Premises, nor
permit any of the same to occur (except in connection with occasional social or
business events conducted in the Premises which do not violate any Laws nor
bother or annoy any other tenants).


Tenant shall not make any room-to-room canvass to solicit business or
information or to distribute any article or material to or from other tenants or
occupants of the Building and shall not exhibit, sell or offer to sell, use,
rent or exchange any products or services in or from the Premises unless
ordinarily embraced within the Tenant's use of the Premises specified in the
Lease.
Tenant shall not waste electricity, water, heat or air conditioning or other
utilities or services, and agrees to cooperate fully with Landlord to assure the
most effective and energy efficient operation of the Building and shall not
allow the adjustment (except by Landlord's authorized Building personnel) of any
controls. Tenant shall keep corridor doors closed and shall not open any
windows, except that if the air circulation shall not be in operation, windows
which are openable may be opened with Landlord's consent. As a condition to
claiming any deficiency in the HVAC services provided by Landlord, Tenant shall
close any blinds or drapes in the Premises to prevent or minimize direct
sunlight.


Tenant shall conduct no auction, fire or "going out of business sale" or
bankruptcy sale in or from the Premises, and such prohibition shall apply to
Tenant's creditors.


Tenant shall cooperate and comply with any reasonable safety or security
programs, including fire drills and air raid drills, and the appointment of
"fire wardens" developed by Landlord for the Building, or required by Law.
Before leaving the Premises unattended, Tenant shall close and securely lock all
doors or other means of entry to the Premises.


17.    Tenant will comply with all municipal, county, state, federal or other
government laws, statutes, codes, regulations and other requirements, including
without limitation, environmental, health, safety and police requirements and
regulations respecting the Premises, now or hereafter in force, at its sole
cost, and will not use the Premises for any immoral purposes.




B-iii

--------------------------------------------------------------------------------




18.Tenant shall not (a) carry on any business, activity or service except those
ordinarily embraced within the permitted use of the Premises specified in the
Lease and more particularly, but without limiting the generality of the
foregoing, shall not (b) install or operate any internal combustion engine,
boiler, machinery, refrigerating (except a refrigerator in the kitchen or
employee break room), heating or air conditioning equipment in or about the
Premises, (c) use the Premises for housing, lodging or sleeping purposes or for
the washing of clothes, (d) place any radio or television antennae other than
inside of the Premises, (e) operate or permit to be operated any musical or
sound producing instrument or device which may be heard outside the Premises,
(f) use any source of power other than electricity, (g) operate any electrical
or other device from which may emanate electrical or other waves which may
interfere with or impair radio, television, microwave, or other broadcasting or
reception from or in the Building or elsewhere, (h) bring or permit any bicycle
or other vehicle, or dog (except in the company of a blind person, a person with
special needs, or except where specifically permitted by the Building Manager or
by law) or other animal or bird in the Building, (i) make or permit
objectionable noise or odor to emanate from the Premises, G) do anything in or
about the Premises tending to create or maintain a nuisance or do any act
tending to injure the reputation of the Building, (k) throw or permit to be
thrown or dropped any article from any window or other opening in the Building,
(I) use or permit upon the Premises anything that will invalidate or increase
the rate of insurance on any policies of insurance now or hereafter carried on
the Building or violate the
certificates of occupancy issued for the premises or the Building, (m) except as
otherwise expressly allowed in the Lease , use the Premises for any purpose, or
permit upon the Premises anything, that may be dangerous to persons or property
(including but not limited to flammable oils, flµids, paints, chemicals,
firearms or any explosive articles or materials) nor (n) do or permit anything
to be done upon the Premises in any way tending to disturb any other tenant at
the Building or the occupants of neighboring property.


19.If the Building shall now or hereafter contain a building garage, parking
structure or other parking area or facility, the following Rules shall apply in
such areas or facilities, except to the extent inconsistent with Exhibit E to
this Lease:
(a)    Parking shall be available in areas designated generally for tenant
parking, for such daily or monthly charges as Landlord may establish from time
to time. In all cases, parking for Tenant and its employees and visitors shall
be on a "first come, first served," unassigned basis, with Landlord and other
tenants at the Building, and their employees and visitors, and other persons to
whom Landlord shall grant the right or who shall otherwise have the right to use
the same, all subject to these Rules, as the same may be amended or
supplemented, and applied on a non-discriminatory basis. Notwithstanding the
foregoing to the contrary, Landlord reserves the right to assign specific
spaces, and to reserve spaces for visitors, small cars, and handicapped
individuals, and other tenants, visitors of tenants or other persons, and Tenant
and its employees and visitors shall not park in any such assigned or reserved
spaces. Landlord may restrict or prohibit full size vans and other large
vehicles.


(b)    In case of any violation of these provisions, Landlord may refuse to
permit the violator to park, and may remove the vehicle owned or driven by the
violator from the Building without liability whatsoever, at such violator's risk
and expense. Landlord reserves the right to close all or a portion of the
parking areas or facilities in order to make repairs or perform maintenance
services, or to alter, modify, re-stripe or renovate the same, or if required by
casualty, strike, condemnation, act of God, Law or governmental requirement, or
any other reason beyond Landlord's reasonable control. Any work requiring
closure of all or a portion of the parking areas or facilities shall be
completed as expediently as reasonably


B-iv

--------------------------------------------------------------------------------




possible and in a manner so as to minimize any interruption of service to
Tenant. In the event access is denied for any reason, any monthly parking
charges shall be abated to the extent access is denied, as Tenant's sole
recourse. Tenant acknowledges that such parking areas or facilities may be
operated by an independent contractor not affiliated with Landlord, and Tenant
acknowledges that in such event, Landlord shall have no liability for claims
arising through acts or omissions of such independent contractor, if such
contractor is reputable.


(c)    Hours of operation of a cashier's booth in the garage shall be 6 A.M. to
8 P.M., Monday through Friday, and 9:00 A.M. to 1:00 P.M. on Saturdays, or such
other hours as may be reasonably established by Landlord or its parking operator
from time to time. However, Tenant and its employees holding valid garage access
key-cards (or similar devices) shall be entitled to garage access 24 hours per
day, 7 days per week, except to the extent access is restricted or prohibited by
reason of casualty, condemnation, acts of God, governmental regulation or
restriction, or other event of Force Majeure. Cars must be parked entirely
within the stall lines, and only small cars may be parked in areas reserved for
small cars; all directional signs and arrows must be observed; the speed limit
shall be 5 miles per hour; spaces reserved for handicapped parking must be used
only by vehicles properly designated; every parker is required to park and lock
his own car; washing, waxing, cleaning or servicing of any vehicle is
prohibited; parking spaces may be used only for parking automobiles; parking is
prohibited in areas: (i) not striped or designated for parking, (ii) aisles,
(iii) where "no parking" signs are posted, (iv) on ramps, and (v) loading areas
and other specially designated areas. Delivery trucks and vehicles shall use
only those areas designated therefor.


20.
No smoking will be permitted within the Building.











B-v

--------------------------------------------------------------------------------







EXHIBIT C
COMMENCEMENT LETTER
Re:
Office Lease dated            , 2013 (the "Lease"), between Greenhouse Office
Investors I, LLC, a Delaware limited liability company ("Landlord'') and URS
Corporation, a Nevada Corporation ("Tenant”) for the Premises, the Rentable
Square Footage of which is approximately 130,151, located on floors 1, 3, 4 and
5 of the Building. Unless otherwise specified, all capitalized terms used herein
shall have the same meanings as in the Lease.



Landlord and Tenant agree that:


Landlord has fully completed all Landlord Work required under the terms of the
Lease.


Tenant has accepted possession of the Premises. The Premises are usable by
Tenant as intended; Landlord has no further obligation to perform any Landlord
Work except the following:    . Tenant acknowledges that both the Building and
the Premises are satisfactory in all respects; subject to Landlord's repair and
maintenance obligations as set forth in the Lease, and subject to Landlord's
express warranty obligations with respect to Landlord Work (including Base
Building Condition) as set forth in the Lease.


The Commencement Date of the Lease is    , 201 .


Base Rent and Additional Rent under the Lease, taking into account any
abatements to which Tenant might be entitled under Section 3A of the Lease,
begins or began on    , 201 .


The Expiration Date of the Lease is    , subject to extension to the last day of
each properly exercised Renewal Option.


All other terms and conditions of the Lease are ratified and acknowledged to be
unchanged.


EXECUTED as of     , 201_.




{ATTACH APPROPRIATE SIGNATURES}














C-i

--------------------------------------------------------------------------------







EXHIBIT D


WORK LETTER


1.DEFINITIONS. In addition to the terms that are defined elsewhere in this Lease
(all of which definitions are incorporated herein except to the extent a
different meaning for a specific term is expressly provided herein), when used
in this Exhibit "D", the following terms shall have the following meanings:
(a)    Base Building Condition. The term "Base Building Condition" shall mean
the condition when the improvements described on Exhibit "D-2" attached to this
Work Letter have been completed and (as applicable) are operational.
(b)    Base Building Plans. The term "Base Building Plans" shall mean the plans
and specifications to be developed by the Project Architect and Landlord's
engineers and to be used to build the Project to a Base Building Condition,
which plans and specifications shall be substantially consistent with the
design/development plans presented to Tenant by Landlord pursuant to Paragraph
2(a) below, as such plans and specifications may be modified from time to time,
subject to Paragraphs 2(b) and (c) below.
(c)    Base Building Work. The term "Base Building Work" shall mean the work
required to complete the improvements on the Land to Base Building Condition.


(d)    Building Standard. The term "Building Standard" shall mean the standard
of all materials, finishes and workmanship reasonably established by Landlord
for the Building, which shall be the same as or similar to that in other
Comparable Buildings. All such materials, finishes and workmanship shall comply
with and/or be consistent with the Base Building Plans.


(e)    Plans and Specifications. The term "Plans and Specifications" shall mean
the working drawings and specifications for the construction of the T.I. Work,
which working drawings and specifications shall be prepared by Tenant's
Architect as herein provided and approved by Landlord pursuant to Paragraph 3
below. The Plans and Specifications shall include, without limitation, complete,
detailed architectural drawings and specifications for Tenant's partition
layout, reflected ceiling and other installations, and complete mechanical and
electrical plans and specifications for installation of air conditioning
systems, fire protection and electrical systems.
(f)    Project. The term "Project" shall mean the Building, Building Garage and
any other improvements to be constructed on the Land by Landlord pursuant to the
terms hereof.


(g)    Project Architect. The term "Project Architect" shall mean Powers Brown,
or such other architect or architects as Landlord may designate and hire by
notice to Tenant.
(h)    Tenant's Architect. The term "Tenant's Architect" shall mean Gensler, or
such other architect or interior design consultant as Tenant may designate with
Landlord's approval.


D-i

--------------------------------------------------------------------------------




(i)    T.I. Work. The term "T.I. Work" shall mean all general conditions, labor,
equipment and materials (other than items constituting Base Building Work) that
are necessary to complete the construction, finishing and installation of all of
the leasehold improvements to the Premises to be completed as shown on the Plans
and Specifications, including, without limitation, the following:


(1)    Electrical and telephone:


(i)    All light switches.


(ii)    All electrical outlets and all conduit and wiring throughout the
Premises for electrical power, including connections to the Building Standard
electrical panels in the core of the Building.


(iii)    All telephone and data outlets, conduit and wiring throughout the
Premises and any necessary connections in the Building core.


(iv)    All light fixtures (other than Building Standard light fixtures, if any,
in passenger elevator lobby areas and Building Standard mechanical rooms), all
panel boards, and all conduit and wiring for lights throughout the Premises and
connections to Building Standard electrical panels in the core of the Building,
and any increase to the number of or alterations to Building Standard panel
boards. Tenant may select any 2' x 4' direct or indirect light fixture for the
Premises and may select any lamp color temperature for such fixtures, provided
that Landlord approves such selection.


(v)    Any provision for supplying power to the Premises beyond the power
described in Exhibit "D-2" or in excess of the capacity provided by the Base
Building Condition circuit breaker panels.


(vi)    All exit light fixtures, exit signs and emergency circuits not included
as a part of Base Building Condition.


(2)    Any modification to or deviation from the sprinkler system provided by
Landlord as part of Base Building Condition.


(3)    Tenant's ceiling construction, including the suspended ceiling system and
ceiling tile (except in passenger elevator lobbies and Building Standard
mechanical rooms).


(4)    All fire alarm devices, including speakers and lights, required within
the Premises by applicable codes.


(5)    All plumbing work for facilities such as toilets and sinks in the
Premises that are in addition to the plumbing work, toilets, sinks and related
facilities provided by Landlord in the Base Building Work. At Tenant's
incremental additional cost, Tenant may elect to upgrade the finishes of the
Building Standard restroom facilities in the Premises.


D-ii

--------------------------------------------------------------------------------




(6)    All interior walls and partitions, including the sheetrock and finish of
the tenant side of any common corridor walls or other demising walls, and on
Building columns that are within the Premises (provided Base Building Condition
will include preparing such columns for sheetrock).


(7)    All doors, frames and hardware (other than doors, frames and hardware for
the Building Standard mechanical rooms which will be included in the Base
Building Work). All doors, frames and hardware selected by Tenant must be
approved by Landlord so that it closely matches such Building Standard doors,
frames and hardware in the Building Standard mechanical rooms.


(8)    All floor finish, including base, finish of recessed areas, the required
tolerance of floor leveling (if different from that required in the Base
Building Condition), any construction work for floor slab penetrations, and any
construction work for special floor loading requirements in excess of Base
Building Condition design loading.
(9)    Any special construction as shown on the Plans and Specifications
approved by the Landlord.
(10)    Tenant's communication and telephone equipment and installation thereof.
(11)    Except for Landlord's obligations with respect to the Base Building
Condition portion of heating, air conditioning and ventilation system ("HVAC"),
the HVAC in the Premises including but not limited to (i) materials and
installation of components, including diffusers, return grilles, flex duct and
spin-ins, (ii) all duct work throughout the Premises, (iii) fire dampers as
required by Tenant' s layout design, (iv) provision and installation of
thermostats, (v) any supplemental HVAC and/or exhaust systems, (vi) nonstandard
equipment, such as special diffusers and returns, and (vii) test and balance
work; provided that any items in (v) and/or (vi) must be compatible with the
Building automation service.


(12)    Any upgrades to the Building Standard fire stairwells between and among
the contiguous floors in the Building that include the Premises, such as
additional or different lighting fixtures, different floor coverings and wall
coverings and any code, card or sensory access and security system with respect
to such stairwells (to the extent approved by Landlord and in compliance with
applicable Laws including without limitation re-entry requirements). Subject to
such requirements, at Tenant's additional cost, Tenant may elect to upgrade the
finishes of the fire stairs (including lighting) as provided in this Lease. Such
costs shall include the incremental finish costs above the Base Building
Condition finish (with Tenant to receive a credit for any cost savings actually
realized by Landlord).
(13)    Elevator lobbies on all floors fully leased by Tenant, including floor
finish and base, wall finish and ceilings.


D-iii

--------------------------------------------------------------------------------




(14)
Tenant's kitchen improvements.



For the avoidance of doubt, whenever Tenant timely upgrades a finish or replaces
an item included in the Base Building Condition so that Tenant does not use the
Base Building Condition items in the Premises to be furnished by Landlord,
Tenant shall receive a credit for such Base Building Condition item that is not
used equal to the actual realized savings (if any) to Landlord from such change.
The T.I. Work comprises the completed construction and installation required to
complete the leasehold improvements required by or shown on the Plans and
Specifications (including any amendments, additions or changes to said Plans and
Specifications) and includes all labor and services necessary to produce timely
and fully such construction and installation, all materials and equipment
incorporated or to be incorporated in such construction or installation
(including any labor, materials or services furnished pursuant to any change
orders or in accordance with any other changes, modifications or additions to
construction), and all permits, approvals, inspections and certificates required
for the construction of the T.I. Work and the approval thereof by governmental
entities having jurisdiction in accordance with Laws.
(j) Substantial Completion. The term "Substantial Completion" with respect to
Landlord Work shall mean (subject to the last sentence of this subparagraph G))
that (i) all of Landlord Work has been completed except for Punch List items
relating thereto, (ii) a certificate of Substantial Completion has been executed
and delivered by the Project Architect (as to the Base Building Work) and
Tenant's Architect (as to the T.I. Work, and Tenant shall cause Tenant's
Architect to issue such certificate promptly after the T.I. Work has been
substantially completed), and (iii) Landlord has obtained a temporary or
permanent certificate of occupancy for Landlord Work. Notwithstanding the
foregoing, if a certificate of occupancy Landlord is required to obtain pursuant
to the foregoing provisions is a ''temporary" certificate of occupancy, Landlord
shall remain responsible for, and shall diligently pursue, obtaining a permanent
certificate of occupancy prior to the expiration of the temporary certificate of
occupancy, as such temporary certificate of occupancy may be extended or
replaced from time to time.


(k)Punch List Items. The term "Punch List Items" shall mean details of
construction, decoration and mechanical adjustment that, in the aggregate, are
minor in character and do not interfere materially with Tenant's use or
enjoyment of the Premises. The Punch List Items with respect to the Landlord
Work shall be completed by Landlord within 60 days after Substantial Completion
of the Landlord Work, other than landscaping (which shall be completed as
provided in Paragraph 2(d)), subject to extension of such 60 day period for any
long lead item such as, for example but without limitation, plate glass). All
Punch List Items shall be completed in a manner designed to avoid any
interference or disruption to Tenant's normal operation, including, if
necessary, performing such work after Normal Business Hours.


(l)    Tenant Delay. The term "Tenant Delay" shall mean any actual delay in
Substantial Completion and/or final completion of Landlord Work that is due to
any wrongful act or omission of Tenant, Tenant's Architect, Tenant's agents,
designers, contractors or employees (including without limitation Tenant or its
affiliate if Tenant or its affiliate is the successful bidder for the MEP
engineering work). Tenant Delay shall include, without limitation, the
following, to the extent they actually delay Substantial Completion and/or final
completion of Landlord Work: (i) delays due to changes requested by Tenant to
the Base Bui1ding Work or the T.I. Work after same have been agreed upon by
Landlord and Tenant (but no such changes prior to the Effective Date of this
Lease shall be considered as a delay


D-iv

--------------------------------------------------------------------------------




in either instance), (ii) delays suffered by Landlord in the design or
construction of the Landlord Work or the procurement of governmental permits or
approvals required for construction or completion of Landlord Work directly
resulting from any act, failure, default or omission of Tenant or any of its
agents, designers, contractors or employees (wrongful or negligent), including
without limitation (A) delay in Tenant's giving authorization or approvals
beyond any applicable period set forth herein and (B) delay directly
attributable to Tenant's interference in the performance or completion of the
Landlord Work, and (iii) delays resulting from Tenant's failure timely to
perform its obligations under the Estimated Schedule, including any failure to
submit its proposed Plans and Specifications by the applicable dates or within
the applicable periods indicated in Paragraph 3 below or in accordance with the
Estimated Schedule. Notwithstanding anything to the contrary elsewhere in this
Exhibit or the Lease, for any of the aforementioned acts or omissions to
constitute Tenant Delay, Landlord must notify Tenant of same within five (5)
Business Days after Landlord first obtains actual knowledge of the act or
omission causing the delay, Tenant will have the right to contest Landlord's
assessment of the existence and extent of any Tenant Delay.


(m) Excusable Delay. The term "Excusable Delay" shall mean any delays due to
strikes, lockouts or other labor or industrial disturbance (regardless of
whether they involve employees of either party hereto), civil disturbance,
future order of any government, court or regulatory body claiming jurisdiction
unless arising from the fault of Landlord or any of Landlord's contractors,
architects (other than Tenant's Architect), designers (other than Tenant's
Architect), agents or employees, act of the public enemy, war, riot, sabotage,
blockade, embargo, lightning, earthquake, fire, storm, hurricane, tornado,
flood, washout, explosion or other Force Majeure event; provided, however, that
a party's lack of funds shall not be deemed to be an Excusable Delay (and it is
expressly agreed that nothing contained in this definition of Excusable Delay or
elsewhere in this Work Letter or this Lease shall obligate Landlord to settle a
strike or other labor dispute when it is not reasonable to do so). Additionally,
the party claiming Excusable Delay must provide written notice of the delay to
the other party within five (5) Business Days after such claiming party first
obtains actual knowledge of the occurrence giving rise to the Excusable Delay.


2.
BASE BUILDING WORK.



(a)    Subject to modifications that Landlord may make in accordance with
Paragraph 2(b) below, the Building shall conform in all material respects to the
Base Building Condition, the rendering attached hereto as Exhibit "D-3", the
Site Plan attached hereto as Exhibit "D-5" and the Design Development Documents
referred to on Exhibit "D-6" attached hereto. Landlord further agrees to present
to Tenant, on or before the date set forth therefor in the Estimated Schedule,
final design/development drawings of the Building elevations, main lobby, core
layout, streetscape and landscape design and exterior, lobby and elevator
materials and finishes. Landlord agrees that such design/development drawings
will be substantially consistent with and evolutionary of the Design Development
Documents identified on Exhibit "D-6" attached to this Work Letter. The Base
Building Plans shall incorporate and be consistent with the matters set forth in
Exhibits "D-2" and "D-3".


D-v

--------------------------------------------------------------------------------




(b)    Landlord agrees to use commercially reasonable efforts to prosecute the
Base Building Work so as to cause Substantial Completion of the Base Building
Work in substantial accordance with the Base Building Plans, the Estimated
Schedule and the terms hereof and in compliance with all applicable Laws. In no
event shall Landlord have the right, without receiving Tenant's written approval
(or deemed approval as hereafter provided), to make any changes after the
Effective Date of this Lease to any portion of the Base Building Plans that
would materially affect the use, layout or aesthetics of the Common Areas of the
Building and the floors comprising the Premises, except to the extent necessary
for compliance with this Lease (including Exhibits "D-2" and "D-3") or any Law
(although Landlord will endeavor to accommodate any reasonable concerns of
Tenant in complying with such requirements). Tenant's approval of any requested
change shall be deemed given unless Tenant objects to such change (with specific
reasonable objections and/or requirements for approval) in a writing delivered
to Landlord on a date (the "Required Response Date") that is on or before three
(3) Business Days after Landlord delivers to Tenant a notice of the proposed
revisions, which notice shall identify and explain the proposed revisions
(including, without limitation, showing all changes in the Base Building Plans,
with all such changes highlighted using standard architectural methods used for
issuing revisions to drawings and specifications), contain sufficient detail to
permit Tenant to make a reasoned decision and specifically state that a failure
to respond by the Required Response Date will be deemed approval of the change.
Further, Tenant agrees to cooperate with Landlord to the end that any proposed
change that requires Tenant's written approval shall be mutually approved by the
parties at the earliest date practicable, but in no event later than the
Required Response Date.
(c)
[Intentionally Omitted]



(d)    Landlord shall use commercially reasonable efforts to cause its
contractors to perform the Landlord Work so that subject to extension for Tenant
Delay and/or Excusable Delay (i) the various stages of construction are
completed on or before the dates set forth therefor in the Estimated Schedule,
and (ii) Substantial Completion of Landlord's Work is achieved on or before the
date set forth therefor in the Estimated Schedule. Tenant agrees that this Lease
shall not be void or voidable and Landlord shall not be liable to Tenant for any
loss or damage resulting from any delay in Substantial Completion of Landlord's
Work, except as expressly provided in this Lease or this Work Letter. Landlord
further agrees that Landlord will complete the landscaping of the Land in a
manner consistent with the quality of the Building as soon as practicable under
the circumstances, taking into consideration the seasonal nature of such
landscaping work, but in any event prior to the earlier of the date that is five
(5) months after the Commencement Date. The status of completion of such
landscaping work shall not affect or delay Substantial Completion.


(e)    Landlord shall be obligated diligently to cause the completion of the
Punch List Items with respect to the Landlord's Work as promptly as reasonably
possible giving consideration to the nature and character of such Punch List
Items.


3.
PLANS AND SPECIFICATIONS.



Landlord shall provide to Tenant and Tenant's Architect the computer-aided
design and drafting ("CADD") information with respect to such portions of the
Base Buildings Plans as are necessary in


D-vi

--------------------------------------------------------------------------------




order for Tenant's Architect to prepare its proposed Plans and Specifications
for the T.I. Work promptly after such CADD information is available. Such
information from the Base Building Plans shall include, without limitation,
dimensioned floor plates of the floors on which the Premises are located and
column and core locations and dimensions; as well as Building Standard
mechanical, electrical and plumbing systems. The date upon which such CADD
information is provided to Tenant is herein referred to as the "CADD Information
Date" (such CADD Information Date is estimated to be May 15, 2013 as set forth
therefor in the Estimated Schedule attached hereto as Exhibit "D-4"). Following
the CADD Information Date, Tenant, at Tenant's sole cost and expense (unless
Tenant elects to apply the Improvement Allowance to such costs and expenses),
shall cause the permit documents to be delivered to Landlord on or before the
deadline (the "Permit Document Delivery Date") set forth therefor in the
Estimated Schedule (which deadline shall be based on the number of days from the
CADD Information Date). Following the CADD Information Date, Tenant, at Tenant's
sole cost and expense (unless Tenant elects to apply the Improvement Allowance
to such costs and expenses), shall cause the Plans and Specifications to be
prepared by Tenant's Architect. Tenant shall cause the completed Plans and
Specifications to be delivered to Landlord on or before the deadline (the "Plan
Delivery Date") set forth therefor in the Estimated Schedule (which deadline
shall be based on the number of days (138 days) from the CADD Information Date).
Landlord will approve or disapprove such proposed Plans and Specifications in
writing, stating the reasons in detail for any disapproval, on or before the
date that is 15 Business Days after Landlord's receipt of such proposed Plans
and Specifications accompanied by a letter which specifically states that a
failure to respond within such 15 Business Days shall be deemed approval by
Landlord of such proposed Plans and Specifications. Tenant will cause Tenant's
Architect to resubmit the Plans and Specifications to Landlord, as revised to
reflect Landlord's comments, within 10 Business Days after Tenant's receipt of
such comments (including, without limitation, showing all changes in the Plans
and Specifications, with all such changes highlighted using standard
architectural methods used for issuing revisions to drawings and
specifications), and Landlord will approve or disapprove such revised Plans and
Specifications within three (3) Business Days after Landlord's receipt of such
revisions to the proposed Plans and Specifications accompanied by a letter which
specifically states that a failure to respond within such three (3) Business
Days shall be deemed approval by Landlord to such revisions to such proposed
Plans and Specifications. If Landlord does not notify Tenant of its approval or
disapproval within such 15 or three (3) Business Day period, as applicable, then
such approval shall be deemed given.


4.
IMPROVEMENT ALLOWANCE.



(a)    Improvement Allowance. Landlord shall provide Tenant with an allowance in
an amount equal to the sum of (i) Forty-Five and No/100 Dollars ($45.00) per RSF
of the Premises (the "Improvement Allowance"). The Improvement Allowance shall
be applied to the cost of the T.I. Work including without limitation the cost of
construction/MEP Drawings and any permits with respect to the T.I. Work. Any
unused portion of the Improvement Allowance, up to a maximum amount of $10.00
per RSF, may be used towards Tenant's third party costs and expenses of(to the
extent in, to or for the Premises) wiring and cabling, moving, and purchase and
installation of furniture, fixtures and equipment, and/or as a credit towards
Tenant's obligation to pay Rent.


D-vii

--------------------------------------------------------------------------------




(b)    Payment. The Improvement Allowance shall be disbursed by Landlord as
provided in Paragraph 5(e) below.


(c)    Landlord's Fee. Landlord shall be entitled to charge a construction
management fee of 2.5% of the total hard costs of the T.I. Work ("Landlord's
Fee") and, notwithstanding anything herein to the contrary, Landlord may apply
the Improvement Allowance towards payment of such fee. For purposes hereof, the
"total hard costs of the T.I. Work" shall mean the total cost of the T.I. Work
as set forth in the T.I. General Contract (as defined in Paragraph 5(a) below)
plus (if applicable) the total cost in any other direct contract between
Landlord and a contractor with respect to the T.I. Work.


(d)    Test Fit Allowance. Landlord shall contract directly with Tenant's
Architect and Landlord shall provide an allowance of $0.12 per RSF of the
Premises (the "Test Fit Allowance") towards the cost of Tenant's Architect
preparing an initial space layout. The Test Fit Allowance is in addition to the
Improvement Allowance.


5.
CONSTRUCTION OF T.I. WORK.



(a)    Approval of Contractors. Landlord shall enter into a general contract
(the "T.I. Work General Contract") with Hoar Construction (the "T.I.
Contractor") to perform the T.I. Work. The T.I. Contractor shall bid the major
subcontracts (i.e., each subcontract with a contract price of more than $20,000)
to at least 3 subcontractors. Landlord shall provide Tenant's Project
Representative with the opportunity to review the subcontractor bids and
Tenant's Project Representative shall have the opportunity to participate in the
process of evaluation and selection of the most responsible subcontractor bids.
The Landlord may specify specific sub-contractors to bid on the following items:
sprinkler, fire alarm, plumbing, security, drywall, roof-work, mechanical and/or
electrical subcontractors and MEP engineer(s); however, Tenant shall be allowed
to bid on all MEP engineering work (provided that Tenant's bidding on such work
shall be subject to the same rules and requirements, including without
limitation those pertaining to submission of bids, as apply to other bidding MEP
engineers).


(b)    Coordination. Tenant may designate a Project Representative as provided
in Paragraph 9 below ("Tenant's Project Representative") who may, at Tenant's
sole cost and expense, oversee the bidding and construction process with respect
to the T.I. Work.


(c)
Certain Requirements.



(i)The T.I. Work General. Contract shall provide that the T.I Contractor shall
perform all of the T.I. Work in accordance with the Plans and Specifications,
all reasonable rules and regulations promulgated by Landlord for construction
from time to time and all applicable Laws. The T.I. Work General Contract also
must include a warranty by the T.I. Contractor that all T.I. Work is completed
in a good and workmanlike fashion, in accordance with the Plans and
Specifications, free of any construction defects. The T.I. Work General Contract
shall identify Tenant as a third party beneficiary of the T.I. Work General
Contract entitled to enforce any and all of the provisions of the T.I. Work
General Contract.


D-viii

--------------------------------------------------------------------------------




(ii)In connection with the T.I. Work, Landlord shall submit all approved Plans
and Specifications and other materials to, and subject to the Improvement
Allowance shall pay at Tenant's expense all fees to, and obtain all permits and
applications from, any authorities having jurisdiction; and Landlord shall
obtain a certificate of occupancy for the Premises. Tenant shall if requested
cooperate with Landlord to facilitate the efficient processing of all such
permits and applications.


(d)
[Intentionally Omitted]



(e)    Disbursement of Improvement Allowance. The Improvement Allowance shall be
disbursed by Landlord towards the cost of the T.I. Work and Landlord's Fee
periodically (but not more frequently than monthly) within 30 days following
receipt by Landlord of a payment request certification from the T.I. Contractor
on an AIA form, accompanied by the following:
(i)a certificate from the T.I. Contractor stating that all outstanding amounts
which are due and payable for labor, materials, fixtures and equipment have been
paid or will be paid timely with the proceeds of the then current draw;


(ii)partial (or, as applicable, final) lien waivers from the T.I. Contractor,
each Major Subcontractor (i.e., any subcontractor whose subcontract amount
equals or exceeds $20,000.00) and any other subcontractor whose lien waiver is
required by Landlord's construction lender as a condition to a loan advance,
waiving liens arising out of or in connection with the T.L Work through a date
specified (which date shall not be earlier than date of the preceding advance of
the Improvement Allowance);


(iii)a certificate from Tenant's Architect on an AIA form stating that all
construction of the T.I. Work performed prior to the date of the draw request
has, to its knowledge, been done in substantial accordance with the Plans and
Specifications (and Tenant shall cause Tenant's Architect to issue such
certificate promptly);


(iv)copies of all bills or statements for expenses for which the disbursement is
requested, attached to such draw request; and Landlord shall provide copies of
such bills or statements to Tenant promptly following request; and


(v)such other documentation as Landlord's Mortgagee may reasonably require to
fund such draw request.


Notwithstanding anything herein to the contrary, unless otherwise approved by
Landlord's Mortgagee, no disbursement of the Improvement Allowance shall be made
for materials not yet incorporated into the Premises (whether stored on site or
off-site).
Further, in the event Landlord's good faith estimate of the total projected cost
of the design, construction and installation of the T.I. Work shall exceed the
Improvement Allowance, such excess cost (which shall be borne by Tenant) shall
notwithstanding anything herein to the contrary, be funded by Tenant pro rata on
or before each date of advance by Landlord of the Improvement Allowance. For
example, if the total Improvement Allowance is 2/3rds of such estimated total
projected cost of the T.I. Work the Improvement Allowance and such cost to be
borne by Tenant shall be funded concurrently in the ratio


D-ix

--------------------------------------------------------------------------------




of 2/3rds Improvement Allowance and 113rd Tenant cost, provided that Tenant
shall be given at least 30 days prior notice of amount(s) so due by Tenant.
Tenant shall be allowed to approve any excess costs. Before Landlord commences
the T.I. Work, Landlord shall provide a schedule of values and a reasonable
estimate of the amounts due by Tenant under this paragraph and the estimated
dates when said amounts will be due. Landlord shall provide detailed invoices
for any amounts due by Tenant pursuant to this paragraph.


6.ESTIMATED SCHEDULE. Attached hereto as Exhibit "D-4" is a schedule (as the
same may be modified from time to time by agreement of Landlord and Tenant, the
"Estimated Schedule") setting forth certain dates with respect to certain
obligations of Landlord and Tenant regarding the construction of the Base
Building Work and T.I. Work. Landlord and Tenant agree to cooperate with one
another in the performance of their respective obligations so that each may
comply with the Estimated Schedule.


7.
TENANT'S FINISH WORK.



(a)    General. The delivery and installation of Tenant's furniture, trade
fixtures, equipment, cabling, telephone and other communication systems,
computer systems and all other items of a similar nature desired by Tenant, if
any, not included in the T.I. Work (collectively, the "Tenant Work"), shall be
performed by Tenant not earlier than 30 days prior to the Delivery Date (unless
otherwise specifically approved by Landlord) through contractors selected by
Tenant and approved by Landlord (said approval not to be unreasonably withheld),
and in all events without interfering with or delaying Landlord Work.


(b)    Services During Tenant Work. Landlord shall furnish the services
reasonably required for the Tenant Work, including water, electricity and
freight elevator service (during regular construction working hours at the
Building (which are defined as being 7 AM to 4 PM) and during any other time
when the Base Building Work is being performed, without charge prior to the
Commencement Date (except that Tenant will be responsible for the costs to
provide security services necessitated by Tenant Work performed after normal
Building construction hours), and at such other times as Tenant may request with
reasonable advance notice, but at Tenant's expense), loading dock and Building
lobby access, room for dumpster facilities in a reasonably convenient location
(but no dumpster facilities) and HVAC service (such HVAC service to be provided
if and to the extent reasonably required for the performance of the Tenant Work)
and other support services that are typically and customarily supplied by
landlords or building general contractors for construction projects of this
type, to the Premises during the performance of any of Tenant Work prior to the
Commencement Date at no cost to Tenant except as otherwise provided above (but
with respect to such other undelineated support services, at the appropriate
charge for same), provided that Tenant reasonably cooperates with Landlord in
coordinating the use of Building freight elevator and other facilities with the
contractor(s) for the Base Building Work and/or other tenants' buildouts.


8.
CONSENTS.



(a)    Landlord's Consents. Any approval by Landlord of or consent by Landlord
to the Plans and Specifications shall be deemed to be strictly limited to an
acknowledgment of


D-x

--------------------------------------------------------------------------------




approval or consent by Landlord thereto and, whether such work is contracted for
by Landlord or performed by Tenant's contractors or subcontractors, and such
approval or consent shall not constitute an assumption by Landlord of any
responsibility for the accuracy, sufficiency or feasibility of the Plans and
Specifications and shall not imply any representation, acknowledgment or
warranty by Landlord that the design is safe, feasible or structurally sound or
will comply with any Laws. Any deficiency in design of the T.I. Work, although
same had prior approval of Landlord, shall (as between Landlord and Tenant) be
solely the responsibility of Tenant. Notwithstanding the foregoing, as between
Landlord and Tenant, Landlord shall be responsible for construction of the T.I.
Work in a good and workmanlike manner in substantial accordance with the Plans
and Specifications.


(b)    Tenant's Consents. Any approval by Tenant of or consent by Tenant to any
plans, specifications or other items submitted by Landlord to and/or reviewed by
Tenant with respect to the Base Building Work shall be deemed to be strictly
limited to an acknowledgment of approval or consent by Tenant thereto, and such
approval or consent shall not constitute an assumption by Tenant of any
responsibility for the accuracy, sufficiency or feasibility of any plans,
specifications or other such items and shall not imply any representation,
acknowledgment or warranty by Tenant that the design is safe, feasible or
structurally sound or will comply with any Laws. Any deficiency in design of the
Base Building Work, although same had prior approval of Tenant, shall (as
between Landlord and Tenant) be solely the responsibility of Landlord.
(c)    Reasonableness; Deemed Consent. Except where a different standard of
approval or time period is expressly provided in this Exhibit "D" (including
Exhibits D-2 through D-6), any consent or approval requested by either Landlord
or Tenant of the other party pursuant to this Exhibit "D" shall not unreasonably
be withheld, conditioned or delayed and shall be deemed granted if the request
specifically states that a failure to respond within a specified number of
Business Days (but not less than three (3) Business Days) will be deemed
approval and the party receiving such request fails to respond thereto within
the specified number of days after receiving such request in writing.


(d)    Payment Dates. Unless a different date for payment is expressly provided
herein or in this Lease, all amounts due and owing from either Landlord or
Tenant to the other shall be due and payable in full not later than 30 days
after the obligated party receives an invoice for such amount (and, as
applicable, the required accompanying documents) from the party entitled to
receive such payment.
9.PROJECT REPRESENTATIVES. To facilitate effective and timely input, direction
and communication to and from Tenant, each of Tenant and Landlord shall
designate a "Project Representative" who shall have the responsibility and
authority to act on behalf of such party. Landlord's initial Project
Representative shall be Kyle Roberson. Tenant's initial Project Representative
shall be Dennis Diener. Either party may change such party's designated Project
representatives at any time and from time to time by written notice to the other
party.


10.    TIME IS OF THE ESSENCE. Landlord and Tenant agree that time is of the
essence in connection with all of Landlord's and Tenant's obligations under this
Exhibit "D". Notwithstanding the foregoing and without duplication, any deadline
imposed on Landlord in this Exhibit "D" shall be extended on a day-for-day basis
to the extent of any Tenant Delay or Excusable Delay.


D-xi

--------------------------------------------------------------------------------




11.COOPERATION. Landlord and Tenant shall cooperate with each other and their
respective architects, engineers, communications vendors, contractors and
subcontractors, and any other vendors necessary for timely completion of the
Base Building Work and the T.I. Work. Notwithstanding anything herein to the
contrary, Tenant shall not directly contact any architect, engineer, vendor,
contractor or subcontractor of Landlord but shall instead make all such
communications to and through Landlord's Project Representative. Landlord shall
at no cost to Tenant obtain any license(s) necessary to perform its obligations
pursuant to this Work Letter, and shall ensure that any contractor it uses has
any license(s) necessary to perform its work. Tenant shall at no cost to
Landlord obtain any license(s) necessary to perform its obligations pursuant to
this Work Letter and shall insure that any contractor it uses has any license(s)
necessary to perform its work.


EXHIBITS


D-1    - Intentionally Omitted
D-2    - Base Building Specifications
D-3    - Building Rendering
D-4    - Estimated Schedule
D-5    - Site Plan
D-6    - Design Development Documents


D-xii

--------------------------------------------------------------------------------







EXHIBIT D-1


[Intentionally Omitted]




























































































D-1-i

--------------------------------------------------------------------------------





EXHIBIT D-2


BASE BUILDING SPECIFICATIONS
BASE BUILDING SPECIFICATIONS
FOR RFP PROCESS


The Landlord, at its sole cost and expense without pass-through's to Tenant,
shall provide Tenant with the following minimum "Base Building" standard
improvements and services for the Premises.


A.
GENERAL REQUIREMENTS



1.
[Intentionally deleted]

2.
All work and costs associated with complete compliance of applicable local,
state and federal codes and the American with Disabilities Act regulations will
be sole responsibility of the Landlord.

3.
Each floor of the Building shall accommodate a minimum 9'- 0" furnished ceiling
height throughout.

4.
Landlord will guarantee that all above ceiling "Shell Condition" systems are
installed allowing for the installation, without conflict, of building standard
ceiling and above ceiling MEP components.



B.
COMMON AREAS, COLUMNS, PERIMETER CONDITIONS AND BUILDING CORE



1.
Landlord will fire seal all existing core walls to maintain the wall ratings as
required by code.

2.
All baffling and sound insulation/isolation requirements installed for base
building mechanical equipment will be provided and installed by Landlord to meet
minimum requirements.

3.
All building columns, core walls to 10'-0" to be insulated and dry walled: all
taped, sanded and ready to accept Tenant's finishes. In addition they shall be
fully compliant with appropriate fire-ratings.

4.
Code compliant architectural grade wood finished doors, complete with frame,
trim and hardware, installed at all toilet rooms. Hollow metal doors to be
installed at stairwells and service lobbies. Building shell will include all
core doors of stairwell and mechanical rooms.

5.
All elevator cars, lobby call lanterns and call buttons shall be in compliance
with all codes and regulations including but not limited to the Americans with
Disabilities Act, state and local codes.

6.
Spray on fireproofing on all structural steel members. This includes, but not
limited to columns, beams, floor and ceiling systems, that would provide
protection for typical office constructions improvements.

7.
All work and costs associated with ADA compliance outside the Premises will be
the sole responsibility of the Landlord.

8.
A bike rack shall be provided by Landlord outside the Building.



D-2-i

--------------------------------------------------------------------------------




C.
CONCRETE & LIGHTWEIGHT CONCRETE FLOORS



1.
The concrete floors shall be prepped and ready to accept Tenant's carpeting and
hard surface floor covering. Height tolerances in final slab not to exceed 1"
differential between core and exterior window line.



D.
EXTERIOR WINDOWS & WINDOW COVERINGS

1.
The interior window mullions and or metal frames shall be free from adhesive,
punctures, screw holes, dents and scratches and shall be painted or finished so
as to provide a like new appearance.



E.
LIGHTING/CEILING TILES

1.
Landlord shall supply and install building standard:

(a) Tenant may commingle the Tenant Improvement Allowance for ceiling grid and
ceiling tiles.
(b) For building common areas such as elevator lobbies, toilet rooms, and
corridors, provide building standard fluorescent lighting. Fixtures shall
include new TB lamps and electronic ballasts.
(c) Lighting for utility closets shall be industrial strip type fixtures.
(d) Building lighting controls that are required to be controlled/monitored by
owner's lighting control system or building management system shall be provided
by owner/landlord. Wiring and programming "upstream" shall be provided by
owner/landlord. "Downstream" switching and controls within the tenant space
shall be by tenant.


F.
TOILET ROOMS



1.
A total of four (4) toilet rooms per floor (two for women and two for men), on
the floor(s) occupied by Tenant, shall be designed and constructed in compliance
with current code requirements, laws and recommendations for size and quantity,
including the Americans with Disabilities Act.



G.
WASTE WATER AND VENT SYSTEM (PLUMBING)



1.
A minimum of two points of access to domestic water on any floor (hot and cold
water in the four (4) toilet rooms per floor described in Paragraph F above,
plus cold water only to two points of water access per floor located outside two
of the toilet rooms described in Paragraph F above), sanitary waste and vent for
Tenant's distribution shall be provided and conveniently located on each floor
to allow service of Tenant's coffee bars and service kitchens.



H.
HVAC SYSTEM



1.
Base Building HVAC systems are required to maintain conditions based on the
following criteria:

(a)    First-class quality, base building HVAC system, to meet Code, Code and 1%
ASHRAE Design Conditions for the selected building location, with service
available on a year-round basis throughout the Premises and the Building, to be
controlled and operated using a computerized system, allowing remote start and
stop schedules, after-hours HVAC on a floor-by-floor basis, electrical usage
calculating


D-2-ii

--------------------------------------------------------------------------------




capability and water usage monitoring. Electrical and water usage monitoring
available at Tenant's election and sole cost and expense.
(a)
Typical tenant floor air conditioning system consists of one self-contained
refrigerant based air handling unit with a water cooled condenser and
multi-stage compressors, per pod. Condenser water will be provided by a roof top
cooling tower(s) connected to the water cooled condensers via a primary
distribution loop with centrally located distribution pumps. If dictated by the
size of the system, an additional secondary pumping system will be provided on
each floor to assist in the distribution of the condenser water to each air
handler. System shall be operated and controlled by digital controls. Air
handler and its associated mechanical room will be provided with adequate sound
attenuation devices or systems to prevent compressor noise from being
transferred from the mechanical room to the tenant spaces. This includes sound
transmission through the ductwork, ceiling space or directly through the walls.



(b)
Each floor within the Premises to be provided with one (1) VAV box with controls
per 1,700 rentable square feet, in accordance with base building HVAC criteria.
Landlord to provide sample schematic ASAP.



(c)
All perimeter soffiting from window headers at standard ceiling height, ready to
accept Tenant ceiling system.



(d)
Main HVAC loop, ductwork shall be extended into tenant spaces and utilize a VAV
system. VAV box shall be connected to the primary duct.



(e)
Ductwork from the main fan room to the main loop, main supply air loop and
ductwork up stream of the VAV box to be thermally and acoustically insulated.



(f)
Landlord shall be responsible for meeting ASHRAE Standard 62.



2.
Tenant shall be permitted per code to exhaust from break rooms and copy rooms.



3.
Tenant shall be permitted access to use of after-hours HVAC service.



I.
ELECTRICAL AND POWER SYSTEM



1.
Electrical services shall be in accordance with serving utility requirements
including but not limited to all substructures, backboards, switchgear, meters
etc., for complete operating systems.



2.
Landlord shall provide:



(a)
A riser, disconnect and service connection cablings, panel (if required) and
conduit for Tenant distribution panels.



(b)
Meter Socket(s) in electrical closets as required for Tenant, based on Tenant
using EMON meters as part of the T.I. Work.



(c)
Telephone riser and connecting blocks conveniently located for Tenant
connection.



D-2-iii

--------------------------------------------------------------------------------




(d)
Four (4) high voltage (277/480V) panels with 42 circuits each will be provided
on each floor of the Premises. Two (2) of the "H panels" will be dedicated for
core & shell HVAC loads and the other two provided for tenant lighting and misc.
high-power needs. Approximately 1.0 Watt/SF (code maximum) of 277V power will be
allocated for tenant lighting.



(e)
Two (2) 75kVA transformers will be provided on each floor of the Premises to
provide approximately 3.5W/SF of transformed 120/208V power for tenant use. A
total of four (4) 120/208V panels with 42 circuits each will provided on each
floor of the Premises.



(f)
An additional 1.5 W/SF, up to a total of 6.0W/SF, of power will be available at
480V for tenant use over all floors of the Premises with exception of "Server
Room floor" for supplemental HVAC equipment, additional plug loads, etc...



(g)
An additional 3.5W/SF, up to a total of 8.0W/SF, of power will be available at
480V for tenant use over one full "Server Room floor· of the Premises for
Server/MDF/Computer Room loads or other tenant HVAC or plug loads.



3.
Demand Load (Consumed): Landlord shall work with Tenant's architect to help
design electrical capacity that will accommodate Tenant's data center
requirements and provide ample capacity throughout the remainder of the
Premises, but, no less than 6 Watts per RSF. One floor defined by the Tenant
will be able to be expanded to 8 watts per RSF at Tenant's cost.



4.
Emergency Power: Landlord shall provide emergency power to operate all essential
building services per Code.



J.
LIFE SAFETY SYSTEMS



1.
The Base Building shall include safety systems as required by the latest
federal, state and local codes, The Americans with Disabilities Act, as of the
lease commencement date. The following improvements for the common areas of the
building (exit stairwells, exit corridors, lobbies etc.):



(a)
Fire alarm pull stations.



(b)
Exit signs.



(c)
Fire extinguishers and cabinets.



(h)
Life safety speakers/strobe lights and smoke detectors.



(i)
Fire valve/hose/cabinets as required by code for unimproved/raw Tenant areas.



2.
Base building fire and life safety systems capable of being extended beyond the
core wall and with adequate capacity to accommodate Tenant's layout
requirements, all in accordance with Code and the applicable provisions of the
National Fire Protection Association, current addition, as adopted by the City
of Houston, including fire hose cabinets, finished and complete with valve and
hose. Sprinkler system loop to be installed per core and shell code with
sprinkler heads turned up.





D-2-iv

--------------------------------------------------------------------------------




K.
SECURITY ACCESS SYSTEMS



1.
The Building shall have a fully operable security system with stairwell and
selected perimeter door monitoring and alarm annunciation at the main control
room console. Closed circuit television cameras shall be provided at all
building entrances and exits including parking garage and certain other
perimeter areas with recording and monitoring devices located in the Building.



2.
Access controls with electrical hardware and credential readers shall be
provided at building exterior doors.



L.
COMMUNICATION SYSTEM(S) & TELECOMMUNICATIONS ACCESS



1.
Landlord shall provide conduits from the main terminal room to the
telephone/cable risers and conduits that service the Premises. Fire resistant
plywood telephone backboards shall be provided in each telephone room and/or
riser closet.



2.
Vertical pathway/cabling risers shall be provided within the core of the
Building to the point of utility demarcation to accommodate Tenant's private
telephone, electrical, data and CATV systems. Tenant shall have its
proportionate share of Building's riser space for its cabling needs.







D-2-v

--------------------------------------------------------------------------------





EXHIBIT D-3
BUILDING RENDERING




















kbsgi201610kex1020d1.jpg [kbsgi201610kex1020d1.jpg]


D-3-i

--------------------------------------------------------------------------------




















kbsgi201610kex1020d2.jpg [kbsgi201610kex1020d2.jpg]








D-3-ii

--------------------------------------------------------------------------------




















kbsgi201610kex1020d3.jpg [kbsgi201610kex1020d3.jpg]






D-3-iii

--------------------------------------------------------------------------------


















kbsgi201610kex1020d4.jpg [kbsgi201610kex1020d4.jpg]










D-3-iv

--------------------------------------------------------------------------------




















kbsgi201610kex1020d5.jpg [kbsgi201610kex1020d5.jpg]










D-3-v

--------------------------------------------------------------------------------




















kbsgi201610kex1020d6.jpg [kbsgi201610kex1020d6.jpg]




D-3-vi

--------------------------------------------------------------------------------





EXHIBIT D-4
ESTIMATED SCHEDULE


kbsgi201610kex1020d7.jpg [kbsgi201610kex1020d7.jpg]








D-4-i

--------------------------------------------------------------------------------





EXHIBIT D-5
SITE PLAN


kbsgi201610kex1020d8.jpg [kbsgi201610kex1020d8.jpg]


D-5-i

--------------------------------------------------------------------------------





EXHIBIT D-5




kbsgi201610kex1020d9.jpg [kbsgi201610kex1020d9.jpg]


D-6-i

--------------------------------------------------------------------------------








kbsgi201610kex1020d10.jpg [kbsgi201610kex1020d10.jpg]


D-6-ii

--------------------------------------------------------------------------------




kbsgi201610kex1020d11.jpg [kbsgi201610kex1020d11.jpg]






D-6-iii

--------------------------------------------------------------------------------






kbsgi201610kex1020d12.jpg [kbsgi201610kex1020d12.jpg]






D-6-iv

--------------------------------------------------------------------------------






kbsgi201610kex1020d13.jpg [kbsgi201610kex1020d13.jpg]






D-6-v

--------------------------------------------------------------------------------






kbsgi201610kex1020d14.jpg [kbsgi201610kex1020d14.jpg]


D-6-vi

--------------------------------------------------------------------------------





EXHIBIT E


PARKING AGREEMENT


This Parking Agreement (the "Agreement') is attached as an Exhibit to an Office
Lease (the "Lease") between Greenhouse Office Investors I, LLC, a Delaware
limited liability company as Landlord, and URS Corporation, a Nevada corporation
as Tenant, for Premises, the Rentable Square Footage ("RSF”) of which is
approximately 130,151. Unless otherwise specified, all capitalized terms used in
this Agreement shall have the same meanings as in the Lease. In the event of any
conflict between the Lease and this Agreement, the latter shall control.


1.Landlord shall make available to Tenant the following (collectively, the
"Initial Spaces"): a total of 4.0 parking permits in the Building Garage per
1,000 RSF of the Premises leased by Tenant, provided that if the Premises
expands, the ratio of parking permits for the expanded portions of the Premises
shall be the Building Standard parking ratio (currently 4.0 parking permits in
the Building Garage per 1,000 RSF of leased premises); of which 75 of such
permits shall initially be reserved parking permits for spaces in the locations
depicted on Exhibit E-1 attached hereto provided that if the Premises expands,
the ratio of reserved parking permits for such expanded portions of the Premises
shall be the Building Standard reserved parking ratio (but in no event less than
one (1) reserved parking permit out of every 10 unreserved parking permits, and
if the Premises contracts, the number of reserved parking permits shall contract
proportionately), and the balance shall be unreserved parking permits. During
the Initial Term, all unreserved parking space permits and the 75 reserved
parking space permits described above shall be at no charge, but Tenant shall
pay Landlord $50.00 per space per month for each reserved space parking permit
in excess of the 75 initial reserved spaces which is requested by Tenant and
approved by Landlord, plus any taxes thereon (collectively, the "Additional
Spaces"). During any Renewal Term, Tenant shall pay Landlord charges,
commensurate with charges for parking (reserved or non-reserved, as applicable)
in Comparable Buildings, for each reserved and non-reserved parking space
permit.


Tenant may permanently return all or any of the parking permits for the
Additional Spaces by giving Landlord 30 days written notice of the effective
date of the return. Upon such effective date, Landlord's obligation to provide,
and Tenant's obligation to pay for, such returned permits shall terminate. Prior
to such effective date, Tenant shall return any key-card, sticker, or other
identification or entrance enabling device provided by Landlord. Landlord shall
have no obligation to provide Tenant, and Tenant shall have no right to, any
parking permits that are returned or that Tenant does not timely elect to take.




E-i

--------------------------------------------------------------------------------




Tenant shall at all times comply with, and shall use its commercially reasonable
efforts to cause its employees, agents, contractors and other invitees to comply
with, all Laws respecting the use of the parking facilities which Landlord
provides for the use of tenants and occupants of the Building (the "Parking
Facilities"). Tenant shall comply with, and shall use its commercially
reasonable efforts to cause its employees, agents, contractors and other
invitees to comply with, the reasonable rules and regulations governing the use
of the Parking Facilities (or modifications thereto) of which Landlord gives
written notice to Tenant from time to time, to the extent such rules and
regulations are generally and in good faith applied and enforced against other
users of the Parking Facilities. Landlord will use commercially reasonable
efforts to apply and enforce such rules and regulations in a non-discriminatory
manner against all users of the Parking Facilities. Landlord may refuse to
permit any person who violates such rules and regulations to park in the Parking
Facilities, and any violation of the rules and regulations shall subject the
automobile in question to removal from the Parking Facilities. AH parking spaces
for which parking permits have been issued hereunder shall be available
twenty-four (24) hours a day, seven (7) days a week. Landlord agrees that it
will not oversell rights to park in the Parking Facilities in a manner that
would interfere with the parking
rights provided hereunder. Landlord shall provide a validation system whereby
Tenant may validate visitor parking by such method or methods as Landlord may
approve, however, validated parking for Tenant's visitors shall be at no charge
to Tenant or its guests. Unless specified to the contrary above, the parking
spaces for the parking permits provided hereunder shall be provided on an
unreserved, "first-come, first-served" basis. Tenant acknowledges that Landlord
has arranged or may arrange for the Parking Facilities to be operated by an
independent contractor, not affiliated with Landlord. In such event, Tenant
acknowledges that Landlord shall have no liability for claims arising through
acts or omissions of such independent contractor. EXCEPT FOR INTENTIONAL ACTS OR
GROSS NEGLIGENCE, LANDLORD SHALL HAVE NO LIABILITY WHATSOEVER FOR ANY DAMAGE TO
VEIDCLES OR ANY OTHER ITEMS LOCATED IN OR ABOUT THE PARKING FACILITIES, NOR FOR
ANY PERSONAL INJURIES OR DEATH ARISING OUT OF ANY MATTER RELATING TO THE PARKING
FACILITIES, AND IN ALL EVENTS, TENANT AGREES TO SEEK RECOVERY FROM ITS INSURANCE
CARRIER AND TO REQUIRE TENANT'S EMPLOYEES, AGENTS AND CONTRACTORS TO SEEK
RECOVERY FROM THEIR RESPECTIVE INSURANCE CARRIERS FOR PAYMENT OF ANY LOSSES
SUSTAINED IN CONNECTION WITH ANY USE OF THE PARKING FACILITIES.
Tenant hereby waives on behalf of its insurance carriers all rights of
subrogation against Landlord or Landlord's agents associated with damages to
vehicles in the


E-ii

--------------------------------------------------------------------------------




Building Garage. Landlord reserves the right to assign specific parking spaces,
and to reserve parking spaces for visitors, small cars, handicapped persons and
for other tenants, guests of tenants or other parties, with assigned and/or
reserved spaces; provided that Landlord's actions do not violate Tenant's rights
under the Lease. Such reserved spaces may be relocated as determined by Landlord
from time to time, and Tenant and persons designated by Tenant hereunder shall
not park in any such assigned or reserved parking spaces. Landlord also reserves
the right to close all or any portion of the Parking Facilities, at its
discretion or if required by casualty, strike, condemnation, repair, alteration,
act of God, Laws, or other reason beyond Landlord's reasonable control;
provided, however, that except for matters beyond Landlord's reasonable control,
any such closure shall be temporary in nature. If Tenant's use of any parking
permit is precluded for any reason, Tenant's sole remedy for any period during
which Tenant's use of any parking permit is precluded shall be abatement of
parking charges for such precluded permits. Tenant shall not assign its rights
under this Agreement except in connection with a Permitted Transfer or to any
Affiliate/Successor.
Except as may be expressly set forth to the contrary in Paragraph 1 of this
Agreement, if Tenant fails to pay any charges for parking permits as provided
herein, or otherwise defaults in its performance of any of the terms or
conditions of this Agreement, such default shall constitute a default by Tenant
under the Lease, subject to the applicable notice and cure provisions in Section
18.A of the Lease. In addition, any default by Tenant under the Lease shall
constitute a default by Tenant under this Agreement.


Tenant acknowledges and agrees that to the fullest extent permitted by Law,
Landlord shall not be responsible for any loss or damage to Tenant or Tenant's
property (including without limitation, any loss or damage to Tenant's
automobiles or the contents thereof due to theft, vandalism, or accident)
arising from or related to Tenant's use of the Parking Facilities or exercise of
any rights under this Agreement, whether or not such loss or damage results from
Landlord's active negligence or negligent omission. The limitation on Landlord's
liability under the preceding sentence shall not apply, however, to loss or
damage arising directly from Landlord's gross negligence or willful misconduct.


Without limiting the provisions of Paragraph 5 above, Tenant hereby voluntarily
releases, discharges, waives, and relinquishes any and all actions or causes of
action for personal injury or property damage occurring to Tenant against
Landlord arising as a result of using the Parking Facilities, wherever or
however the same may occur, and further agrees that Tenant will not prosecute
any claim for personal injury or property damage against Landlord or any of its
officers, agents, servants, or employees for any such cause of action. IT IS THE
INTENTION OF TENANT BY THIS INSTRUMENT, TO EXEMPT AND RELIEVE LANDLORD FROM
LIABILITY FOR PERSONAL INJURY OR PROPERTY DAMAGE OCCURRING TO TENANT CAUSED BY
NEGLIGENCE.




E-iii

--------------------------------------------------------------------------------




Tenant acknowledges that it has read the provisions of Paragraph 6 above, has
been fully and completely advised of the potential dangers of parking in the
Parking Facilities, and is fully aware of the legal consequences of this
instrument.




E-iv

--------------------------------------------------------------------------------





EXHIBIT E-1


LOCATION OF RESERVED PARKING SPACES






URS RESERVED PARKING
LEVEL 1 - 38 SPACES


kbsgi201610kex1020e1.jpg [kbsgi201610kex1020e1.jpg]






E-1-i

--------------------------------------------------------------------------------








URS RESERVED PARKING
LEVEL 2 - 37 SPACES




kbsgi201610kex1020e2.jpg [kbsgi201610kex1020e2.jpg]




E-1-ii

--------------------------------------------------------------------------------









EXHIBIT F


GUARANTY AGREEMENT
THIS GUARANTY AGREEMENT, dated    , 2013, is executed by URS CORPORATION, a
Delaware corporation (hereinafter referred to as "Guarantor"), for the benefit
of Greenhouse Office Investors I, LLC, a Delaware limited liability company, its
successors and assigns (hereinafter referred to as "Landlord").


WHEREAS, in reliance upon this Guaranty Agreement, and other consideration,
Landlord is willing to enter a certain lease agreement dated    , 2013 with URS
Corporation, a Nevada corporation, as tenant (hereinafter referred to as
"Tenant") and Landlord as landlord for property in Harris County, Texas (the
"Lease"); and


WHEREAS, Guarantor warrants and represents that Tenant is affiliated with
Guarantor and Guarantor will derive benefit from the Lease to Tenant.


NOW, THEREFORE, in consideration of the premises and other valuable
consideration, receipt of which is hereby acknowledged, and in order to induce
Landlord to consent to the Lease, Guarantor hereby agrees as follows:


1.Guarantor hereby unconditionally guarantees to Landlord:


(a)    that the Rent (as defined in the Lease) and all other sums which Tenant
under the Lease is obligated to pay under the terms and provisions of the Lease,
will be paid when due in accordance therewith and that all other obligations of
Tenant under the Lease will be timely performed and the terms and provisions of
the Lease timely complied with by Tenant; and


(b)    that upon default by Tenant, its successors or assigns under the Lease in
payment of any sum, or the performance of any obligation or the compliance with
any provision which Tenant under the Lease is obligated to pay, perform, or
comply with ("Obligations of Tenant"), Guarantor will forthwith pay any such sum
or sums m default, and/or cure such other default of Tenant, its successors or
assigns.


2.The obligations of Guarantor hereunder are independent of the obligations of
Tenant, and a separate action or actions may be brought and prosecuted against
Guarantor, whether action is brought against Tenant, or any other guarantor, or
whether Tenant, or any other guarantor be joined in any such action or actions.
Guarantor waives the benefit of any limitation on the Rent or other limitation
of liability of Tenant, if an order for relief (or similar determination) is
entered with respect to Tenant in any bankruptcy case or similar proceeding.


3.Guarantor authorizes Landlord and Tenant, without notice or demand, and
without affecting Guarantor's liability hereunder, from time to time to:




F-i

--------------------------------------------------------------------------------






(a)    renew, compromise, extend, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the Lease, or any part thereof,
including increase or decrease of the rate of rent thereon;


(b)    take and hold security for the performance of the Lease obligations and
payment of this guaranty, and exchange, enforce, waive, and release any such
security;


(c)    apply such security and direct the order, or manner of sale thereof as
Landlord, in its discretion, may determine; and


(d)    release or substitute any one or more of Guarantors or any other
guarantors.


4.
Guarantor waives any right to require Landlord to:



(a)
proceed against Tenant, or any other guarantor;



(b)
proceed against or exhaust, any security held by Landlord; or



(c)
pursue any other remedy in Landlord's power whatsoever.



Guarantor waives any defense arising by reason of any disability or other
defense of Tenant or by reason of the cessation from any cause whatsoever of the
liability of Tenant until all Obligations of Tenant to Landlord shall have been
paid and performed in full. Guarantor shall have no right of subrogation, and
waives any right to enforce any remedy which Landlord now has, or may hereafter
have against Tenant, and waives any benefit of, and any right to participate in,
any security now or hereafter held by Landlord. Guarantor waives all
presentments, demands for performance, notices of non-performance, protests,
notices of protest, notices of dishonor, and of the existence, creation, or
incurring of new or additional Indebtedness. Guarantor's obligations hereunder
shall not be affected by any bankruptcy or insolvency proceeding with respect to
Tenant.


5.This Guaranty Agreement shall bind the heirs, administrators, executors,
successors, legal representatives and assigns of the undersigned. Where there is
more than one undersigned, this Guaranty Agreement shall bind each of the
undersigned and the obligations hereunder shall be construed as the joint and
several obligation of each; and all words used herein in the singular shall be
deemed to have been used in the plural where the context and construction so
require, and the word "Guarantor" shall mean all and any one or more of them.


6.This Guaranty Agreement shall inure to the benefit of Landlord, its
successors, legal representatives and assigns.
7.This Guaranty Agreement shall be construed in accordance with the laws of the
State of Texas.




F-ii

--------------------------------------------------------------------------------




8.In the event that any term, provision, condition or covenant contained in this
Guaranty Agreement, or the application thereof to any person or circumstance,
shall, to any extent, be invalid or unenforceable, or be held to be invalid or
unenforceable by any court of competent jurisdiction, the remainder of this
Guaranty Agreement, of the application of such term, provision, condition or
covenant to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby and all such remaining
terms, provisions, conditions and covenants in this Guaranty Agreement shall be
deemed to be valid and enforceable.


9.The prevailing party in any proceeding in connection with this Guaranty shall
be entitled to recover its reasonable attorney's fees and other costs and
expenses.


10.Guarantor expressly waives each and every right to which he, she or it may be
entitled by virtue of the suretyship laws of the State of Texas including
without limitation any rights pursuant to Rule 31, Texas Rules of Civil
Procedure, Section 17.001 of the Texas Civil Practices and Remedies Code and
Chapter 34 of the Texas Business and Commerce Code.


Executed effective the date first set forth above.


URS Corporation, a Delaware corporation


By:                     
Name:                     
Title:                     




STATE OF     §
§
COUNTY OF     §


This    instrument    was    acknowledged    before    me    on    the    day    of
, 2013, by     ,     of URS Corporation, a Delaware corporation, on behalf of
said corporation.




                        
Notary Public in and for the State of         
                        
Printed Name of Notary


My commission expires:             






F-iii

--------------------------------------------------------------------------------





EXHIBIT G
MEMORANDUM OF LEASE
STATE OF TEXAS    §
§    KNOW ALL PERSONS BY THESE PRESENTS THAT:
COUNTY OF HARRIS    §
THIS MEMORANTIUM OF LEASE (this "Memorandum") is made by and between GREENHOUSE
OFFICE INVESTORS I, LLC, a Delaware limited liability company ("Landlord''), and
URS CORPORATION, a Nevada corporation ("Tenant”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are mutually acknowledged, the parties agree as follows:
1.Lease. Landlord and Tenant have entered into that certain Office Lease dated
as of May 23, 2013 (the "Lease"), pursuant to which Landlord has leased to
Tenant and Tenant Landlord a portion of the rentable area on floor 1 and all of
the rentable area on floors 3, 4, and 5 (the "Premises") of the building (the
"Building") (to be) located at 18918 Katy Freeway, Harris County, Texas on the
approximately 4.6196 acre tract of land described on Exhibit "A" attached
hereto.
2.Purpose of Memorandum. This Memorandum is entered into for the purpose of
recording and giving notice of the existence of the Lease.
3.Term. Pursuant to and subject to the provisions of the Lease, Tenant shall
have and hold the Premises for an initial term commencing on the Commencement
Date (as defined in the Lease) and expiring on the day which is the last day of
the 126th full calendar month after the Commencement Date, which term may be
extended by Tenant pursuant to the provisions of the Lease for 2 successive
renewal terms of 5 years each. Landlord and Tenant agree to amend this
Memorandum, promptly upon written request of either party, to reflect actual
dates when the actual Commencement Date is known.


4.Additional Provisions. The Lease contains other terms and provisions not
herein set forth but incorporated herein by this reference for all purposes.
5.Interpretation. The provisions in this Memorandum are not intended to, and
shall not, amend, modify, or alter the terms and provisions of the Lease or
otherwise affect the agreements, responsibilities and obligations of the parties
under the Lease. The provisions of this Memorandum shall not be used in
interpreting the Lease. In the event of a conflict between the Lease and this
Memorandum, the Lease shall control.


[Remainder of Page Intentionally Left Blank]


G-i

--------------------------------------------------------------------------------




IN WITNESS WHEREOF. the parties have executed this Memorandum of Lease to be
effective as of May 23, 2013.


LANDLORD:


GREENHOUSE OFFICE INVESTORS I, LLC
a Delaware limited liability company




By: /s/ Preston Young            
Name: Preston Young            
Title: Authorized Signatory        


TENANT:


URS CORPORATION,
a Nevada corporation




By: /s/ Leisa Nelson            
Name: Leisa Nelson            
Title: Vice President            


G-ii

--------------------------------------------------------------------------------




STATE OF Texas        §
§
COUNTY OF Harris        §




This instrument was acknowledged before me on the     22nd     day of
May        , 2013, by Preston Young, Authorized Signatory of Greenhouse Office
Investors I, LLC, a Delaware limited liability company on behalf of said limited
liability company.




/s/ Brandi Dylyn Michel            
Notary Public in and for the State of Texas    
/s/ Brandi Dylyn Michel            
Printed Name of Notary


My commission expires: July 2, 2013        










STATE OF Texas        §
§
COUNTY OF Harris        §




This instrument was acknowledged before me on the     3     day of
May        , 2013, by Leisa Nelson, Vice President     of URS Corporation, a
Nevada corporation, on behalf of said limited liability company.




/s/ Diane C. McConnon            
Notary Public in and for the State of Texas    
Diane C. McConnon                
Printed Name of Notary


My commission expires: 3/12/2017        




EXHIBIT "A"




LEGAL DESCRIPTION


BEING a 4.6196 acre (201,229 square foot) tract of land situated in the
Washington County Railroad Company (Section 3) Survey, Abstract Number 901 in
Harris County, Texas, and being out of and a part of Unrestricted Reserve "B",
Block 2 of KA1Y GREEN subdivision according to the plat thereof recorded under
Film Code Number 641130 of the Harris County Map Records and being out of the
tract of land described in deed to KT Greenhouse, ltd as recorded under Harris
County Clerk's File Number 20080516370, said 4.6196 acre tract of land being
more particularly described as follows with bearings based on the Texas
Coordinate System of 1983, South Central Zone:


COMMENCING at a 5/8 inch iron rod with cap stamped “HALFF ASSOC. INC.” found at
the northeast end of the cutback corner at the intersection of the south
right-of-way line of Interstate Highway 10 east bound feeder road (400 feet
wide) with the east right-of-way line of South Greenhouse Road (a variable width
right-of-way);


THENCE with the south right-of-way line of said Interstate Highway 10 east bound
feeder road, North 88 degrees 43 minutes 10 seconds East, a distance of 296.27
feet to a 5/8 inch Iron rod with cap stamped "HALFF ASSOC. INC.” found for the
POINT OF BEGINNING and the northwest corner of the herein described tract of
land;


THENCE continuing with the south right-of-way line of said Interstate Highway 10
east bound feeder road, North 88 degrees 43 minutes 10 seconds East, a distance
of 235.28 feet to a 5/8 inch iron rod with cap stamped "HALFF'' set for the
northeast comer of the herein described tract of land;


THENCE departing the south right-of-way line of said Interstate Highway 10 east
bound feeder road over and across said KT Greenhouse, Ltd tract, South 01 degree
16 minutes 50 seconds East, a distance of 450.00 feet to a cut "X" in concrete
set1n the north line of Block 2 of GREEN TRAILS PARK SECTION FOURTEEN
subdivision according to the plat thereof recorded under Film Code Number 377047
of the Harris County Map Records for the southeast corner of the herein
described tract of land;    ·


THENCE with the north line of said Block 2, South 88 degrees 43 minutes 10
seconds West, a distance of 624.80 feet to a 5/8 inch Iron rod with cap stamped
“HALFF ASSOC. INC." found in the east right-of-way line of South Greenhouse Road
(a variable width right-of-way) for the southwest corner of the herein described
tract of land and being the beginning of a non-tangent curve to the right;


THENCE northwesterly, with the east right-of-way line of said South Greenhouse
Road and said curve to the right, having a radius of 1,950.00 feet, a central
angle of 01 degree 07 minutes 04 seconds, a chord which bears North 03 degrees
58 minutes 43 seconds West, 38.04 feet and an arc distance of 38.04 feet to a
5/8 inch iron rod with cap stamped "HALFF ASSOC. INC." found for an angle point
in the herein described tract of land;
Legal Description
4.6196 acres
Page 2 of 2


THENCE departing the east right-of-way line of said South Greenhouse Road over
and across said KT Greenhouse, Ltd tract the following courses and distances:


North 88 degrees 43 minutes 10 seconds East, a distance of 36.71 feet to a 5/8
inch iron rod with cap stamped "HALFF" set for an angle point in the herein
described tract of land;


North 01 degree 16 minutes 50 seconds West, a distance of 224.38 feet to a 5/8
inch iron rod with cap stamped "HALFF” set for an angle point in the herein
described tract of land;


North 88 degrees 43 minutes 10 seconds East, a distance of 347.60 feet to a 5/8
inch iron rod with cap stamped “HALFF" set for an angle point in the herein
described tract of land;


North 01 degree 16 minutes 50 seconds West, a distance of 135.92 feet to a 5/8
inch iron rod with cap stamped "HALFF" set for an angle point in the herein
described tract of land;


North 88 degrees 43 minutes 10 seconds East, a distance of 7.00 feet to a 5/8
inch iron rod with cap stamped "HALFF" set for an angle point in the herein
described tract of land;


North 01 degree 16 minutes 50 seconds West, a distance of 51.70 feet to the
POINT OF BEGINNING and containing 4.6196 acres (201,229 square feet) of land.






















20130258943
# Pages 6
05/29/2013    10: 27: 00 AM
e-Filed & e-Recorded in the
Official Public Records of
HARRIS COUNTY
STAN STANART
COUNTY CLERK
Fees 32.00








RECORDERS MEMORANDUM
This instrument was received and recorded electronically
and any blackouts, additions or changes were present
at the time the instrument was filed and recorded.






Any provisions herein which restricts the sale, rental, or
use of the described real property because of color or
race is invalid and unenforceable under federal law.
THE STATE OF TEXAS
COUNTY OF HARRIS
I hereby certify that this instrument was FILED in
File Number Sequence on the date and at the time stamped
hereon by me; and was duly RECORDED in the Official
Public Records of Real Property of Harris County, Texas.
kbsgi201610kex1020g1.jpg [kbsgi201610kex1020g1.jpg]


G-iii

--------------------------------------------------------------------------------







EXHIBIT H
INITIAL SNDA
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.


After Recording Return To: Thompson & Knight L.L.P. 333 Clay Street, Suite 3300
Houston, Texas 77002
Attention: David M. Robins


SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT


THIS    SUBORDINATION,    NON-DISTURBANCE    AND    ATTORNMENT
AGREEMENT (this "Agreement'') is dated as of    2013 between URS CORPORATION, a
Nevada Corporation ("Tenant"), Greenhouse Office Investors I, LLC, a Delaware
limited liability company ("Landlord"), and AMEGY BANK NATIONAL ASSOCIATION, a
national banking association ("Lender").
WHEREAS, Lender is the owner of a promissory note (as renewed, extended,
amended, supplemented, or restated, the ''Note") dated    , 2013, executed by
Landlord payable to the order of Lender, in the amount of $30,455,000, secured
by, among other things, a Deed of Trust, Security Agreement and Assignment of
Leases and Rents (as renewed, extended, amended or supplemented, the "Deed of
Trust"), recorded or to be recorded in the real property records of Harris
County, Texas, covering, among other property, the land (the "Land") described
in Exhibit A attached hereto and incorporated herein by reference, and the
improvements thereon (such Land and improvements, the "Property");
WHEREAS,    Tenant    is    the    tenant    under    a    lease    from    Landlord    dated
    , 2013, (as renewed, extended, amended or supplemented, the "Lease"),
covering a portion of the Property (the "Premises"); and
WHEREAS, the term "Landlord" as used herein means the present landlord under the
Lease or, if the landlord's interest is transferred in any manner, the
successor(s) or assign(s) occupying the position of landlord under the Lease at
the time in question.


NOW, THEREFORE, in consideration of the mutual agreements herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.    Subordination. Tenant agrees and covenants that the Lease and the rights
of Tenant thereunder, all of Tenant's right, title and interest in and to the
property covered by the Lease, are and shall be subject, subordinate and
inferior to (a) the Deed of Trust and the rights of Lender thereunder, and


H-i

--------------------------------------------------------------------------------




all right, title and interest of Lender in the Property, and (b) all other loan
documents now or hereafter securing or evidencing payment of any indebtedness of
the Landlord (or any prior landlord) to Lender which cover or affect the
Property (the "Loan Documents").


2.Non-Disturbance. Lender agrees that so long as the Lease is in full force and
effect and Tenant is not in default beyond the period, if any, specified in the
Lease within which Tenant may cure such default, (a) Tenant's possession of the
Premises under the Lease shall not be disturbed by Lender in the exercise of any
of its foreclosure rights under the Deed of Trust or conveyance in lieu of
foreclosure, and (b) Lender will not join Tenant as a party defendant for the
purpose of terminating Tenant's interest and estate under the Lease in any
proceeding for foreclosure of the Deed of Trust.


3.
Attornment.



(a)    Tenant covenants and agrees that in the event of a foreclosure of the
Deed of Trust, whether by power of sale or by court action, or upon a transfer
of the Property by conveyance in lieu of foreclosure (the purchaser at
foreclosure or the transferee in lieu of foreclosure, including Lender if it is
such purchaser or transferee, a ''New Owner'', and the date of such foreclosure
or transfer, the "Transfer Date"), Tenant shall attorn to the New Owner as
Tenant's new landlord, and agrees that the Lease shall continue in full force
and effect as a direct lease between Tenant and New Owner upon all of the terms,
covenants, conditions and agreements set forth in the Lease and this Agreement,
except for provisions (if any) which are impossible for New Owner to perform
because they are personal to the prior Landlord; provided, however, that in no
event shall the New Owner be liable:


(i)    for any act or omission of any prior landlord (including Landlord) which
constitutes a default or breach of the Lease; provided, however, nothing herein
shall be deemed to be a waiver of Tenant's rights or remedies in the event such
act or omission is of a continuing nature, such as, for example, Landlord's
failure to fulfill a repair obligation, as and when required by the Lease, or
Landlord's failure to fund the Improvement Allowance (as defined in the Lease)
if New Owner is obligated to fund the Improvement Allowance pursuant to
paragraph 3(a)(vii) hereof, or Landlord's failure to complete the Landlord Work
(as defined in the Lease) if New Owner is obligated to complete the Landlord
Work pursuant to paragraph 3(a)(vii) hereof, and such default is not cured by
New Owner [however, New Owner shall in no event be liable for any tort claims
which Tenant may have against a prior Landlord or any claims for liquidated
damages which may be owing by a prior Landlord under the Lease, other than an
abatement of Rent to the extent expressly provided in the Lease and New Owner
shall be subject to such abatement of rent for failure to Substantially Complete
the Landlord's Work by the First Deadline, as such terms are defined in the
Lease, only to the extent of days of delay which occur as a result of New
Owner's action or inaction after the Transfer Date (i.e., excluding Tenant
Delay, Force Majeure, as such terms are defined in the Lease, and delays from
any cause occurring prior to the Transfer Date)]; or


H-ii

--------------------------------------------------------------------------------




(ii)    except as provided in Paragraph 3(a)(i) above, for any offsets or
defenses which the Tenant might be entitled to assert against Landlord arising
prior to the date New Owner takes possession of Landlord's interest in the Lease
or becomes a mortgagee in possession; or
(iii)    for or by any rent or additional rent which Tenant might have paid for
more than the current month to any prior landlord (including Landlord); or


(iv)    by any amendment or modification of the Lease made without Lender's
consent that (i) results in a reduction of rent or other sums due and payable
pursuant to the Lease (ii) modifies any operating covenant of Tenant in the
Lease, (iii) reduces the term of the Lease, (iv) terminates the Lease,
(v)    modifies the terms of the Lease regarding surrendering possession of the
Premises, (vi) provides for payment of rent more than one month in advance,
(vii)
modifies the permitted uses under the Lease or (viii) modifies the provisions
regarding Tenant's obligation to comply with all laws (including environmental
laws) or (ix) materially increases Landlord's or materially decreases Tenant's
obligations under the Lease; or

(v)    for any security deposit, rental deposit or similar deposit given by
Tenant to a prior landlord (including Landlord) unless such deposit is
specifically paid over to New Owner or Lender by the prior landlord at the time
of New Owner's acquisition of the Property;


(vi)    for any portion of the Improvement Allowance previously disbursed to
Landlord by Lender pursuant to the Loan Documents executed by and between
Landlord and Lender; or
(vii)    for the construction of any improvements required of Landlord under the
Lease (including without limitation Landlord's Work) and the payment of the
Improvement Allowance in the event New Owner acquires title to the Property
prior to full completion and acceptance by Tenant of improvements required under
the Lease; however, only if, as of the Transfer Date, the site work and paving
on the Property and the Building Garage (as defined in the Lease) are not
complete or the Base Building Work (as defined in the Lease) is less than 50%
complete (such percentage of completion being based on the actual construction
of the Base Building Work rather than dollar amounts funded); provided however,
if New Owner is not liable for Landlord's construction obligations under this
subparagraph and payment of the Improvement Allowance, New Owner may assume in
writing such obligations within 30 days following the Transfer Date (the
"Election Date") and if New Owner does not so elect to assume such obligations,
Tenant may terminate the Lease upon written notice to New Owner sent within 60
days following the Election Date; provided further, however, such lack of
liability on the part of New Owner pursuant to this subparagraph shall not
affe9t Tenant's rights of abatement of rent to the extent New Owner is subject
thereto under Paragraph 3(a)(i) above or termination described in the Lease in
the event of such failure to complete such improvements as long as Tenant has
provided all applicable notices and cure periods as required under the Lease and
this Agreement; or·


H-iii

--------------------------------------------------------------------------------




(viii)    for the payment of any leasing commissions for which any prior
landlord (including Landlord) incurred the obligation to pay; or


(ix)    by any provision of the Lease restricting use of properties other than
the Building owned by New Owner, as landlord.


For the avoidance of doubt, Landlord's obligations to complete the Landlord
Work, fund the Improvement Allowance or fulfill a repair obligation, as and when
required by the Lease, are not personal to the Landlord and shall transfer to
the New Owner only under the conditions and to the extent, if any, set forth
herein, in the event of a foreclosure of the Deed of Trust, whether by power of
sale or by court action, or upon a transfer of the Property by conveyance in
lieu of foreclosure. Notwithstanding anything to the contrary above, in the
event the Improvement Allowance is not provided to Tenant in accordance with the
Lease and the Landlord Work is not completed in accordance with the Lease,
Tenant shall be allowed to exercise the remedies available to it under the
Lease, provided that Tenant's remedies against New Owner shall be subject to the
terms and conditions in this Agreement.


(b)    The provisions of this Agreement regarding attornment by Tenant shall be
self-operative and effective without the necessity of execution of any new lease
or other document on the part of any party hereto or the respective heirs, legal
representatives, successors or assigns of any such party. Tenant agrees,
however, to execute and deliver upon the request of New Owner, any instrument or
certificate which, in the reasonable judgment of New Owner, may be necessary or
appropriate to evidence such attornment, including a new lease of the Premises
on the same terms and conditions as the Lease for the unexpired term of the
Lease.
4.Estoppel Certificate. Tenant agrees to execute and deliver from time to time,
upon the request of Landlord or of any holder(s) of any of the indebtedness or
obligations secured by the Deed of Trust, a certificate regarding the status of
the Lease, consisting of statements, if true (or if not, specifying why not),
(a) that the Lease is in full force and effect,
(b) the date through which rentals have been paid, (c) the date of the
commencement of the term of the Lease, (d) the nature of any amendments or
modifications of the Lease, (e) to the best of Tenant's knowledge no default, or
state of facts which with the passage of time or notice (or both) would
constitute a default, exists under the Lease, (f) to the best of Tenant's
knowledge, no setoffs, offsets, estoppels, claims or counterclaims exist against
Landlord, and (g) such other matters as may be reasonably requested.
5.Acknowledgment and Agreement by Tenant. Tenant acknowledges and agrees as
follows:
(a)    Tenant acknowledges that Landlord will execute and deliver to Lender in
connection with the financing of the Property an assignment of leases and rents.
Tenant hereby expressly consents to such assignment and agrees that such
assignment shall, in all respects, be superior to any interest Tenant has in the
Lease of the Property, subject to the provisions of this


H-iv

--------------------------------------------------------------------------------




Agreement. In the event that Lender notifies Tenant of a default under the Loan
Documents which has continued beyond any applicable cure period and demands that
Tenant pay its rent and all other sums due under the Lease directly to Lender,
Tenant shall honor such demand and pay the full amount of its rent and all other
sums due under the Lease directly to Lender, without offset [except to the
extent expressly permitted in the Lease and subject to Paragraph 3(a)(i)
hereof], or as otherwise required pursuant to such notice beginning with the
payment next due after Tenant's receipt of such notice of default, without
inquiry as to whether a default actually exists under the Loan Documents, and
notwithstanding any contrary instructions of or demands from Landlord. Tenant
acknowledges that Lender will rely upon this instrument in connection with such
financing.
(b)    Lender, in making any disbursements to Landlord, is under no obligation
or duty to oversee or direct the application of the proceeds of such
disbursements.


(c)    From and after the date hereof, in the event of any act or omission by
Landlord which would give Tenant the right, either immediately or after the
lapse of time, to terminate the Lease or to claim a partial or total eviction,
Tenant will not exercise any such right (i) until it has given written notice of
such act or omission to the Lender; and (ii) until the same period of time as is
given to Landlord under the Lease to cure such act or omission shall have
elapsed following such giving of notice to Lender and following the time when
Lender shall have become entitled under the Deed of Trust to remedy the same,
but in any event 30 days after receipt of such notice or such longer period of
time as may be necessary to cure or remedy such default, act, or omission
including such period of time necessary to obtain possession of the Property and
thereafter cure such default, act, or omission, during which period of time
Lender shall be permitted to cure or remedy such default, act or omission;
provided, however, that Lender shall have no duty or obligation to cure or
remedy any breach or default. It is specifically agreed that Tenant shall not,
as to Lender, require cure of any such default which is personal to Landlord and
therefore not susceptible to cure by Lender.
(d)    Tenant has no right or option of any nature whatsoever, whether pursuant
to the Lease or otherwise, to purchase the Premises or the Property, or any
portion thereof or any interest therein, and to the extent that Tenant has had,
or hereafter acquires, any such right or option, same is hereby acknowledged to
be subject and subordinate to the Deed of Trust and is hereby waived and
released as against Lender and New Owner.


(e)    This Agreement satisfies any condition or requirement in the Lease
relating to the delivery of a non-disturbance agreement and Tenant waives any
requirement to the contrary in the Lease.
(f)    Lender and any New Owner shall have no obligation nor incur any liability
with respect to any warranties of any nature whatsoever, whether pursuant to the
Lease or otherwise, including, without limitation, any warranties respecting
use, compliance with zoning, Landlord's title, Landlord's authority,
habitability, fitness for purpose or possession, except with respect to any
Landlord Work performed after the Transfer Date.


H-v

--------------------------------------------------------------------------------




(g)    In the event that Lender or any New Owner shall acquire title to the
Premises or the Property, Lender or such New Owner shall have no obligation, nor
incur any liability, beyond Lender's or New Owner's then equity interest, if
any, in the Property or the Premises, including without limitation, rents or
other income derived from the Property or the Premises, and Tenant shall look
exclusively to such equity interest of Lender or New Owner, if any, for the
payment and discharge of any obligations imposed upon Lender or New Owner
hereunder or under the Lease or for recovery of any judgment from Lender, or New
Owner, and in no event shall Lender, New Owner, nor any of their respective
officers, directors, shareholders, agents, representatives, servants, employees
or partners ever be personally liable for such judgment.
6.Acknowledgment and Agreement by Landlord. Landlord, as landlord under the
Lease and granter under the Deed of Trust, acknowledges and agrees for itself
and its heirs, representatives, successors and assigns, that: (a) this Agreement
does not constitute a waiver by Lender of any of its rights under the Loan
Documents, or in any way release Landlord from its obligations to comply with
the terms, provisions, conditions, covenants, agreements and clauses of the Loan
Documents; (b) the provisions of the Loan Documents remain in full force and
effect and must be complied with by Landlord; and (c) Tenant is hereby
authorized to pay its rent and all other sums due under the Lease directly to
Lender upon receipt of a notice as set forth above from Lender and that Tenant
is not obligated to inquire as to whether a default actually exists under the
Loan Documents. Landlord hereby releases and discharges Tenant of and from any
liability to Landlord resulting from Tenant's payment to Lender in accordance
with this Agreement. Landlord represents and warrants to Lender that a true and
complete copy of the Lease has been delivered by Landlord to Lender.
7.Acknowledgment and Agreement by Lender. Lender acknowledges and agrees for the
benefit of Tenant that: (a) the construction budget attached to or otherwise
incorporated in the Construction Loan Agreement between Lender and Landlord
which is one of the Loan Documents includes line items which total $20,902,465
for the estimated cost of construction of the site work, Building Garage (as
defined in the Lease), Base Building Work (as defined in the Lease), hard cost
contingency and general contractor's construction management fee, and
$5,856,795 ($45 X 130,151 rsf) for the Improvement Allowance (as defined in the
Lease); provided that such amounts are only estimates of such costs provided by
Landlord and Lender makes no representation or warranty that such amounts will
be sufficient for all costs of the Landlord's Work and/or other intended
purposes; and (b) for so long as the Lease remains in effect Lender shall apply
insurance and/or condemnation proceeds received by it with respect to the
Property in a manner that will allow Landlord to comply with its restoration
obligations following a casualty or condemnation of the Property to the extent
required of Landlord under the Lease.
8.Lease Status. Landlord and Tenant certify to Lender that neither Landlord nor
Tenant has current actual knowledge of any default on the part of the other
under the Lease, that the Lease is valid and enforceable subject to
generally-applicable limitations on landlords' or tenants' rights, and contains
all of the agreements of the parties thereto with respect to the letting of the
Premises and that (subject to such generally-applicable limitations) all of the
agreements and provisions therein contained are in full force and effect.


H-vi

--------------------------------------------------------------------------------




9.Notices. Any notice or communication required or permitted hereunder shall be
given in writing, sent by (a) personal delivery; (b) a nationally recognized
overnight service via overnight service; or (c) United States Mail, postage
prepaid, registered or certified mail. Any such notice or communication shall be
deemed to have been given (a) at the time of personal delivery; (b) one Business
Day following deposit with such nationally recognized overnight delivery
service; or (c) three (3) business days following deposit in the United States
Mail. Notices transmitted by electronic "e-mail" shall not be effective for any
purpose. For purposes of notice, the addressees of the parties shall be as set
forth below, provided, however that any party shall have the right to change its
address for notice hereunder to any other location within the United States by
the giving of ten (10) business days' notice to the other parties in the manner
set forth hereinabove.
If to Lender:
Amegy Bank National Association
5 Post Oak Park
4400 Post Oak Parkway
Houston, Texas 77027
Attention: Commercial Real Estate, Brent Reed
 
 
With a copy of
Lender's notices to:


Thompson & Knight LLP
333 Clay Street, Suite 3300
Houston, Texas 77002
Attention: David M. Robins
 
 
If to Tenant:
URS Corporation
9400 Amberglen Boulevard
Austin, Texas 78729
Attn: Legal Department
 
 
With a copy of Tenant's notices to:


URS Corporation
600 Montgomery Street, 25th Floor
San Francisco, California 94111
Attn: Legal Department
 
 
If to Landlord:
Greenhouse Office Investors I, LLC
515 Post Oak Boulevard, Suite 1100
Houston, Texas 77027
Attn: Preston Young
 
 
With a copy of Landlord's notices to:


Stream Realty Partners-Houston, L.P.
Two Riverway, Suite 1500
Houston, Texas 77056
Attn: Preston Young
 
 
With a copy of Landlord's notices to:
Schlanger, Silver, Barg and Paine, L.L.P.
109 North Post Oak Lane, Suite 300
Houston, TX 77024
Attn: Louis E. Silver



H-vii

--------------------------------------------------------------------------------




10.
Miscellaneous.



(a)    This Agreement supersedes any inconsistent provision of the Lease.


(b)    Nothing contained in this Agreement shall be construed to derogate from
or in any way impair, or affect the lien, security interest or provisions of the
Loan Documents.
(c)    This Agreement shall inure to the benefit of the parties hereto, their
respective successors and permitted assigns, and any New Owner, and its heirs,
personal representatives, successors and assigns; provided, however, that in the
event of the assignment or transfer of the interest of Lender, all obligations
and liabilities of the assigning Lender under this Agreement shall terminate,
and thereupon all such obligations and liabilities shall be the responsibility
of the party to whom Lender's interest is assigned or transferred; and provided
further that the interest of Tenant under this Agreement may not be assigned or
transferred without the prior written consent of Lender in any instance in which
Landlord's consent is required by the Lease.


(d)    This Agreement and its validity, enforcement and interpretation shall be
governed by the laws of the State of Texas and applicable United States Federal
Law except only to the extent, if any, that the laws of the state in which the
Property is located necessarily control.
(e)    The words "herein", "hereof', "hereunder" and other similar compounds of
the word "here" as used in this Agreement refer to this entire Agreement and not
to any particular section or provision.
(f)    This Agreement may not be modified orally or in any manner other than by
an agreement in writing signed by the parties hereto or their respective
successors in interest.
(g)    If any provision of the Agreement shall be held to be invalid, illegal,
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not apply to or affect any other provision hereof, but this Agreement shaU
be construed as if such invalidity, illegality, or unenforceability did not
exist.
[END OF TEXT- SIGNATURE BLOCKS ON FOLLOWING PAGE]


H-viii

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.
LANDLORD:
GREENHOUSE OFFICE INVESTORS I,
LLC, a Delaware limited liability company




By:                     
Name:                 
Title:                 






STATE OF TEXAS    §
§
COUNTY OF HARRIS    §




This instrument was acknowledged before me on the     day of         , 2013 by
                        ,                 of    GREENHOUSE OFFICE INVESTORS I,
LLC, a Delaware limited liability company on behalf of said company.




                            
Notary Public in and for the State of             


Printed Name:                     


My Commission Expires:                 


































[SIGNATURE PAGE TO SUBORDINATION, NON-DISTURNACE AND ATTORNMENT AGREEMENT]


H-ix

--------------------------------------------------------------------------------




LOAN DOCUMENT GUARANTOR'S CONSENT
STREAM REALTY PARTNERS, L.P., a Texas limited partnership, guarantor under the
Guaranty of the Loan Document, signs below to express its consent to the
foregoing Agreement and its agreement that its Guaranty is hereby ratified and
confirmed and shall remain in full force and effect.


GUARANTOR:
STREAM REALTY PARTNERS, L.P.,
a Texas limited partnership
By: Belland-McVean Interests, L.L.C., a Texas limited liability company, its
general partner


By:                     
Name:                 
Title:                 




Address for Notice:
2001 Ross Avenue, Suite 2800
Dallas, Texas 75201
Attention: Lee C. Belland




STATE OF TEXAS    §
§
COUNTY OF DALLAS    §




This instrument was acknowledged before me on the      day of            , 2013
by    ,    of Belland-McVean Interests, L.L.C., a Texas limited liability
company, general partner of STREAM REALTY PARTNERS, L.P., a Texas limited
partnership, on behalf of said limited partnership.






                        
Notary Public in and for the State of         


Printed Name:                 


My Commission Expires:             












[SIGNATURE PAGE TO SUBORDINATION, NON-DISTURNACE AND ATTORNMENT AGREEMENT]


H-x

--------------------------------------------------------------------------------






TENANT:
URS CORPORATION,
a Nevada corporation




By:                     
Name:                 
Title:                 


STATE OF         §
§
COUNTY OF        §




This instrument was acknowledged before me on the _    day of    , 2013 by
            ,      of URS CORPORATION, a Nevada corporation, on behalf of said
corporation.




                        
Notary Public in and for the State of         


Printed Name:                 


My Commission Expires:             














































[SIGNATURE PAGE TO SUBORDINATION, NON-DISTURNACE AND ATTORNMENT AGREEMENT]


H-xi

--------------------------------------------------------------------------------




LENDER:
AMEGY BANK NATIONAL
ASSOCIATION, a national banking association


By:                     
Name:                 
Title:                 




STATE OF TEXAS    §
§
COUNTY OF HARRIS    §




This instrument was acknowledged before me on the     day of    , 2013 by
,                 of AMEGY BANK NATIONAL
ASSOCIATION, a national banking association, on behalf of said association.




                        
Notary Public in and for the State of         


Printed Name:                     


My Commission Expires:             












































[SIGNATURE PAGE TO SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT A GREEMENT]


H-xii

--------------------------------------------------------------------------------




GUARANTOR'S CONSENT
URS CORPORATION, a Delaware corporation, guarantor of the Lease, signs below to
express its consent to the foregoing Agreement and its agreement that its
guaranty of the Lease is hereby ratified and confirmed and shall remain in full
force and effect.




URS CORPORATION, a Delaware corporation


By:                     
Name:                     
Title:                     


STATE OF         §
§
COUNTY OF        §




This instrument was acknowledged before me on the     day of    , 2013 by
                ,             of URS CORPORATION, a Delaware corporation, on
behalf of said corporation.


                        
Notary Public in and for the State of         


Printed Name:                 


My Commission Expires:             












































[SIGNATURE PAGE TO SUBORDINATION, NON-DIS'IURBANCE ATTORNMENT AGREEMENT]


H-xiii

--------------------------------------------------------------------------------




EXHIBIT A to Subordination, Non-Disturbance and Attornment Agreement




Land




LEGAL DESCRIPTION


BEING a 4.6196 acre (201,229 square foot) tract of land situated in the
Washington County Railroad Company (Section 3) Survey, Abstract Number 901 in
Harris County, Texas, and being out of and a part of Unrestricted Reserve "B",
Block 2 of KATY GREEN subdivision according to the plat thereof recorded under
Firm Code Number 641130 of the Harris County Map Records and being out of the
tract of land described in deed to KT Greenhouse, Ltd as recorded under Harris
County Clerk's File Number 20060516370, said 4.6196 acre tract of land being
mare particularly described as follows with bearings based on the Texas
Coordinate System of 1983, South Central Zone:


COMMENCING at a 5/8 inch iron rod with cap stamped “HALFF ASSOC. INC.” found at
the northeast end of the outback corner at the intersection of the south
right-of-way line of Interstate Highway 10 east bound feeder road (400 feet
wide) with the east right-of-way line of South Greenhouse Road (a variable width
right-of-way);
THENCE with the south right-of-way line of said Interstate Highway 10 east bound
feeder road, North 88 degrees 43 minutes 10 seconds East, a distance of 296.27
feet to a 5/8 inch Iron rod with cap stamped "HALFF ASSOC. INC." found for the
POINT OF BEGINNING and the northwest corner of the herein described tract of
land;


THENCE continuing with the south right-of-way line of said Interstate Highway 10
east bound feeder road, North SB degrees 43 minutes 1 o seconds East, a distance
of 235.28
feet to a 5/8 inch iron rod with cap stamped “HALFF” set for the northeast comer
of the herein described tract of land;


THENCE departing the south right-of-way line of said Interstate Highway 10 east
bound feeder road over and across said KT Greenhouse, Ltd tract, South 01 degree
16 minutes 50 seconds East, a distance of 450.00 feet to a cut "X'' in concrete
set In the north line of Block 2 of GREEN TRAILS PARK SECTION FOURTEEN
subdivision according to the plat thereof recorded under Film Code Number 377047
of the Harris County Map Records for the southeast corner of the herein
described tract of land;


THENCE with the north line of said Block 2, South 88 degrees 43 minutes 10
seconds West, a distance of 624.80 feet to a 5/8 inch iron rod with cap stamped
"HALFF ASSOC. INC." found in the east right-of-way line of South Greenhouse Road
(a variable width right­ of-way) for the southwest corner of the herein
described tract of land and being the beginning of a non-tangent curve to the
right;


THENCE northwesterly, with the east right-of-way line of said South Greenhouse
Road and said curve to the right, having a radius of 1,950.00 feet, a central
angle of 01 degree 07 minutes 04 seconds, a chord which bears North 03 degrees
58 minutes 43 seconds West, 38.04 feet and an arc distance of 38.04 feet to a
5/B inch iron rod with cap stamped "HALFF ASSOC. INC." found for an angle point
in the herein described tract of land;


H-xiv

--------------------------------------------------------------------------------




Legal Description
4.6196 acres
Page 2 of 2


THENCE departing the east right-of-way line of said South Greenhouse Road over
and across said KT Greenhouse, Ltd tract the following courses and distances:


North 88 degrees 43 minutes 10 seconds East, a distance of 36.71 feet to a 5/8
Inch iron rod with cap stamped "HALFF" set for an angle point in the herein
described tract of land;


North 01 degree 16 minutes 50 seconds West, a distance of 224.38 feet to a 5/8
inch iron rod with cap stamped "HALFF” set for an angle point in the herein
described tract of land;


North 88 degrees 43 minutes 10 seconds East, a distance of 347.60 feet to a 5/8
inch iron rod with cap stamped "HALFF" set for an angle point in the herein
described tract of land;


North 01 degree 16 minutes 50 seconds West, a distance of 135.92 feet to a 5/8
inch iron rod with cap stamped "HALFF" set for an angle point in the herein
described tract of land;


North 88 degrees 43 minutes 10 seconds East, a distance of 7.00 feet to a 5/8
inch iron rod with cap stamped "HALFF" set for an angle point in the herein
described tract of land;


North 01 degree 16 minutes 50 seconds West, a distance of 51.70 feet to the
POINT OF BEGINNING and containing 4.6196 acres (201,229 square feet} of land.




H-xv